


Exhibit 10.31

 

2002 RESTATEMENT OF AON PENSION PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION l

3

 

Name and Purpose

3

1.01

  Name

3

1.02

  Purpose

3

 

 

SECTION 2

4

 

Definitions

4

 

 

SECTION 3

14

 

Eligibility

14

3.01

  Initial Coverage

14

3.02

  Coverage After December 31, 2001

14

3.03

  Termination of Employment

14

3.04

  Leave of Absence

15

3.05

  Employment in Bargaining Unit

15

3.06

  Employment Outside United States

16

3.07

  Employment as Field Sales Agent or with ASI Solutions Incorporated

17

3.08

  Transfer To Member That is Not An Employer

17

3.09

  Alexander & Alexander Employees

18

3.10

  Innovative Services International, L.L.C., Employees

18

3.11

  Strategic Decisions Group (WTR-RICHMOND) Employees

18

 

 

SECTION 4

19

 

Determination of Retirement Benefits

19

4.01

  Normal Retirement Benefit

19

4.02

  Accrued Benefit for Section 401(a)(17) Employee

20

4.03

  Minimum Accrued Benefit

20

 

 

SECTION 5

22

 

Vested Interest

22

5.01

  Eligibility for Full Vesting

22

5.02

  Amount of Monthly Benefit

22

5.03

  Special Rules

22

5.04

  Early Commencement Election

23

5.05

  Change in Top-Heavy Status

25

 

--------------------------------------------------------------------------------


 

SECTION 6

26

 

Death Benefits

26

6.01

  Amount of Death Benefit

26

 

 

SECTION 7

27

 

Form of Payments

27

7.01

  Normal Form of Payment

27

7.02

  Guaranteed Period Annuity

27

7.03

  Payment in Qualified Joint and Survivor Form

27

7.04

  Alternate Joint and Survivor Form

28

7.05

  Social Security Adjustment Option

28

7.06

  Election Not to Receive Qualified Joint and Survivor Annuity

28

7.07

  Revocation of Election Not To Receive Qualified Joint and Survivor Annuity

28

7.08

  Surviving Spouse and Domestic Partner Benefit

29

7.09

  Lump Sum Cash Out

29

7.10

  Use of Annuity Policy

30

7.11

  Return to Work

30

7.12

  When Participant Deemed Retired

32

7.13

  General Provisions Governing Distributions

32

7.14

  Spousal Consent

33

7.15

  Notice

34

7.16

  Joint and Survivor Annuities and Surviving Spouse Benefits  to Former
Participants

34

7.17

  Commencement of Benefits

35

 

 

SECTION 8

36

 

Plan Funding

36

8.01

  Contributions

36

8.02

  Forfeitures

36

 

 

SECTION 9

37

 

Rights to Amend or Discontinue Contributions

37

9.01

  Continuance of Contributions Not Assumed

37

9.02

  Right to Amend

37

 

 

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 10

 

39

 

Duration and Distribution on Termination

39

10.01

  Termination by Employer

39

10.02

  Distribution on Complete Termination

39

10.03

  Termination by Pension Benefit Guaranty Corporation

39

10.04

  Vesting Upon Termination

40

 

 

SECTION 11

41

 

Benefits in the Event of Early Termination of Plan

41

11.01

  Participants

41

11.02

  Maximum Benefit

41

11.03

  Limitation on Benefits

42

11.04

  Termination of Employment

42

11.05

  Death Benefits

43

11.06

  Retirement Benefits

43

11.07

  Lump Sum Distribution

43

11.08

  Intent

44

 

 

 

SECTION 12

 

45

 

Administrative Committee

45

12.01

  Formation and Members

45

12.02

  Chairman and Secretary

45

12.03

  Actions of the Committee

45

12.04

  Execution of Instruments

46

12.05

  Reports to the Board

46

12.06

  Administration of the Plan

46

12.07

  Liability of Members

46

12.08

  Allocation of Duties

47

12.09

  Investments

47

 

 

SECTION 13

48

 

ERISA Provisions

48

13.01

  Service for Predecessor

48

13.02

  Controlled Group

48

13.03

  Merger

49

13.04

  Claims Procedure

49

13.05

  Maximum Annual Benefit

50

 

iii

--------------------------------------------------------------------------------


 

SECTION 14

 

57

 

Miscellaneous Provisions

57

14.01

  Spendthrift Clause

57

14.02

  Facility of Payment

57

14.03

  Evidence of Survival

57

14.04

  Discretionary Acts To Be Uniform

58

14.05

  Elections To Be Made On Prescribed Forms

58

14.06

  Reliance On Information Furnished By Employer

58

14.07

  Inability to Perform

58

14.08

  Misstatement of Age

58

14.09

  Rights of Individuals

59

14.10

  Actuarial Computations

59

14.11

  Notice of Required Action

61

14.12

  Reliance Upon Communication

61

14.13

  No Reversion To Employers

61

14.14

  Insurer Not Party To Agreement

62

14.15

  Construction

62

14.16

  Section Titles Not Part of Agreement

62

14.17

  Gender and Case

63

14.18

  Eligible Rollover Distributions

63

14.19

  Plan Expenses

64

14.20

  Military Service

64

 

 

SECTION 15

65

 

Adoption of Plan by Subsidiary

65

15.01

  Adoption of Plan

65

15.02

  Intention of Parties

65

15.03

  Termination By One Employer

65

 

 

 

SECTION 16

 

66

 

Rights of Former Employees

66

16.01

  Rights of Former Employees

66

 

 

 

SECTION 17

 

67

 

Provisions Applicable if Plan Becomes Top-Heavy

67

17.01

  Applicability

67

17.02

  Additional Definitions

67

 

iv

--------------------------------------------------------------------------------


 

17.03

  Special Rules

71

17.04

  Vesting With Respect To Participant’s Top-Heavy Benefit

72

17.05

  Minimum Benefit For Non-Key Employee

72

17.06

  Maximum Annual Benefit

72

17.07

  Simplified Employee Pensions

73

17.08

  Contributions Or Benefits Not Taken Into Account

73

17.09

  Employment in Bargaining Unit

73

17.10

  Commencement of Benefits

73

17.11

  Forfeitures

73

 

 

 

SECTION 18

 

74

 

Mergers and Transitional Rules

74

18.01

  General

74

18.02

  Mergers And Transfers Of Assets And Liabilities

74

18.03

  The Retirement Plan For Employees Of The Life Insurance Company Of Virginia
And
  Designated Subsidiaries

75

18.04

  Miller, Mason & Dickenson, Inc. Pension Plan

75

18.05

  Rollins Burdick Hunter Co. Employees Pension Plan

76

18.06

  Booke and Company Pension Plan

76

18.07

  Pension Plan for Employees of Alexander & Alexander Services Inc. and
Subsidiaries

78

18.08

  Sodarcan and Affiliated Companies Pension Plan and Trust

79

18.09

  Bain Hogg Robinson, Inc. Employees’ Retirement Plan

82

18.10

  ASA Pension Plan

82

18.11

  International Risk Management (Americas) Inc. Retirement Plan

84

18.12

  Schirmer Engineering Corporation Pension Plan

85

 

 

 

SECTION 19

 

87

 

Voluntary Retirement Program

87

19.01

  Voluntary Retirement Program

87

19.02

  Definitions

87

19.03

  Coverage

89

19.04

  Commencement of Benefits

89

 

v

--------------------------------------------------------------------------------


 

SECTION 20

 

90

 

Ad Hoc Retiree Benefit Adjustment

90

20.01

  Retirement Benefit Adjustment

90

 

 

 

SECTION 21

 

91

 

1996 Voluntary Retirement Program

91

21.01

  Voluntary Retirement Program

91

21.02

  Definitions

91

21.03

  Voluntary Retirement Program Benefits

93

21.04

  Commencement of Benefits

93

21.05

  Credit for Years of Service for 1996

94

 

 

 

SECTION 22

 

95

 

1999 Voluntary Retirement Program

95

22.01

  Voluntary Retirement Program

95

22.02

  Definitions

95

22.03

  Voluntary Retirement Program Benefits

97

22.04

  Commencement of Benefits

97

 

 

 

SCHEDULE A

 

 

 

vi

--------------------------------------------------------------------------------


 

2002 RESTATEMENT OF
 AON PENSION PLAN

 

WHEREAS, Combined Insurance Company of America previously entered into an
Agreement establishing an Employees Pension Plan for the benefit of its Staff
Employees and the Staff Employees of its Subsidiaries which adopted the Plan,
which Agreement is known as the Combined Pension Plan and was effective as of
January 1, 1973;

 

WHEREAS, Combined Insurance Company of America made one amendment to said
Agreement dated February 24, 1975 and restated said Agreement on December 10,
1976 effective as of January 1, 1976, amended said Restatement once on April 6,
1978 and again restated said Agreement effective as of January 1, 1978, and made
five amendments to said 1978 Restatement, on December 14, 1979; June 26, 1980;
November 8, 1982; January 11, 1983; and June 27, 1983;

 

WHEREAS, Combined International Corporation, the parent corporation of Combined
Insurance Company of America, adopted this Pension Plan and Trust Agreement for
the Staff Employees of Combined International Corporation and of its various
other subsidiaries, amended and restated said Plan and Trust Agreement, changed
the name of this Plan and Trust Agreement to the Combined International
Corporation Pension Plan, and made Combined International the sponsor of said
Plan and Trust Agreement, in an Instrument dated July 1, 1984, which has been
amended six times since such last 1984 Restatement thereof, on November 16,
1984; again on November 16, 1984; again on November 16, 1984; November 15, 1985;
March 20, 1987; and November 20, 1987;

 

WHEREAS, pursuant to the Sixth Amendment the name of the Plan was changed to the
AON PENSION PLAN;

 

WHEREAS, the Plan was amended by a 1987 Restatement thereof on November 20,
1987;

 

WHEREAS, Plan was amended by a 1989 Restatement thereof on July 22, 1988, which
1989 Restatement was further amended on November 20, 1992, July 16, 1993,
October 18, 1993; and

 

WHEREAS, the Plan was further amended and restated effective January 1, 1994
(the “1994 Restatement”) and signed on December 19, 1994, and has since been
amended several times;

 

WHEREAS, Aon Corporation (“Aon”) now wishes to amend and again restate said Plan
for the purpose of making the “GUST” and “EGTRRA” amendments and

 

--------------------------------------------------------------------------------


 

other changes in the law and to make certain other desirable changes therein
effective January 1, 2002 (the “2002 Restatement”);

 

WHEREAS, Aon Corporation has reserved the right to amend said Plan and Trust
Agreement pursuant to the terms of Section 9.02 thereof;

 

NOW, THEREFORE, pursuant to a resolution adopted by the Board of Aon Corporation
the Plan shall be and hereby is further amended and restated effective as of
January 1, 2002, unless otherwise stated herein, as follows:

 

2

--------------------------------------------------------------------------------


 

SECTION 1

 

Name and Purpose

 

1.01   Name

 

This Plan shall be known as the Aon Pension Plan.

 

1.02   Purpose

 

It is the purpose of this Plan to provide a retirement income to supplement
benefits payable under the Federal Social Security Program for such eligible
Employees who shall qualify as Participants.

 

3

--------------------------------------------------------------------------------


 

SECTION 2

 

Definitions

 

Unless the context shall otherwise clearly indicate, the following terms shall
be construed as hereafter defined:

 

2.01                         “Accrued Retirement Income” shall mean the monthly
amount determined in accordance with Section 4.01 of the Plan, but based on
Years of Service and Final Average Earnings as of any date before the
Participant’s Normal Retirement Date; provided, however, that the Accrued
Retirement Income of a Participant shall not be less than the Minimum Accrued
Benefit determined in accordance with Section 4.03.

 

2.02                         “Annual Earnings”

 

(a)                                  Annual Earnings with respect to calendar
years prior to 1993 shall mean the regular salary of an Employee excluding any
bonuses or extra remuneration, but determined before excluding any reduction
described in Sections 3.03 and 3.04 of the Aon Savings Plan, or before excluding
any reduction for cafeteria plans under Section 125 of the IRC, paid to him by
the Employer during any calendar year for his services to the Employer in the
capacity of a staff Employee. Such Annual Earnings shall also include, for
representatives of the Life Insurance Company of Virginia only,
financing/subsidy payments, first year commissions, renewal commissions, first
year overrides, renewal overrides, personal service fees, managerial service
fees, and validation bonuses.

 

(b)                             Annual Earnings with respect to calendar years
after 1992 shall mean the following types of earnings paid to an Employee for
his service on behalf of the Employer determined before excluding any reduction
described in Sections 3.03 and 3.04 of the Aon Savings Plan, before excluding
any reduction for cafeteria plans under Section 125 of the IRC, and for calendar
years after 2000, any reduction for transportation benefits under Section 132 of
the IRC:

 

(i)                                  salary and fixed base compensation
including compensation for overtime;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  bonuses paid pursuant to periodic
individual performance appraisals and formal contractual bonus programs, but
excluding other bonus and miscellaneous income;

 

(iii)                               net commission, renewal and override
compensation (but excluding deferred commission payments).

 

Annual Earnings shall not include remuneration reported to the Internal Revenue
Service on Form 1099 or amounts deferred under a nonqualified deferred
compensation Plan.

 

For Participants who died as the result of the attacks on the World Trade Center
on September 11, 2001, the term “Annual Earnings” shall also include any
compensation paid with respect to such Participants from September 11, 2001
through October 26, 2001, including any vacation pay.

 

In no plan year shall a Participant’s Annual Earnings exceed the amount
permitted pursuant to Section 401(a) (17) of the IRC (as indexed).

 

2.03                  “Annuity Starting Date” shall mean the first day of the
first period for which the Participant or Beneficiary receives an annuity.

 

2.04                  “Authorized Leave of Absence” means any absence authorized
by the Employer because of illness, military service, or for any other reason.
Authorized Leaves of Absence shall be granted on a uniform and
non-discriminatory basis.

 

2.05                  “Board” shall mean the present and any succeeding Board of
Directors of the Company or any committee of the Board of Directors delegated
authority to act for the whole Board in respect of matters relating to the Plan.

 

2.06                  “Committee” shall mean the administrative committee
designated by the Board in accordance with Section 12. The Committee is
designated as the administrator, plan administrator, and named fiduciary with
respect to the administration of the Plan (but not with respect to the control,
management and investment of the assets of the Trust) for the purposes of ERISA.

 

2.07                  “Company” shall mean Aon Corporation and any successor.

 

2.08                  “Effective Date” shall mean January 1, 1973, but shall
refer to January 1, 2002 when applied to 2002 restatement of this Plan.

 

5

--------------------------------------------------------------------------------


 

2.09                 “Employee” shall refer to an individual considered by the
Companies or Affiliates to be a common law employee, as evidenced by the
Companies’ or Affiliates’ withholding of taxes from pay. An individual who
renders services to a Company or Affiliate and is considered by the Company or
an Affiliate to be an independent contractor, or who is the employee of a
company providing services to the Companies or Affiliates, is not an Employee
regardless of the fact that such individual may later be retroactively
reclassified under federal law as a common law employee. Individuals who are
included in a unit of employees covered by a collective bargaining agreement
between employee representatives and one or more employers, if retirement
benefits were the subject of good faith bargaining between such employee
representatives and such employer or employers, are not Employees.

 

Any person who is a Field Sales Agent is not an Employee.

 

2.10                 “Employer”, effective for plan years beginning on and after
January 1, 2001, shall mean the Company and such of its subsidiaries as have
adopted or shall adopt this Plan for the benefit of its Employees. The term
“Employers” as used herein shall refer collectively to all of the Employers that
have adopted this Plan at any particular time and shall be applied as though all
of such Employers constituted a single employer. If any Employer makes an
acquisition and there are new Employees of such Employer, the Committee shall
determine (in carrying out the terms of the applicable acquisition agreement) if
and when the new Employees shall become eligible to participate hereunder, and
if and when these employees are given credit for Years of Service for vesting or
benefit accrual purposes for any time before participation in the Plan
commences.

 

2.11                 “Employment” shall mean service of an Employee with the
Employers.

 

2.12                 “ERISA” refers to the Employee Retirement Income Security
Act of 1974, as from time to time amended.

 

2.13                 “Field Sales Agent” shall refer to a commissioned employee
who represents Combined Insurance Company of America (or any Subsidiary thereof)
as an insurance salesperson and who is under an employment contract with the
Company denominating such employee as a representative, sales manager, territory
manager, district manager, state manager or other comparable title.

 

2.14                 “Final Average Earnings” shall mean the average of a
Participant’s Annual Earnings paid to him by the Employers for service during
the highest five consecutive calendar years of the last ten calendar years of
Employment immediately preceding his retirement date or his Termination Date;
provided, however, that if he was

 

6

--------------------------------------------------------------------------------

 

not an Employee during any five consecutive calendar years during such period,
his Final Average Earnings shall be the average of his Annual Earnings during
the five calendar years (or lesser period if he was not an Employee for such
five calendar years) immediately preceding the calendar year he was last an
Employee.

 

“Final Average Earnings A” shall be an amount determined in the same manner as
Final Average Earnings, except that Annual Earnings during a Participant’s
highest five consecutive calendar years, whether before 1993 or after 1992,
shall be computed solely on the basis of Section 2.02(a) without reference to
Section 2.02(b).

 

2.15         “Highly Compensated Employee” includes highly compensated active
employees and highly compensated former employees. Effective for Plan Years
beginning January 1, 1997, “Highly Compensated Employee” means any employee who
was a 5- percent owner (as defined in Code Section 416(i)) at any time during
the current year or the preceding year, or, for the preceding year had
Compensation in excess of $80,000 and, if the Company so elects in accordance
with Code Section 414(q), was in the top-paid group for the preceding year. The
$80,000 amount shall be adjusted at the same time and in the same manner as
under section 415(d), except that the base period is the calendar quarter ending
September 30, 1996. In addition, the following shall apply:

 

(a)                                  A highly compensated former employee
includes any employee who separated from service prior to the determination
year, performs no service for the employer during the determination year, and
was a highly compensated active employee for either the separation year or any
determination year ending on or after the employee’s 55th birthday.

 

(b)                                 An employee is in the top-paid group if he
or she is in the top 20% of all Employees, ranked by Compensation, in descending
order.

 

(c)                                  For purposes of this definition,
Compensation for Plan Years beginning after 1997 means compensation as defined
in Code Section 415(c)(3).

 

(d)                                 The top-paid group election described above,
if made, shall apply consistently to the determination years of all plans of the
employer, except that the consistency requirement will not apply to
determination years beginning with or within the 1997 calendar year, and for
determination years beginning on or after January 1, 1998, and before January 1,
2000. Satisfaction of the consistency

 

7

--------------------------------------------------------------------------------


 

requirement is determined without regard to any nonretirement plans of the
employer.

 

(e)                                  For purposes of this Section, employees who
are nonresident aliens and who receive no earned income (within the meaning of
Section 911(d)(2) of the IRC ) from the Company which constitutes income from
sources within the United States shall not be treated as employees.

 

2.16         “Hours of Service” in respect to an Employee shall refer to the
hours for which the Employee is directly or indirectly paid, or entitled to
payment, for the performance of duties or for a period of time during which no
duties are performed during the applicable computation period and such hours
shall include any hours for which back pay, irrespective of mitigation of
damages, has either been awarded or agreed to; provided, however, no more than
501 Hours of Service shall be credited to an Employee on account of any single
continuous period (irrespective of whether such period occurs in a single
computation period, and irrespective of whether the employment relationship has
terminated) during which the Employee performs no duties. Hours shall not be
credited for payments made or due under a Plan maintained solely for the purpose
of complying with applicable workman’s compensation, unemployment compensation
or disability insurance laws, or for a payment which solely reimburses an
Employee for medical or medically related expenses incurred by such Employee. In
those instances where payroll or other Company records do not reflect the actual
number of hours worked by an Employee, such Employee shall be credited with 45
Hours of Service for each calendar week that he would be required to be credited
with at least one Hour of Service under the preceding portion of this Section.
This Section shall be applied, in respect to payments,for reasons other than the
performance of duties and in respect to crediting of Hours of Service to a
Particular computation period, in accordance with the rules set forth in Labor
Department Regulations Section 2530.200(b)-2(b) and (c), which are incorporated
herein by reference.

 

2.17         “IRC” shall refer to the Internal Revenue Code of 1986, as from
time to time amended.

 

2.18         “Leased Employee” shall refer to an individual, other than an
employee of the Employer or an affiliated employer (the “recipient employer”),
who, pursuant to an agreement between the recipient employer and any other
person (the “leasing organization”) has performed services for the recipient
employer (or the recipient employer and related persons determined in accordance
with Section 414(n) of the IRC) on a substantially full-time basis for a period
of at least one year, and such services are

 

8

--------------------------------------------------------------------------------


 

performed under primary direction or control by the recipient. Contributions or
benefits provided a leased employee by the leasing organization which are
attributable to services performed for the recipient employer shall be treated
as provided by the recipient employer. A leased employee shall not be considered
an employee of the recipient employer if:

 

(a)                                  such individual is covered by a money
purchase pension plan providing:

 

(i)                                     a nonintegrated employer contribution
rate of at least ten percent of compensation, but including amounts contributed
pursuant to a salary reduction agreement which are exciudible from the
employee’s gross income under Section 125, 402(e)(3), 402(h), or 403(b) of the
Code,

 

(ii)                                  immediate participation, and

 

(iii)                               full and immediate vesting; and

 

(b)                                 leased employees do not constitute more than
20% of the recipient employer’s non-highly compensated work force, as defined in
Section 414(n)(5)(C)(ii) of the Code.

 

2.19         “Maximum Offset Allowance” shall mean the maximum offset allowance
for a Participant under Section 401(1) of the IRC pursuant to regulations and
rulings of the Secretary of the Treasury or his delegate. The Maximum Offset
Allowance shall be calculated based upon one-half of one percent (.5%) of the
Participant’s Final Average Compensation multiplied by his Years of Service, up
to but not in excess of 35 Years of Service, figuring “Final Average
Compensation” so as not to exceed “Covered Compensation” based upon the
definitions and rules under Section 1.401(1)-1(c)(7) of Treasury Regulations;
provided, however, that Covered Compensation shall be the average of the Taxable
Wage Bases (as defined pursuant to Section 3121(a)(1) of the IRC) for the 35
calendar years ending with the last day of the year in which a Participant
attains Social Security Retirement Age (as defined at Section 13.05(n)), and
assuming for any particular Plan Year that the Taxable Wage Base on January 1st
will remain the same for all future years.

 

2.20         “Normal Retirement Benefit” shall mean the monthly income for life
of a Retired Participant pursuant to Section 4.01.

 

9

--------------------------------------------------------------------------------


 

2.21         “Normal Retirement Date” shall mean a Participant’s sixty-fifth
(65th) birthday.

 

2.22         “Participant” shall mean any Employee who is or becomes eligible to
participate in the Plan pursuant to Section 3, but shall also mean a Retired or
Terminated Participant, where the context so requires.

 

2.23         “Plan” shall mean the Aon Pension Plan as from time to time amended
or restated.

 

2.24         “Plan Year” shall mean the annual accounting period of the Plan
which shall be a 12-month period ending on December 31st of each year.

 

2.25         “Retired Participant” shall mean a person who was a Participant but
who has become entitled to retirement benefits under Section 4 of this Plan.

 

2.26         “Retirement Fund” shall mean all assets held by the Trustee for the
purpose of providing the benefits described in this Plan.

 

2.27         “Terminated Participant” shall mean a person who was a Participant
but whose employment terminated and who is not eligible for Normal Retirement
Benefits under Section 4 of this Plan, although he may be eligible or become
eligible for payment of a vested retirement benefit under Section 5.

 

2.28         “Termination Date” shall mean the date on which a Participant
ceases to be an Employee for reasons other than death or retirement on or after
his Normal Retirement Date.

 

2.29         “Trust Agreement” or “Trust” shall refer to   trust under the Aon
Pension Plan, as from time to time amended, as set forth in an agreement between
the Company and the trustees dated December 18, 1995.

 

2.30         “Trustee(s)” shall mean the person, persons, corporation,
association, or a combination of them, or their successors, who shall accept the
appointment of the Board to execute the duties of Trustee under the Trust
Agreement. The Trustee is designated as the named fiduciary with respect to the
control, management and investment of the assets of the Trust for the purposes
of ERISA.

 

2.31         “Years of Service” shall, except as hereinafter provided, refer to
a 12-month period during which an Employee has not less than 1,000 Hours of
Service in the employment of the Employers. For purposes of eligibility under
Section 3, computation of any 12-month period shall be made with references to
the date on which the Employee’s

 

10

--------------------------------------------------------------------------------


 

employment commenced and each anniversary of such date. For all other purposes,
it shall coincide with the Plan Year. Notwithstanding the foregoing, the
following special rales shall be applied for the purpose of determining an
Employee’s or a Participant’s Years of Service:

 

(a)                                  In the case of an Employee who was a
Participant in the Combined Pension Plan on December 31, 1975, service prior to
January 1, 1976, that was not a part of a period of Continuous Service as of
December 31, 1975, (as defined by the Combined Pension Plan prior to January 1,
1976) shall not be counted, but service that was Continuous Service as of
December 31, 1975, shall be counted and a fractional year of such service in
excess of 6 months shall be counted as a full Year of Service.

 

(b)                                 In the case of an Employee whose employment
was terminated before he acquired any vested interest who again becomes a
Participant by reason of reemployment after a 1-Year Break in Service, Years of
Service prior to such break in service shall not be taken into account if the
number of consecutive 1-Year Breaks in Service equals or exceeds the greater of
(a) the aggregate number of such Years of Service before the break in service;
or (b) five. Such aggregate number of Years of Service before such break shall
not include any Years of Service not taken into account by reason of any prior
break in service.

 

(c)                                  In the event of employment in a bargaining
unit described in Section 3.02(d), the rules set forth in Section 3.05 shall
apply.

 

(d)                                 In the event of employment outside the
United States or its possessions, the rules set forth in Section 3.06 shall
apply.

 

(e)                                  In the event of employment as a Field Sales
Agent the rules set forth in Section 3.07 shall apply.

 

(f)                                    Solely for the purpose of determining a
Participant’s vested or nonforfeitable interest in his Accrued Retirement
Income, an Employee shall be deemed to have earned a Year of Service for each
calendar year prior to the date he became an Employee during all of which he
rendered services to the Employers as an insurance agent in the Superior Policy
Division in a capacity other than that of an Employee

 

11

--------------------------------------------------------------------------------


 

(i.e. an independent contractor) and was compensated with respect to such
service on a commission basis.

 

(g)                                 In the case of an Employee ineligible for
participation prior to January 1, 1988, because his employment began on or after
age 60, such Employee’s service prior to January 1, 1988, shall be taken into
account.

 

(h)                                 An Employee shall not be considered to be in
the employment of an Employer upon the occurrence of any of the following,
notwithstanding the fact that the Employee is employed by a Subsequent Employer:
(a) sale or other transfer to a Subsequent Employer of all or substantially all
of the assets used in a trade or business of the Employee’s Employer; and
(b) liquidation, sale or other event involving the Employee’s Employer that
terminates the parent-subsidiary or controlled group relationship with the
Company or causes the Employer not to be considered a single employer with the
Company under Code Section 414(b). For purposes of this subsection (h), a
Subsequent Employer shall be an employer that neither maintains this Plan nor is
in a subsidiary, controlled group or single-employer relationship with the
Company.

 

2.32         “1-Year Break in Service” shall refer to a 12-month consecutive
period during which an Employee has not completed more than 500 Hours of
Service. For purposes of eligibility under Section 3, computation of such
12-month period shall be made with reference to the Employee’s employment
commencement date (or, where appropriate, reemployment commencement date) and
each anniversary of such date. For all other purposes, it shall coincide with
the Plan Year. For purposes of this Section only, Hours of Service shall include
up to 501 Hours of Maternity or Paternity Leave, to be treated as Hours of
Service in the applicable computation year in which such absence from work
begins if the Employee would be prevented from incurring a Break in Service in
such computation year solely because periods of absence are treated as Hours of
Service as provided under this clause, and in any other case in the immediately
following applicable computation year; provided, however, that such hours shall
be figured based upon the Hours of, Service which otherwise would normally have
been credited to the Participant but for such absence and eight Hours of Service
per day shall be credited in any case where such normal crediting of Hours of
Service cannot be calculated. The Trustees may require the Participant to
furnish such timely information as may reasonably be required so as to establish
that the absence from work is for Maternity or Paternity Leave and to establish
the number of days for which there is such an absence.

 

12

--------------------------------------------------------------------------------


 

“Maternity or Paternity Leave” shall mean an absence from work by reason of
pregnancy of the Participant, by reason of the birth of a child of the
Participant, by reason of placement of a child with the Participant in
connection with its adoption by him or her, or for purposes of caring for such
child for a period beginning immediately following such birth or placement.

 

13

--------------------------------------------------------------------------------


 

SECTION 3

 

Eligibility

 

3.01        Initial Coverage

 

Each Employee who was a Participant hereunder on December 31, 2001, shall
continue his status as a Participant hereunder.

 

3.02        Coverage After December 31, 2001

 

Each present or future Employee who is not eligible to participate pursuant to
the Provisions of Section 3.01 hereof shall be eligible for participation
hereunder as of the first day and the first Plan Year beginning after
December 31, 2001, that he shall have met the following requirements:

 

(a)                                  He must complete one Year of Service prior
to the first day of July of such Plan Year; and

 

(b)                                 He must attain his 21st birthday prior to
the first day of July of such Plan Year; and

 

(c)                                  He must be employed within the United
States or its possessions on a permanent basis as determined under Section 3.06;
and

 

(d)                                 He must not be (unless otherwise expressly
provided by the bargaining agreement) included in a unit of employees covered by
a collective bargaining agreement between employee representatives and one or
more employers where retirement benefits were the subject of good faith
bargaining between such employee representatives and such employer or employers.

 

3.03        Termination of Employment

 

Any Participant whose employment with the Employers is terminated for any reason
whatsoever, shall cease to be eligible to participate hereunder.  Any
Participant whose employment with the Employers is terminated shall, in the
event of his later reemployment as an Employee, again become a Participant on
the first day of his reemployment, provided he meets the requirements of
Section 3.02(c) and (d), unless his prior service is not taken into account
under the rule set forth in Section 2.31(b).

 

14

--------------------------------------------------------------------------------


 

3.04        Leave of Absence

 

An Employee who receives an Authorized Leave of Absence shall continue to be
regarded as an Employee during such leave of absence; however, he shall not earn
Hours of Service during a period of unpaid Authorized Leave of Absence except to
the extent that may be required under Section 14.20 relating to military leaves
of absence or under Section 2.32 relating to Maternity or Paternity Leave. The
Employers shall provide the Committee with all information with reference to
leaves of absence.  The determination made by or caused to be made by the
Employers shall be conclusive and binding upon all persons having any interest
in the Trust.

 

3.05        Employment in Bargaining Unit

 

In the event an Employee is transferred to a bargaining unit described in
Section 3.02(d) the following rules shall apply:

 

(a)                                  He shall not accrue any retirement benefits
hereunder while employed in such bargaining unit.

 

(b)                                 Compensation paid to him for service in such
bargaining unit shall be disregarded in determining his Final Average Earnings.

 

(c)                                  His Years of Service in such bargaining
unit shall be counted for the purpose of determining his vested or
non-forfeitable interest in his Accrued Retirement Income in the event his
employment terminates prior to his Normal Retirement Date.

 

(d)                                 His service in such bargaining unit shall in
no event be considered for the purpose of determining his Normal Retirement
Benefit under Section 4.01 or his Accrued Retirement Income, it being the
express intent hereof that his service in such bargaining unit shall be counted
for the purpose of determining his non-forfeitable percentage but not for the
purpose of increasing the amount of benefits to which such percentage shall
apply.

 

(e)                                  An Employee who becomes employed in a
bargaining unit because of the recognition of a representative for such unit
shall be deemed to be transferred to such unit.

 

15

--------------------------------------------------------------------------------


 

3.06        Employment Outside United States

 

In the event an Employee is or was transferred to or from the United States the
following rules shall apply:

 

(a)                                  Except as provided under (e) of this
Section, he shall not accrue any retirement benefits hereunder while employed
outside the United States.

 

(b)                                 Except as provided under (e) of this
Section, compensation paid to him for service outside the United States shall be
disregarded in determining his Final Average Earnings.

 

(c)                                  His Years of Service outside the United
States shall be counted for the purpose of determining his vested or
non-forfeitable interest in his Accrued Retirement Income in the event his
employment terminated prior to his Normal Retirement Date.

 

(d)                                 Except as provided under (e) of this
Section, his service outside the United States shall in no event be considered
for the purpose of determining his Normal Retirement Benefit under Section 4.01
or his Accrued Retirement Income, it being the express intent hereof that his
service outside the United States shall be counted for the purpose of
determining his eligibility to participate hereunder and his nonforfeitable
percentage but not for the purpose of increasing the amount of benefits to which
such percentage shall apply.

 

(e)                                  If he is transferred from the United States
on a temporary basis, he shall be deemed to continue as being employed within
the United States on a permanent basis until such time as his transfer becomes
permanent.

 

(f)                                    The determination of when an Employee is
employed within the United States on a permanent basis, when a transfer from the
United States is or become permanent, and when a transfer to or from the United
States is temporary, shall be made by the Employer and such determination shall
be conclusive and binding on all persons having any interest in the Trust.

 

(g)                                 As used in this Section the term “United
States” includes possessions of the United States.

 

16

--------------------------------------------------------------------------------


 

3.07        Employment as Field Sales Agent or with ASI Solutions Incorporated

 

In the event an Employee was employed or becomes employed as a Field Sales Agent
or with ASI Solutions Incorporated (excluding such employment that is with
McLagan Partners Incorporated), the following rules shall apply:

 

(a)                                  He shall not accrue any retirement benefit
hereunder while employed as a Field Sales Agent or with ASI Solutions
Incorporated.

 

(b)                                 Compensation paid to him for services a
Field Sales Agent or with ASI Solutions Incorporated shall be disregarded in
determining his Final Average Earnings.

 

(c)                                  His Years of Service as a Field Sales Agent
or with ASI Solutions Incorporated shall be counted for the purpose of
determining his vested or non-forfeitable interest in his Accrued Retirement
Income in the event his employment terminates prior to his Normal Retirement
Date.

 

(d)                                 His service as a Field Sales Agent or with
ASI Solutions Incorporated shall in no event be considered for the purpose of
determining his Normal Retirement Benefit under Section 4.01 or his Accrued
Retirement Income, it being the express intent hereof that his service as a
Field Sales Agent or with ASI Solutions Incorporated shall be counted for the
purpose of determining his eligibility to participate hereunder and his
non-forfeitable percentage but not for the purpose of increasing the amount of
benefits to which such percentage shall apply.

 

3.08        Transfer To Member That is Not An Employer

 

If an Employee is or was transferred to a member of the Aon group that is not an
Employer hereunder, he shall continue to be treated as being employed by member
of the Aon group that has adopted this Plan in the same manner as though such
transfer had not been made and for the purpose of determining his Normal
Retirement Benefit the member of the Aon group to which he transferred shall be
deemed to be an Employer and have adopted this Plan. This Section shall not
apply to an Employee whose employment with a member of the Aon group is
terminated and who subsequently is reemployed by a non-adopting member of the
Aon group.

 

17

--------------------------------------------------------------------------------


 

3.09        Alexander & Alexander Employees

 

Any individual who is employed by Alexander & Alexander Services Inc. or any of
its subsidiaries on January 15, 1997, and who terminates employment after that
date, shall participate in this Plan upon satisfaction of the eligibility and
participation requirements of this Plan.

 

3.10        Innovative Services International, L.L.C., Employees

 

Effective January 1, 1999, any individual who is employed by Innovative Services
International, L.L.C., or any of its subsidiaries, shall participate in this
Plan, upon satisfaction of the requirements of Section 3 (“Eligibility”). No
credit for service for benefit accrual shall be given for service before
January 1, 1999.

 

3.11        Strategic Decisions Group (WTR-RICHMOND) Employees

 

Any individual who is employed by Strategic Decisions Group or any of its
subsidiaries on June 12, 1999 and is an employee of Aon or any of its
subsidiaries on December 31, 1999 shall receive credit for a Year of Service for
benefit accrual for the plan year ending December 31, 1999.

 

18

--------------------------------------------------------------------------------

 

SECTION 4

 

Determination of Retirement Benefits

 

4.01                        Normal Retirement Benefit

 

Each participant who is employed in the service of the Employer on his Normal
Retirement Date and who retires on or after his Normal Retirement Date shall be
entitled to receive a monthly Normal Retirement Benefit beginning on the first
day of the month following his actual retirement and continuing for his life,
equal to one-twelfth of the sum of (a) through (d):

 

(a)                                  1.15% of the Participant’s Final Average
Earnings multiplied by his or her Years of Service on and after January 1, 1998.

 

(b)                                 .45% of the Participant’s Final Average
Earnings in excess of Covered Compensation (as defined in section 2.19)
multiplied by the lesser of: (i) his or her Years of Service on and after
January 1, 1998; or (ii) 35 years, less Years of Service as of December 31,
1997.

 

(c)                                  the accrued retirement income of a
Participant as of December 31, 1997, under the terms of the Aon Pension Plan.

 

(i)                                     in the case of Participant who is
employed by an Employer on December 31, 1997, and is accruing a benefit under
the Aon Pension Plan on that date, the amount described in (c) shall be
multiplied by the greater of: (A) 1; or (B) a fraction, the numerator of which
is Final Average Earnings at date of termination of employment and the
denominator of which is Final Average Earnings at December 31, 1997.

 

(d)                                 the accrued retirement income of a
Participant as of December 31, 1997, under the terms of the Pension Plan for
Employees of Alexander & Alexander Services Inc. and Subsidiaries (“The A&A
Plan”).

 

(i)                                     in the case of Participant who is
employed by an Employer on December 31, 1997, and is accruing a benefit under
the A&A Plan on that date, the amount described in (d) shall be multiplied by
the greater of: (A) 1; or (B) a fraction, the numerator of which is Final
Average Earnings (as defined

 

19

--------------------------------------------------------------------------------


 

under the Aon Pension Plan) at date of termination of employment and the
denominator of which is Final Average Earnings (as defined under the Aon Pension
Plan) at December 31, 1997.

 

4.02                      Accrued Benefit for Section 401(a)(17) Employee

 

Notwithstanding any other provision in the Plan, each section 401(a)(17)
employee’s accrued benefit under this Plan will be the sum of:

 

(a)                                  the Employee’s accrued benefit as of the
last day of the last plan year beginning before January 1, 1994, frozen in
accordance with section 1.401(a)(4)-13 of the regulations, and

 

(b)                                 the Employee’s accrued benefit determined
under the benefit formula applicable for the Plan Year beginning on or after
January 1, 1994, as applied to the Employee’s Years of Service credited to the
Employee for Plan Years beginning on or after January 1, 1994, for purposes of
benefit accruals.

 

A section 401(a)(17) employee means an employee whose current accrued benefit as
of a date on or after the first day of the first Plan Year beginning on or after
January 1, 1994, is based on Compensation for a year beginning prior to the
first day of the first Plan Year beginning on or after January 1, 1994, that
exceeded $150,000.

 

4.03                      Minimum Accrued Benefit

 

Notwithstanding any other provision of this Plan, the Normal Retirement Benefit
payable with respect to any Participant shall not be less than (a), (b), or (c),
whichever is applicable:

 

(a)                                  the Accrued Retirement Income of the
Participant under this Plan as of December 31, 1997;

 

(b)                                 for Participants who were participants in
the A&A Plan (“A&A Participants”) and who die or terminate employment after
December 31, 1997: normal retirement income, early retirement income, or death
benefits as applicable and as determined under Articles VI and X of the 1994
restatement of the A&A Plan as if those provisions remained in effect until
January 14, 2000.

 

20

--------------------------------------------------------------------------------


 

(c)                                  for A&A Participants who die or terminate
employment before January 1, 1998:  annual retirement income as determined under
Section 1(a) of Article VII of the A&A Plan, as of December 31, 1997.

 

21

--------------------------------------------------------------------------------


 

SECTION 5

 

Vested Interest

 

5.01                      Eligibility for Full Vesting

 

A Terminated Participant who has completed the required number of Years of
Service and whose employment is terminated (for any reason other than death)
prior to his Normal Retirement Date, shall be entitled to receive a monthly
vested retirement benefit commencing with the first day of the month next
following his Normal Retirement Date, if he is then living.

 

5.02                      Amount of Monthly Benefit

 

The amount of monthly vested retirement benefit which shall be paid to a
Terminated Participant with one or more Hours of Service on or after January 1,
1989, and eligible therefor pursuant to Section 5.01 shall be a percentage of
his Accrued Retirement Income equal to the percentage determined under the
following table:

 

Full Years of Service

 

Non-forfeitable Percentage

Less than 5

 

0 %

5 or more

 

100 %

 

5.03                      Special Rules

 

In determining a Participant’s vested benefit under this Section, the following
rules shall apply:

 

(a)                                  The Accrued Retirement Income and the
vested retirement benefit of a Participant shall not be less than his benefit as
of December 31, 1988.

 

(b)                                 Except as provided in Section 7.11, in the
event a Terminated Participant again becomes a Participant his Accrued
Retirement Income shall be determined as of the date his employment last
terminated but shall in no event be less than his Accrued Retirement Income at
the time of any prior termination of employment.

 

(c)                                  For a Participant formerly in the LOV
Pension Plan (as discussed at Section 18.03 and not under the career average
formula therein), such benefit as described at Section III B.I. thereof but
counting credited

 

22

--------------------------------------------------------------------------------


 

Service only through December 31, 1988 shall be (a) 1.5% times final average
compensation times years of credited service up to 25 years, less (but not below
zero) (b) 2% times his primary social security benefit at age 65 times years of
credited service up to 25 years, plus (c).5% times final average compensation
times total years of credited service.

 

(d)                                 For a Participant previously in the MMD
Pension Plan (as discussed at Section 18.04), such benefit as described at
Section 4.1 thereof but counting credited service only through December 31,
1988, shall be (a) 1.6% times average monthly compensation times years of
credited service up to 25 years plus .5% times average monthly compensation
times total years of credited service in excess of 25 years; less (b) 2.5% times
his primary social security benefit at age 65 times years of credited service up
to 25 years; (c) prior to Normal Retirement Date the accrued benefit of a
participant shall be calculated by assuming credited service to Normal
Retirement Date and then multiplying the excess of (a) over (b) by a fraction
the numerator of which is the Participant’s actual years of credited service on
December 31, 1988 and the denominator of which is the number of years of
credited service he would have accrued if his employment had continued
uninterrupted to his Normal Retirement Date; (d) provided, however, that a
Participant’s accrued benefit shall be offset by the amount set forth in
Appendix A to the Pension Plan, i.e., the actuarial equivalent of his June 30,
1982, account balance in the MMD Money Purchase Pension Plan, but said offset
shall not exceed the Participant’s accrued benefit figured as set forth at
(c) but reduced by substituting “May 1, 1982” for “December 31, 1988”.

 

(e)                                  Participants who are listed on Schedule
6(a) (“RDG Participants”) of the Asset Purchase Agreement between Aon
Corporation and Resource Financial Corporation (attached as Exhibit A), shall be
100% vested on the date of the sale and purchase of the common stock of Ryan
Dealer Group, Inc.

 

5.04                        Early Commencement Election

 

A Terminated Participant whose employment is terminated prior to his Normal
Retirement Date may elect to have his deferred vested retirement benefit
commence on the first day of any month after his 55th birthday, in which case he
will be

 

23

--------------------------------------------------------------------------------


 

entitled to a vested retirement benefit computed under Section 5.02 but reduced
as follows, if at all, for each year payable prior to the first day of the month
next following his Normal Retirement Date to reflect the early commencement of
such benefits:

 

(a)                                  For a vested retirement benefit commencing
on or after the first day of the month next following his Normal Retirement
Date, there shall be no reduction in the Terminated Participant’s vested
retirement benefit.

 

(b)                                 For a vested retirement benefit commencing
on or after the first day of the month next following his sixtieth (60th)
birthday but prior to the date sixty (60) months thereafter, there shall be a
reduction in the Terminated Participant’s vested retirement benefit of four
percent (4%) for each year or portion thereof payable prior to the first day of
the month next following his Normal Retirement Date.

 

(c)                                  For a vested retirement benefit commencing
on or after the first day of the month next following his fifty-fifth (55th)
birthday but prior to the date sixty (60) months thereafter, there shall be an
additional reduction in the Terminated Participant’s vested retirement benefit
of six percent (6%) for each year or portion thereof payable prior to the first
day of the month next following his sixtieth birthday.

 

(d)                                 Any early vested retirement benefit for a
Participant as figured above shall not be less than the sum of the following two
amounts: (i) his vested retirement benefit as of December 31, 1988, reduced
under the prior reduction formula in effect on such date, plus (ii) his vested
retirement benefit calculated under Section 5.01 for service after December 31,
1988 (but taking all service into account in figuring the 35-year cap under
Sections 2.19 and 4.01(c)) reduced under the current formula set forth above.

 

(e)                                  Termination of employment shall occur upon
the voluntary or involuntary severance of employment with an Employer (except by
reason of death, retirement at Normal Retirement Date or leave of absence). 
Termination of employment shall also occur when an employee ceases to be an
employee of an Employer as a result of any of the following events,
notwithstanding the fact that the Employee is employed by a Subsequent Employer:
(a) sale or other transfer to a Subsequent Employer of all or substantially all
of the assets used in a trade or business of an Employer; and (b) liquidation,
sale or other

 

24

--------------------------------------------------------------------------------


 

event involving an employer that terminates the parent-subsidiary or controlled
group relationship with the Company or causes the Employer not to be considered
a single employer with the Company under Code Section 414(b). For purposes of
this Section 5.04, a Subsequent Employer shall be an employer that neither
maintains this Plan nor is in a subsidiary, controlled group or single-employer
relationship with the Company.

 

For Employees of Combined Life Insurance Company of New York the reduced vested
retirement benefit payable under this Section shall in no event exceed the
benefit payable under the rules and regulations of the New York State Insurance
Department.

 

5.05                        Change in Top-Heavy Status

 

If the Plan becomes subject to Section 17 and subsequently ceases to be such,
the vesting schedule in Section 17.04 shall continue to apply in determining the
amount of monthly vested retirement benefit of any Participant who had at least
three Years of Service as of December 31st in the last Plan Year of
top-heaviness. For other Participants, said schedule shall apply only to their
accrued benefit as of such December 31st.

 

25

--------------------------------------------------------------------------------


 

SECTION 6

 

Death Benefits

 

6.01                        Amount of Death Benefit

 

Except as provided in Section 7, no death benefits or survivor benefits shall be
paid upon the death of a Participant or former participant.

 

26

--------------------------------------------------------------------------------


 

SECTION 7

 

Form of Payments

 

7.01                          Normal Form of Payment

 

Except as provided in Section 7.03, the normal form of payment of any monthly
retirement benefit shall be a straight life annuity commencing on the date
indicated in Section 4 or 5 (as may be applicable).

 

7.02                          Guaranteed Period Annuity

 

In every instance in which monthly retirement benefits are payable to a Retired
or Terminated Participant under Section 4 or 5, such Participant may elect to
receive such retirement benefits as a life annuity with payments certain for a
period of 5, 10, or 15 years. In any such instance, the monthly retirement
benefit shall be reduced to the actuarial equivalent of the straight life
annuity provided by the normal form. An election under this Section must be
filed with the Committee not more than 90 days and not less than 30 days before
retirement benefits are to commence.

 

7.03                          Payment in Qualified Joint and Survivor Form

 

Notwithstanding the provisions of Sections 7.01 and 7.02, if a Participant is
legally married under the laws of any jurisdiction on the date retirement
benefits described in Section 4 or 5 are to commence, then, in lieu of the form
and amount of retirement benefit provided by Section 7.01 or 7.02, the
retirement benefit of such Participant shall be paid in the form of a Qualified
Joint and Survivor Annuity (as defined below) with the spouse of such
Participant unless the Participant and his spouse have elected, as provided in
Section 7.06, to have his retirement benefits paid to him pursuant to Sections
7.01, 7.02, 7.04 or 7.05. For the purposes of this Plan, the term “Qualified
Joint and Survivor Annuity” means an annuity for the life of the Participant
with a survivor annuity for the life of his spouse which is equal to one-half of
the amount of the annuity payable during the joint lives of the Participant and
his spouse and which is actuarially equivalent to the annuity for the life of
the Participant which he would otherwise be entitled to receive under the normal
form.

 

27

--------------------------------------------------------------------------------


 

7.04                       Alternate Joint and Survivor Form

 

In addition to the 50% Qualified Joint and Survivor Annuity form under
Section 7.03 for the Participant and his spouse, a Participant may elect a joint
and survivor form with a survivor annuity of 50% (for a contingent annuitant
other than the spouse), 75% or 100% of the annuity payable during the joint
lives of the Participant and his designated contingent annuitant. Spousal
consent under Section 7.14 shall not be required unless the contingent annuitant
is a person other than the spouse.

 

7.05                       Social Security Adjustment Option

 

In order that a Participant who retires under the Plan, prior to the earliest
date upon which his primary insurance benefits may commence under the Social
Security Act, may receive a more level income where the monthly lifetime annuity
payable under Section 7.01 is taken together with the Participant’s estimated
primary insurance benefit under the Social Security Act commencing at age 62,
such Participant may elect to convert a portion of his lifetime annuity to an
actuarial equivalent temporary annuity. The temporary annuity shall provide for
monthly payments, commencing at the Participant’s retirement date, provided that
he is then living, and terminating with the monthly payment next preceding the
earlier of (i) the date of the Participant’s death or (ii) age 62.  Such
election may be made by filing a proper written authorization with the Committee
before the date upon which the annuity payments are to commence to the
Participant.

 

7.06                       Election Not to Receive Qualified Joint and Survivor
Annuity

 

A Participant, Retired Participant or Terminated Participant may elect to have
his retirement benefits paid to him pursuant to Sections 7.01, 7.02, 7.04 or
7.05 instead of the Qualified Joint and Survivor Annuity form under
Section 7.03. Any such election shall be made in writing and filed with the
Committee on such form as the Committee may determine, subject to spousal
consent under Section 7.14, and shall not be effective unless filed with the
Trustees within 90 days of the date retirement benefits commence.

 

7.07                       Revocation of Election Not To Receive Qualified Joint
and Survivor Annuity

 

A Participant, Retired Participant or Terminated Participant, or his spouse, who
has elected not to receive his retirement benefits in the Qualified Joint and
Survivor Annuity form, as provided in Section 7.06, may revoke such election at
any time before retirement benefits commence.

 

28

--------------------------------------------------------------------------------


 

7.08                        Surviving Spouse and Domestic Partner Benefit

 

In the event of the death of a Participant, including a Retired Participant or a
Terminated Participant, prior to his annuity starting date and after he has
either attained his Normal Retirement Date under Section 4 or has earned a
vested retirement benefit under Section 5, the surviving spouse of such deceased
Participant shall be entitled to receive a survivor annuity. This survivor
annuity shall be in the amount that would have been payable under Section 7.03
if the decedent had retired with a Qualified Joint and Survivor Annuity
thereunder on the day before his death; provided, however, that if the
Participant dies prior to age 55 the survivor annuity shall not be payable until
the date he would have attained age 55, calculated as if the Participant had
separated from service on the date of death, survived to age 55, and retired
with a Qualified Joint and Survivor Annuity on the day before his death.
Commencement of the surviving spouse benefit shall be delayed beyond the date
when it would otherwise commence if the spouse so elects in writing, but not
beyond the date on which the Participant would have attained age 70-1/2 and only
if Section 7.07 does not apply.

 

Effective for Participants who are employed in California by an Employer and who
die after December 31, 2001, the Surviving Spouse Benefit will be paid to a
“Qualified Domestic Partner.” A “Qualified Domestic Partner” is a person of the
same or opposite sex of the Participant whose domestic partnership was
registered with a city, state or other government body and which meets all of
the following requirements:  (1) an intimate, committed relationship of mutual
caring; (2) shared principal residence; (3) agreement to be responsible for the
other’s basic living expenses; (4) both partners are age 18 or older;
(5) neither partner is married to another person or has another domestic
partner; (6) neither partner is related by blood; and (7) neither partner has
had a different domestic partner in the past six months. A copy of any domestic
partner registration shall be filed by the Participant with the Committee,
together with any other information the Committee deems necessary to
authenticate a domestic partner relationship. If a person is a “Qualified
Domestic Partner,” the benefit provided in the first paragraph of this Section
7.08 shall be paid as if the person were the surviving spouse of the
Participant.

 

7.09                        Lump Sum Cash Out

 

In the event the actuarial equivalent of any monthly benefit pursuant to any of
the provisions of this Plan expressed as a single sum is $5,000 or less, the
Committee shall direct the Trustee, upon termination of the Participant’s
employment, to pay to the person entitled to such monthly benefit, in a single
sum, the amount of such actuarial equivalent. For distributions occurring on or
after January 1, 2002, any distribution hereunder which exceeds $1,000 shall be
paid to an IRA custodian selected by the

 

29

--------------------------------------------------------------------------------

 

 

Committee unless the Participant elects to receive the distribution or directs
the distribution to a different qualified plan or individual retirement account.
If the payee is a Participant, any benefit that may hereafter become payable to
him because of subsequent service as an Employee shall be reduced by the present
value of the accrued benefit which was paid to him pursuant to this Section or
shall be determined by disregarding the Years of Service with respect to which
he has received payment, the method to be used to be the one which results in
the lesser benefit.  For purposes of this Section 7.09, the term “termination of
employment” shall have the same meaning as the term for purposes of
Section 5.04(e).

 

For purposes of this section, if the present value of an employee’s vested
accrued benefit is zero, the employee shall be deemed to have received a
distribution of such vested accrued benefit.

 

7.10       Use of Annuity Policy

 

At such time as a retirement benefit becomes payable under this Plan, the
Committee may, in its sole discretion, provide for the payment of such benefit
by directing the Trustee to obtain an annuity policy from an insurance company
that will provide the retirement benefit that is payable and payment pursuant to
the terms of any said policy shall be deemed to be payment pursuant to the terms
of this Plan. The Trustee may retain ownership of any such policy or assign it
to the Participant (or his surviving spouse, if applicable) and upon such
assignment all further obligation to make payments pursuant to the terms of this
Plan shall terminate. Any annuity policy obtained after July 31, 1983, shall be
issued on a unisex basis and all the terms and conditions under any such
contract, including benefits, premiums, options, loan values and cash surrender
values, shall be the same for both male and female. Before any annuity policy is
assigned by the Trustee it shall cause such policy to be made nontransferable by
any person other than the Trustee.

 

7.11       Return to Work

 

(a)                                  The provisions set forth in (a)-(e) below
shall apply to any Employee who is reemployed by an Employer before January 1,
2001. Except as provided below, the retirement benefits of an Employee receiving
retirement benefits pursuant to Section 4 or 5 and rehired by a corporation
which is a member of the same controlled group of corporations under
Section 13.02 as the Employer as of the time benefits commenced, shall be
suspended or shall continue to be suspended only for the calendar month in which
the first day of the month next following his fifty-fifth (55th) birthday falls
and calendar

 

30

--------------------------------------------------------------------------------


 

months thereafter, in which he completes 40 or more Hours of Service.

 

(b)                                 An Employee may request, and the Committee
within a reasonable amount of time will render, a determination of whether
specific contemplated employment would result in suspension of benefits.
Requests for status determination shall be considered in accordance with the
procedure under Section 13.04 for affording a review of the status
determination.

 

(c)                                  No payment shall be withheld pursuant to
this Section unless the Committee notifies the Employee, by personal delivery or
first class mail, during the first calendar month in which the Plan withholds
payments, that his benefits are suspended. Such notification shall contain a
description of the specific reasons why benefit payments are being suspended, a
general description of this Section relating to the suspension of payments, a
copy of this Section and Section 7.13, and a statement to the effect that
applicable Department of Labor regulations may be found in Section 2530.203-3 of
Title 29 of the Code of Federal Regulations. In addition, the suspension
notification shall inform the Employee of the procedure under Section 13.04 for
affording a review of the suspension of benefits.

 

(d)                                 An Employee rehired prior to his Normal
Retirement Date may earn additional Years of Service subsequent to his return to
work and until he retires on or after his Normal Retirement Date. Such period
shall be taken into account in figuring his Normal Retirement Benefit or his
vested retirement benefit, as may be applicable.

 

(e)                                  Benefits suspended under this Section shall
resume (or shall begin, in the case of a working Employee who continues in
employment after the first day of the month next following his fifty-fifth
(55th) birthday and who has completed 40 or more Hours of Service per month
thereafter as set forth in Subsection (b), above) no later than the first day of
the third calendar month after the calendar month in which the Employee ceases
to be subject to suspension of his benefits hereunder. The initial payment shall
include the payment scheduled to occur in the calendar month when payments
resume (or begin) and shall include any amounts withheld during the period
between cessation of employment (or the beginning of a calendar month with less
than 40

 

31

--------------------------------------------------------------------------------


 

Hours of Service as provided at Section 7.12, as the case may be) and the
resumption of payments. The full amount of such initial payment may be offset
against the amount of any prior retirement benefits erroneously paid to the
Employee after he had become subject to this Section, and subsequent benefit
payments may be offset in the amount of 25% of the amount otherwise due, until
the amount of such overpayment has been completely recovered.

 

(f)                                    Effective for any Employee who employed
or is reemployed by an Employer on or after December 31, 2000 and who has
commenced receiving retirement benefits, such benefits will not be terminated or
will commence again upon such reemployment. Benefit payments will continue in
the same amount and in the same form as were paid before the reemployment. On
subsequent termination of employment with the Employer, such benefits shall be
increased to reflect any additional accruals for any Years of Service after
reemployment and payments already received and decreased by the actuarial value
of any payments received.

 

7.12       When Participant Deemed Retired

 

If a Participant continues to be employed after the fifteenth (15th) day of the
month next following his fifty-fifth (55th) birthday but in any calendar month
completes less than 40 Hours of Service, he shall, for the purposes of this
Plan, be deemed to have retired on the first day of the month in which such
event took place; provided, however, that the rules of Section 7.11 shall
continue to apply in respect to any subsequent month in which he completes 40 or
more Hours of Service.

 

7.13       General Provisions Governing Distributions

 

(a)                                  Distribution of benefits to a Participant
who continues in employment with the Employer or any subsidiary beyond the
Participant’s Normal Retirement Date must begin by April 1 of the calendar year
following the later of: (i) the calendar year in which the Participant
terminates employment with the Employer or any subsidiary; or (ii) the calendar
year in which the Participant attains age 70 1/2. If, however, the Participant
is a five percent owner of the Employer (as defined in section 416(i) of the
Code) (a “5% Owner”) with respect to the Plan Year in which the Participant
attains age 70 1/2, the required

 

32

--------------------------------------------------------------------------------


 

distribution commencement date is April 1 of the calendar year following the
calendar year in which the Participant attains age 70 1/2.

 

(b)                                 A Participant who attains age 701/2 on or
after January 1, 1999, and is not a 5% Owner, shall not be entitled to begin
benefit payments before termination of employment.

 

(c)                                  In the case of a Participant other than a
5% Owner whose distributions commence or recommence later than the first day of
April of the calendar year following the calendar year in which such Participant
attains age 701/2, such Participant’s retirement benefit shall not be less than:

 

(i)            the actuarial equivalent of the employee’s retirement benefit
that would have been payable as of the later of the April 1 following the
calendar year in which the employee attains age 701/2 or January 1, 1997, if
benefits had commenced on that date, plus

 

(ii)           the actuarial equivalent of any additional benefits accrued after
that date; reduced by

 

(iii)          the actuarial equivalent of any distributions made with respect
to the employee’s retirement benefits after that date.

 

7.14        Spousal Consent

 

Any election by the Participant under Section 7.06 shall not take effect unless
the spouse consents in writing to such election.  Such consent must be given
within the 90 day election period under Section 7.06, must acknowledge the
effect of the election or designation, shall be to a specific Beneficiary and to
a specific form of benefit, and be witnessed by a Plan representative or a
notary public. Any consent shall be effective only as to such spouse. Such
election shall take effect without the spousal consent only if it is established
to the satisfaction of a Plan representative that the consent may not be
obtained because there is no spouse, because the spouse cannot be located, or
because of such other circumstances as the Secretary of the Treasury may by
regulations prescribe.

 

33

--------------------------------------------------------------------------------


 

7.15        Notice

 

The Trustees shall deliver a written explanation to each Participant or
terminated Participant who will become entitled to receive vested retirement
benefits on or about the date nine (9) months before he attains age 55 of the
terms and conditions of the Qualified Joint and Survivor Annuity form and the
surviving spouse benefit, including the rights of the spouse under Section 7.14,
and the effect of electing or not electing such a form of payment. The
explanation shall include a general description of the eligibility conditions
and other material features of the optional forms of benefit, including the
relative values of such optional forms with the interest rate used in
calculating such values. Notwithstanding the provisions of Sections 7.06 and
7.07, the period for such election or revocation thereof shall not expire until
at least ninety (90) days after such notice has been given. Any Participant who
has not had an election under Section 7.06 made available may elect (or his
personal representative may elect in the event of his death) to receive the
balance of his benefits in a form other than that of a Qualified Joint and
Survivor Annuity or surviving spouse benefit at any time until ninety (90) days
after notice of the availability of such election is given to such Participant
(or to his personal representative).

 

7.16        Joint and Survivor Annuities and Surviving Spouse Benefits to Former
Participants

 

Effective August 23, 1984, a Participant (including a Terminated Participant)
who had at least one Hour of Service on or after September 2, 1974, to whom
Section 205 of ERISA and IRC Section 401(a)(ll) (as in effect on August 22,
1984) would not apply but for this Section, to whom the amendments made by
Section 103 and 203 of the Retirement Equity Act of 1984 dealing with Qualified
Joint and Survivor Annuities and. Surviving spouse Benefits do not apply, whose
annuity starting date has not occurred as of August 23, 1984, and who is still
alive as of August 23, 1984, may elect to have the Provisions of Section 7 as in
effect prior to August 23, 1984 apply. A Participant (including a Terminated
Participant) who had at least one Hour of Service in any Plan Year beginning on
or after January 1, 1976, to whom the amendments made by Section 103 and 203 of
the Retirement Equity Act of 1984 dealing with Qualified Joint and Survivor
Annuities and Surviving Spouse Benefits would not (but for this Section) apply
who at the time of his separation from service had at least ten Years of Service
under the Plan and had a non-forfeitable right at least a portion of his accrued
benefit derived from Employer contributions, whose annuity starting date has not
occurred as of August 23, 1984, and who is still alive as of August 23, 1984,
may elect to have the qualified pre-retirement survivor annuity requirements of
the amendments made by such Sections 103 and 203 apply. Any election under this
Section may be made during the period beginning August 23, 1984, and ending on
the earlier of the Participant’s Annuity Starting Date or the date of

 

34

--------------------------------------------------------------------------------


 

his death. Notice of the provisions of this Section shall be given at such time
or times and in such manner as the Secretary of the Treasury may prescribe.

 

7.17        Commencement of Benefits

 

Unless the Retired Participant otherwise elects, payment of any benefit provided
under the Plan shall commence no later than the 60th day after the latest of the
close of the Plan Year in which:

 

(i)                                     the Participant attains age 65;

 

(ii)                                  occurs the 10th anniversary of the year in
which the Participant commenced participation in the Plan; or

 

(iii)                               the Participant terminates employment with
the Employer.

 

The failure of a Participant and spouse to consent to a distribution while a
benefit is immediately distributable, within the meaning of Treas. Regs.
§1.417(e)-l(b), shall be deemed to be an election to defer commencement of
payment of any benefit sufficient to satisfy this section. Regardless of the
foregoing, distributions (including distributions under any contract) made in
periodic installments (which may be increased or accelerated) to a Retired
Participant shall commence not later than April 1st of the calendar year
following the calendar year in which he attains age 70-1/2.

 

35

--------------------------------------------------------------------------------


 

SECTION 8

 

Plan Funding

 

8.01        Contributions

 

The Employers will make contributions from time to time to the Trustee under the
Trust Agreement in amounts that are sufficient (as determined in accordance with
the Plan funding method and policy adopted by the Employer) to provide the
benefits provided hereunder and as are consistent with the provisions of Part 3
of Title I of ERISA. Participants shall not make contributions under the Plan.

 

8.02        Forfeitures

 

All forfeitures arising under the Plan will be applied to reduce the Employer’s
contributions thereunder and shall not be used to increase the benefits any
person would otherwise receive under the Plan.

 

36

--------------------------------------------------------------------------------


 

SECTION 9

 

Rights to Amend or Discontinue Contributions

 

9.01        Continuance of Contributions Not Assumed

 

It is the expectation of the Employers that they will continue this Plan and the
payment of its contributions hereunder indefinitely; but continuance of the Plan
is not assumed as a contractual obligation and the right is reserved to each
Employer at any time to discontinue its contributions hereunder.

 

9.02        Right to Amend

 

Except as herein limited, the Company, by action of the Board or by action of
any person or entity authorized by the Board, shall have the right to amend this
Plan at any time to any extent it may deem advisable.  Such amendment shall be
stated in an instrument in writing approved by the Board. Upon delivery of such
instrument to the Committee, this Agreement shall be deemed to have been amended
in the manner set forth, provided, however, except as may be required to
maintain this Plan as a qualified Plan under the IRC:

 

(a)           No amendment shall increase the duties or liabilities of the
Trustees without their consent;

 

(b)                                 No amendment shall have the effect of
vesting in the Employers any interest in or control over the Retirement Fund;

 

(c)                                  No amendment shall have the effect of
depriving the surviving spouse or Beneficiary of a then deceased Participant of
the right to receive the benefits to which such spouse or Beneficiary is
entitled;

 

(d)                                 No amendment shall have the effect of
depriving any then Retired Participant or active Participant who has then
reached his Normal Retirement Date of the retirement income which he is entitled
to receive;

 

(e)                                  No amendment shall have the effect of
depriving any Terminated Participant of the benefits which he is entitled to
receive;

 

37

--------------------------------------------------------------------------------


 

(f)                                    No amendment shall have the effect of
depriving any Participant of any benefit he would have been entitled to receive
if he had terminated his employment immediately prior to such amendment;

 

(g)                                 No amendment shall have the effect of
decreasing the accrued benefit of Participant other than an amendment described
in IRC Section 412(c)(8), or Section 4281 of ERISA. For purposes of the
preceding sentence a plan amendment which has the effect of (i) eliminating or
reducing a subsidy or an early retirement benefit (as defined in regulations),
or (ii) eliminating an optional form of benefit with respect to benefits
attributable to service before the amendment, shall be treated as reducing
accrued benefits. In the case of a retirement-type subsidy, the preceding
sentence shall apply only with respect to a Participant who satisfies (either
before or after the amendment) the pre-amendment conditions for the subsidy.
This Paragraph shall not apply, to the extent provided by regulations, to a plan
amendment described in clause (ii) (other than a plan amendment having an effect
described in clause (i)).

 

38

--------------------------------------------------------------------------------


 

SECTION 10

 

Duration and Distribution on Termination

 

10.01      Termination by Employer

 

Unless otherwise terminated, as provided in paragraphs (a), (b), and (c), of
this Section or Section 10.03, this Plan shall continue in perpetuity, or for
such time as may be necessary to accomplish the purpose or which it is created.
This Plan shall terminate upon the happening of any of the following events:

 

(a)                                  The Company, by appropriate resolution of
its Board, elects to terminate this Plan;

 

(b)                                 An Employer shall elect to terminate its
participation in the Plan or shall be judicially declared bankrupt or insolvent,
or in the event of dissolution, merger, or consolidation of the Employer without
provision for continuing this Plan; provided, however, in the event of
dissolution, merger, or consolidation of the Employer, provision may be made by
its successor for continuing this Plan and the substitution of such successor or
successors for the Employer hereunder, in which event this Plan shall continue
in full force and effect and further provided that termination shall be limited
as described under Section 15.03.

 

(c)                                  There is a complete termination of this
Plan within the meaning of Section 411(d)(3) of the IRC.

 

10.02      Distribution on Complete Termination

 

In the event this Plan shall terminate for any of the reasons set forth in
Section 10.01(a) or (c), the Trustees shall, after payment of all expenses of
liquidation, distribute the Retirement Fund in the manner and order set forth in
Section 4044 of ERISA. This Trust shall continue as a liquidation trust until
final distribution of all assets.

 

10.03      Termination by Pension Benefit Guaranty Corporation

 

In the event this Plan is terminated by reason of proceedings instituted by the
Pension Benefit Guaranty Corporation under Section 4042 of ERISA, the Retirement
Fund shall be distributed pursuant to the provisions of Section 402 of ERISA.

 

39

--------------------------------------------------------------------------------


 

10.04      Vesting Upon Termination

 

Except as provided in Section 11, upon the termination or partial termination of
this Plan the rights of all affected Participants to benefits accrued to the
date of termination or partial termination, to the extent funded as of such
date, shall be non-forfeitable.

 

40

--------------------------------------------------------------------------------


 

SECTION 11

 

Benefits in the Event of Early Termination of Plan

 

11.01      Participants

 

Notwithstanding any provision in this Agreement to the contrary, the benefits
provided by the Company’s contributions for Participants whose anticipated
annual retirement benefit provided by such contributions will exceed $1,500, but
applicable only to the twenty-five highest paid Employees as of December 31,
1988 (including any such highest-paid Employees who are not Participants at that
time but may later become Participants) shall be subject to the conditions
hereinafter set forth.

 

11.02      Maximum Benefit

 

Such benefits shall be paid in full which have been provided by the Company’s
contributions not exceeding the largest of the following amounts:

 

(a)                                  The Company contributions (or funds
attributable thereto) which would have been applied to provide the benefits for
the Employee of this Plan, as it existed prior to January 1, 1989, and as if the
Plan had been continued without change.

 

(b)                                 $20,000

 

(c)                                  An amount equal to 20% of the first $50,000
of the Participant’s annual Compensation multiplied by the number of years
between December 31, 1988, and (A) the date that the Plan terminates, or (B) if
benefits become payable to a Participant described in Section 11.01 within ten
years after December 31, 1988, the date the benefits of such Participant first
become payable (if before the date of termination of this Plan), or (C) if
benefits become payable to a Participant described in Section 11.01 after
December 31, 1988, and if the full current costs of the Plan for the ten years
starting December 31, 1988, have not been met, or if the full current costs have
not been met on the dates referred to in (A) or (B) above, the date of the
failure to meet the full current cost.

 

(d)                                 whichever of the following amounts shall
apply:

 

41

--------------------------------------------------------------------------------


 

(i)            for a Participant who owns, directly or indirectly, more than ten
percent (10%) in value of either the voting stock of the Company or all the
stock of the Company (applying the constructive ownership rules of
Section 1563(e) of the IRC without regard to Section 1563(e)(3)), a dollar
amount which equals the present value of the benefit guaranteed for such
Participant under Section 4022 of ERISA, as amended, or if the Plan has not
terminated, the present value of the benefit that would be guaranteed if the
Plan terminated on the date the benefit commences determined in accordance with
regulations of the Pension Benefit Guaranty Corporation; or

 

(ii)           for a Participant not within Paragraph (i), above, a dollar
amount which equals the present value of the maximum benefit described in
Section 4022(b)(3)(B) of ERISA, as amended (determined on the date the Plan
terminates or on the date benefits commence, whichever is earlier) without
regard to any other limitations in Section 4022 of ERISA.

 

11.03      Limitation on Benefits

 

If (1) this Plan is terminated within ten years after December 31, 1988, or
(2) the benefits of any of the Participants described in Section 11.01 become
payable within ten years from December 31, 1988, the benefits which any of the
Participants described in Section 11.01 may receive from the Company’s
contributions shall not exceed the benefits set forth in Section 11.02.

 

11.04      Termination of Employment

 

If a Participant described in Section 11.01 leaves the employ of the Company or
withdraws from participation in this Plan, the benefits which he may receive
from the Company’s contributions shall not at any time, within the first ten
years after December 31, 1988, exceed the benefits set forth in Section 11.02.
If, at the end of the ten-year period starting December 31, 1988, the full
current costs for such ten years have not been met, the benefits such
Participant may receive from the Company’s contributions shall not exceed the
benefits set forth in Section 11.02 until the first time that the full current
costs of this Plan have been met.

 

42

--------------------------------------------------------------------------------


 

11.05      Death Benefits

 

These conditions shall not restrict the full payment of any insurance, death or
survivor’s benefits on behalf of a Participant who dies while this Plan is in
full effect and its full current costs have been met.

 

11.06      Retirement Benefits

 

These conditions shall not restrict the current payment of full retirement
benefits not exceeding those provided by the normal form called for by this Plan
for any Retired Participant while this Plan is in full effect and its full
current costs have been met.

 

11.07      Lump Sum Distribution

 

The conditions of this Section shall not restrict a lump sum distribution to a
Terminated or Retired Participant of the benefits he may be entitled to receive,
if this Plan is in full effect and its full current costs have been met at the
time of the distribution and he enters into an agreement with the Trustees to
the effect that in the event

 

(a)                                  the Plan terminates before December 31,
1998, or

 

(b)                                 a default occurs in the payment of the full
current costs of the Plan for any Plan Year ending before December 31, 1998

 

he (or, in the case of his death, his estate) will repay to the Trustees a sum
equal to the actuarial equivalent of the amounts by which his monthly retirement
benefits under the Plan (under the normal form) would have decreased during his
then remaining lifetime pursuant to the provisions of this Section 11. Such
obligation to repay must be adequately secured, and if secured by property of
the distributes, the distributes must agree that if the market value of the
property falls below a certain percentage of the amount that would then be
repayable if the Plan were then terminated he will deposit additional property
necessary to sufficiently increase the value of the property held by the
depositary. The agreement need not be secured if the fair market value of Plan
assets is not less than the actuarial equivalent of all accrued benefits
(whether or nor forfeitable) expressed as a single sum; provided, that the
agreement shall provide for security to be provided in the future in the event
that the fair market value of Plan assets subsequently, during the period
covered by this Section, falls below the actuarial equivalent of all accrued
benefits.

 

43

--------------------------------------------------------------------------------


 

11.08      Intent

 

This Section 11 is included in this agreement to conform to the requirements of
Treasury Regulation Paragraph 1.401-4(c) and shall be applied in a manner
consistent with such Regulation or any substitute therefor but shall cease to be
effective at such time as the provisions of the Treasury Regulation Paragraph
1.401(c) or any substitute therefor are no longer effective or applicable.

 

44

--------------------------------------------------------------------------------

 

 

SECTION 12

 

Administrative Committee

 

12.01             Formation and Members

 

This Plan shall be administered by an administrative committee constituted of
not less than three (3) and not more than seven (7) members. The Board shall
have the right at any time and from time to time to appoint the members of the
Committee and to remove any member of the Committee and appoint a successor
member. Each member of the Committee shall serve until such time as he shall
resign, die, or be removed by the Board and until his successor is appointed. In
the event of the death, resignation or removal of any member acting hereunder,
the Board may appoint a successor to fill such vacancy and such successor
member, upon accepting such appointment by an instrument in writing delivered to
the Company, shall without further action, become vested with all the rights,
powers, -discretion and duties of a member of the Committee with like effect as
if originally named as a member hereunder. Each member of the Committee shall
have the right at any time, by ten (10) days written notice to the other members
then acting hereunder, and to the Company, to resign as a member hereunder.

 

12.02             Chairman and Secretary

 

The Committee shall appoint a Chairman from among the members of the Committee
and the Chairman shall preside at all meetings of the Committee, and shall have
the right to vote on any matter to be determined by the Committee. The Committee
shall also appoint a Secretary to the Committee, who need not be a member of the
Committee, who shall keep an accurate record of all determinations of the
Committee and perform such other duties as may from time to time be assigned to
him by the Committee or the Chairman of the Committee.

 

12.03             Actions of the Committee

 

All actions of the Committee shall be by majority vote of the entire Committee. 
No formal meetings need be called or held by such Committee if a majority of the
then members of the Committee shall authorize and approve, by an instrument in
writing, any action or decision agreed upon by such majority.

 

45

--------------------------------------------------------------------------------


 

12.04             Execution of Instruments

 

The Committee may designate any one or more of its members, or its Secretary, to
sign any document, instrument or paper on behalf of the entire Committee.

 

12.05             Reports to the Board

 

The Committee shall furnish such reports and other information as may be
required from time to time by the Board.

 

12.06             Administration of the Plan

 

The Committee may, from time to time, establish rules and procedures for
administration of the Plan not inconsistent with the Plan’s provisions, and
administer the Plan in accordance with such provisions and such rules and
procedures. The Committee shall have the exclusive right and discretionary
authority to construe the terms and provisions of the Plan, including without
limitation, the power to construe or interpret disputed, ambiguous or uncertain
terms, and such other powers as may be necessary to carry out the provisions of
the Plan. The Committee shall also have the discretionary authority to determine
all questions relating to the eligibility of Employees to participate in the
benefits of the Plan and the amount of such benefits, and resolve all questions
pertaining to the administration, interpretation and application of the Plan
provisions. Benefits under the Plan will be paid only if the Committee decides
in its discretion that the applicant is entitled to them. Actions taken in good
faith by the Company, the Committee or an Employer shall be conclusive and
binding on all interested parties as to all questions of interpretation and
application under this Plan and as to all other matters arising out of the
administration thereof, and shall be given the maximum possible deference
allowed by the law. The Committee shall issue such directions to the Trustee as
may from time to time be necessary to authorize the Trustee to make the payments
provided for by this Plan.

 

12.07             Liability of Members

 

To the extent permitted by law, no member of the Committee shall ever be liable
for any act or default of any predecessor member nor for any loss sustained
through any error of judgment, but shall only be liable for his own willful
default. No successor member acting hereunder shall be under any duty to examine
into or take any action with reference to the prior action of any prior
Committee acting hereunder. The Company shall indemnify and save harmless each
member of the Committee and the Secretary to the Committee from the effects and
consequences of his actions and conduct in his official

 

46

--------------------------------------------------------------------------------


 

capacity, except to the extent that such effects and consequences flow from his
own willful conduct.

 

12.08               Allocation of Duties

 

The Committee, by its action, may allocate its fiduciary responsibilities among
its members, and may designate persons other than its members to carry out its
fiduciary responsibilities. The Committee, individual members of the Committee
allocated specific fiduciary responsibilities, and persons other than members of
the Committee designated to carry out specific fiduciary responsibilities may
employ one or more persons to render advice with respect to their
responsibilities.   If the Committee has allocated a specific fiduciary
responsibility among its members, or has designated persons other than its
members to carry out a specific fiduciary responsibility, it shall do the
following things: (1) it shall make as a condition of such allocation or
designation the fact that the Committee may terminate the allocation or
designation at will; and (2) it shall report such allocation or designation to
the Board who by its action, may order that such allocation or designation be
terminated in which case it shall be done as soon as practicable.

 

12.09               Investments

 

The Committee shall have no duty or obligation to supervise or control in any
way the investments made by the Trustee under the Trust Agreement, but all
fiduciary responsibility for investing and safeguarding the assets of the Plan
shall reside solely with such Trustee.

 

47

--------------------------------------------------------------------------------


 

SECTION 13

 

ERISA Provisions

 

13.01  Service for Predecessor

 

To the extent required by regulations that may be prescribed by the Secretary of
the Treasury or his delegate, service for a predecessor shall be treated as
service for the Employers.

 

13.02 Controlled Group

 

To the extent required by Section 414(b), (c), (m), (n) and (o) of the Internal
Revenue Code, all employees of the entities described therein shall be treated
as employed by a single employer. If an Employee or former Employee becomes
employed or was employed by any such entity that the Employer is a member of and
such other member has not adopted this Plan, the following rules shall apply:

 

(a)

 

Upon becoming an Employee of the Employer, his prior service in the employment
of another member of the controlled group shall be considered as though it was
service for the Employer for the purpose of determining when he will become
eligible for participation under Section 3 and for the purpose of determining
his eligibility for a vested retirement benefit.

 

 

 

(b)

 

If he was previously an Employee of the Employers and a Participant under this
Plan but did not have five Years of Service at the time such employment
terminated, his subsequent service in the employment of another member of the
controlled group shall be considered as though it was service for the Employers
for the purpose of determining his eligibility for a vested retirement benefit
under Section 5.02.

 

 

 

(c)

 

His service for such other member of the controlled group shall in no event be
considered for the purpose of determining his Normal Retirement Benefit under
Section 4.01 or his Accrued Retirement Income under Section 5.02, it being the
express intent hereof that his service for another member of the controlled
group that has not adopted this Plan shall be counted for the purpose of
determining his non-forfeitable percentage but not for the purpose of increasing
the amount of benefits to which such percentage shall apply.

 

48

--------------------------------------------------------------------------------


 

(d)

 

He shall not be eligible to receive any benefits while employed by any other
member of the controlled group, except as provided at Section 7.12

 

 

 

(e)

 

Remuneration paid to such person for services rendered to another member of a
controlled group shall not be considered in determining his Final Average
Earnings.

 

13.03               Merger

 

This Plan shall not be merged or consolidated with any other Plan or the assets
held under this Plan shall not be transferred to any other Plan, unless each
Participant in the Plan would (if the Plan then terminated) receive a benefit
immediately after the merger, consolidation or transfer which is equal to or
greater than the benefit he would have been entitled to receive immediately
before the merger, consolidation or transfer (if this Plan had then terminated).

 

13.04               Claims Procedure

 

Pursuant to Section 503 of ERISA the following claims procedure is established:

 

(a)

 

A timely written application for benefits shall be filed with the Committee on a
form prescribed by it.

 

 

 

(b)

 

if a Claim is denied, in whole or in part, written notice of such denial shall
be furnished to the applicant setting forth, in a manner calculated to be
understood by him, the following:

 

 

 

 

 

(i) 

The specific reason or reasons for the denial;

 

 

 

 

 

 

(ii)

A specific reference to pertinent Plan provisions on which the denial is based;

 

 

 

 

 

 

(iii)

A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

 

 

 

 

 

(iv)

An explanation of the claim review procedure.

 

49

--------------------------------------------------------------------------------


 

(c)

 

An applicant whose claim has been denied in whole or in part (or his duly
authorized representative) may appeal such denial to the Committee by making a
written request for a review and may review pertinent documents and submit
issues and comments in writing. A written request for review must be filed
within 120 days of the date an applicant has been notified of the denial or
partial denial of this claim.

 

 

 

(d)

 

The decision on review shall be made promptly and within 60 days of receipt of
the request for review, shall be in writing, and shall include specific reasons
for the decision, written in a manner calculated to be understood by the
applicant, and specific references to the pertinent Plan provisions on which the
decision is based.

 

13.05             Maximum Annual Benefit

 

The annual benefits payable to a Participant under this Plan and any other
qualified defined benefit plan adopted by the Employer shall in no event exceed
the lesser of $90,000 ($160,000 for 2002) (the “dollar” limitation) or 100% of
the Participant’s average compensation for his high three consecutive calendar
years of participation (the “percentage” limitation). The following rules shall
be effective in applying the provisions of this Section:

 

(a)                            Both the $90,000 ($160,000 for 2002) dollar
limitation and the 100% percentage limitation referred to in the first sentence
of this Section shall be adjusted for increases in the cost of living in
accordance with regulations prescribed by the Secretary of the Treasury or his
delegate; provided, however, that the 100% percent limitation shall be adjusted
only in the case of adjusting any benefits under this Section, and no cost of
living adjustments under this Subsection (a), including both the dollar
limitation and percentage limitation, shall be taken into account before the
year for which such adjustment takes effect.

 

(b)                           If the annual benefit is payable in a form other
than as a straight life annuity, an adjustment shall be made to the maximum
permissible annual benefit, in accordance with regulations prescribed by the
Secretary of the Treasury or his delegates so that it is equivalent to the
maximum annual benefit payable as a straight life annuity. In determining the
maximum annual benefit payable any ancillary benefit which is not directly
related to retirement income benefits shall not be taken into account, and that
portion of any joint and survivor annuity

 

50

--------------------------------------------------------------------------------


 

which constitutes a qualified joint and survivor annuity under Section 7.03
shall not be taken into account.

 

 

(c)                            If the retirement income benefit begins before
the Social Security Retirement Age (for years beginning January 1, 2002 and
thereafter, age 62) the determination as to whether the $90,000 ($160,000 for
2002) dollar limitation referred to in the first sentence of this Section has
been satisfied shall be made in accordance with regulations prescribed by the
Secretary of the Treasury or his delegate, by reducing the limitation so that
such limitation (as so reduced) equals an annual benefit (beginning when such
retirement income benefit begins) which is equivalent to a $90,000 ($160,000 in
2002) annual benefit beginning at the Social Security Retirement Age (for years
beginning January 1, 2002 and thereafter, age 62).  For years before January 1,
2002, the reduction shall be made in such manner (as prescribed by the secretary
of the Treasury or his delegate) as is consistent with the reduction for old-age
insurance benefits commencing before the Social Security Retirement Age under
the Social Security Act.

 

(d)                           If the retirement income benefit begins after the
Social Security Retirement Age (for years beginning January 1, 2002 and
thereafter, age 65), the determination as to whether the dollar limitation
referred to in the first sentence of this Section has been satisfied shall be
made in accordance with regulations prescribed by the Secretary of the Treasury
or his delegate, by increasing the limitation so that such limitation (as so
increased) equals an annual benefit (beginning when such retirement income
benefit begins) which is equivalent to a $90,000 ($160,000 in 2002) annual
benefit beginning at the Social Security Retirement Age (for years beginning
January 1, 2002 and thereafter, age 65).

 

(e)                            For the purpose of adjusting any benefit under
Subsection (b) or (c), above, the interest rate assumption shall not be less
than the greater of 5% or the rate specified in the Plan. For purposes of
adjusting any benefit under Subsection (d), above, the interest rate assumption
shall not be greater than the lesser of 5% or the rate specified in the Plan.

 

(f)                              Notwithstanding the preceding provisions, the
benefits payable with respect to a Participant shall be deemed not to exceed his
limitation if

 

51

--------------------------------------------------------------------------------


 

they do not exceed $10,000 for the Plan Year, or for any prior Plan Year, and
the Employer has not at any time maintained a defined contribution Plan in which
the Participant participated.

 

(i)                             if a Participant has less than 10 years of
participation in the Plan, the $90,000 dollar limitation referred to in the
first sentence of this Section shall be the limitation determined under such
sentence (without regard to this Subsection (g)), multiplied by a fraction —

 

(A)                        the numerator of which is the number of years (or
part thereof) of participation, and

 

(B)                          the denominator of which is 10.

 

(ii)                            If a Participant has less than 10 years of
service with the Employer, the 100% percentage limitation under the first
sentence of this Section and the $10,000 limitation under Subsection (f) shall
be adjusted by multiplying such amounts by a fraction —

 

(A)                        the numerator of which is the number of years (or
part thereof) of service, and

 

(B)                          the denominator of which is 10.

 

(iii)                         In no event shall Paragraphs (i) or (ii), above,
reduce either the dollar limitation or the percentage limitation under the first
sentence of this Section, or the $10,000 limitation under Subsection (f), to an
amount less than 1/10 of such limitation (determined without regard to this
Subsection (g)).

 

(iv)                      To the extent provided in regulations this Subsection
(g) shall be applied separately with respect to each change in the benefit
structure of the Plan.

 

(g)                           In the case of an individual who was an active
Participant in this Plan before October 3, 1973, his annual benefit need not be
less than 100% of his annual rate of compensation on the earlier of October 2,
1973, or the date on which he separated from the service of the Employer;
provided, that such annual benefit shall not exceed the benefit which

 

52

--------------------------------------------------------------------------------


 

would have been payable under the terms of the plan on October 3, 1973, if his
compensation taken into account for any period after such date had not exceeded
his annual rate of compensation on such date; and provided further, in the case
of a Participant who separated from service prior to October 2, 1973, his annual
benefit shall in no event be greater than his vested retired benefit as of the
date he separated from service.

 

(h)                            In addition to other limitations set forth in the
Plan and notwithstanding any other provisions of the Plan , the accrued benefit,
including the right to any option benefit provided in the Plan (and all other
defined benefit plans required to be aggregated with this Plan under the
provisions of IRC Section 415) shall not increase to any amount in excess of the
amount permitted under IRC Section 415 as amended by the Tax Equity and Fiscal
Responsibility Act of 1982.

 

(i)                                In determining under which Plan the
contributions or other annual additions, or benefits, of a Participant should be
reduced under this Section, the intent is that the order of reduction set forth
herein is for purposes of guidance only and not obligatory, and that such order
of reduction as to one Participant may be different from another Participant, so
as to afford maximum flexibility to the Plan in avoiding a violation of the
provisions of Section 415 of the IRC.

 

(j)                                For purposes of this Subsection, the term
“Social Security Retirement Age” means the age used as the retirement age for
the Participant under Section 216(1) of the Social Security Act, except that
such section shall be applied without regard to the age increase factor, and as
if the early retirement age under Section 216(1)(2) of such Act were 62.

 

(k)                             In the case of an individual who is a
Participant as of January 1, 1987, the dollar limitation of the Participant
shall be equal to his Current Accrued Benefit if such Current Accrued Benefit
exceeds the benefit limitations of this Section and of IRC Section 415(b) of the
IRC. The “Current Accrued Benefit” shall be the Participant’s accrued benefit
under the Plan when expressed as an annual benefit under IRC Section 415(b)(2),
determined as if he had separated from service as of December 31, 1986, but
disregarding any changes in the

 

53

--------------------------------------------------------------------------------


 

terms and conditions of the Plan, or any cost-of-living adjustment, occurring
after May 5, 1986.

 

(l)                                Compensation shall include the following
items:

 

(i)                             The Participant’s wages, salaries, fees for
professional service and other amounts received for personal services actually
rendered in the course of employment with an employer maintaining the plan
(including but not limited to, commissions paid salesmen, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips and bonuses).

 

(ii)                          For purposes of the prior sentence, earned income
from sources outside the United States.

 

(iii)                       Amounts described in IRC Sections 104(a)(3),
105(a) and 105(h), but only to the extent that these amounts are includable in
the gross income of the Employee.

 

(iv)                      Amounts described in IRC Section 105 (d), whether or
not these amounts are excludable from the gross income of the Employee under
that section.

 

(v)                         Amounts paid or reimbursed by the Employer for
moving expenses incurred by an Employee, but only to the extent that these
amounts are not deductible by the Employee under IRC Section 217.

 

(vi)                      The value of a non-qualified stock option granted to
an Employee by the employer, but only to the extent that the value of the option
is includable in the gross income of the Employee for the taxable year in which
granted.

 

(vii)                   The amount includable in the gross income of an Employee
upon making the election described in IRC Section 83(b).

 

(viii)                For limitation years beginning after December 31, 1997,
elective deferrals as defined in Code Section 401(g)(3), and any amount which is
contributed or deferred by the employer at the election of the employee and
which is not includible in

 

54

--------------------------------------------------------------------------------


 

the gross income of the employee by reason of Code Section 125 and for
limitation years beginning after December 31, 2000, any amounts considered
transportation benefits under Code Section 132.

 

(m)                        Compensation shall not include the following items:

 

(i)                             Contributions made by the Employer to a plan of
deferred compensation to the extent that, before the application of the IRC
Section 415 limitations to that plan, the contributions are not includable in
the gross income of the employee for the taxable year in which contributed. In
addition, Employer contributions made on behalf of an Employee to a simplified
employee pension described in IRC Section 408(k) are not considered as
compensation for the taxable year in which contributed to the extent such
contributions are deductible by the Employee under IRC Section 219(b)(7).
Additionally, any distributions from a plan of deferred compensation are not
considered as compensation for IRC Section 415 purposes, regardless of whether
such amounts are includable in the gross income of the Employee when
distributed. However, any amounts received by an Employee pursuant to an
unfunded non-qualified plan may be considered as compensation for IRC
Section 415 purposes in the year such amounts are includable in the gross income
of the Employee.

 

(ii)                          Amounts realized from the exercise of a
non-qualified stock option, or when restricted stock (or property) held by an
Employee either becomes freely transferable or is not longer subject to a
substantial risk of forfeiture (see IRC Section 83 and the regulations
thereunder).

 

(iii)                       Amounts realized from the sale, exchange or other
disposition of stock acquired under a qualified stock option.

 

(iv)                      Other amounts which receive special tax benefits, such
as premiums for group term life insurance (but only to the extent that the
premiums are not includable in the gross income of the Employee), or
contributions made by an Employer (whether or not under a salary reduction
agreement) towards the purchase of an annuity contract described in
Section 403(b) (whether or

 

55

--------------------------------------------------------------------------------


 

not the contributions are excludable from the gross income of the Employee).

 

(n)                          Except as provided in regulations, the provisions
of IRC Section 415 are hereby incorporated by reference to the extent not set
forth in this Section.

 

56

--------------------------------------------------------------------------------

 

SECTION 14

 

Miscellaneous Provisions

 

14.01     Spendthrift Clause

 

Except as provided in Section 14.02, benefits or payments from this Plan shall
be paid to the individual entitled to receive them personally and upon his
personal receipt or endorsement. No Participant, spouse or Beneficiary shall
have the right or power to transfer, assign, anticipate, mortgage, pledge or
otherwise encumber this interest in the Trust established by this Agreement, or
his rights to receive payments or benefits from the Trust and neither such
interests nor rights nor any assets of the Trust shall be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by the Participant or Beneficiary nor to transferability by
operation of law in the event of bankruptcy, insolvency or otherwise, provided,
however, that this limitation shall not apply to a qualified domestic-relations
order under IRG Section 414(p).

 

14.02    Facility of Payment

 

If any person to whom payments are to be made under the Plan is in the judgment
of the Committee or an insurance company that has issued an annuity policy
pursuant to Section 7.10 under a legal disability, or by reason of mental or
physical disability is in the opinion of the Committee or such insurance company
unable to administer properly such payments, even though such person has not
been legally adjudicated incompetent, then such payment or payments may be made
to any person, persons, or institution as, in the option of the Committee or the
insurance company, is then maintaining or has custody of such person until claim
is made by a duly appointed guardian or other legal representative of such
person.   Such payment shall constitute a full discharge of liability of the
Plan to the extent thereof.

 

14.03     Evidence of Survival

 

The Committee or an insurance company shall have the right to require
satisfactory evidence that a person entitled to receive benefits hereunder is
living on each and every date when a benefit is due such person. In the absence
of such evidence, when required, any payments otherwise due shall not be made
until such evidence shall have been received.

 

57

--------------------------------------------------------------------------------


 

14.04     Discretionary Acts To Be Uniform

 

Any discretionary acts to be taken under the Plan by the Committee, or any
person or persons to whom authority has been delegated, shall be uniform in
their nature and applicable to all persons similarly situated, and no
discretionary acts shall be taken that will be discriminatory under the
applicable provisions of the IRC pertaining to qualified plans.

 

14.05     Elections To Be Made On Prescribed Forms

 

All elections, claims, designations, and revocations made by Participants or
other persons under the Plan shall be made in writing on forms prescribed by and
furnished by the Committee and shall not be effective until filed with the
Committee.

 

14.06     Reliance On Information Furnished By Employer

 

Any information furnished by the Employer to the Committee, such as compensation
of Employees, length of service, Hours of Service, or otherwise, shall be
accepted by the Committee as being true and correct, and the Committee shall
incur no liability in relying on such information.

 

14.07     inability to Perform

 

Neither the Employers nor the Committee shall be responsible for any inability
to perform, or delay in performing, any act occasioned by any restriction or
provisions imposed by the Trustee, or by any other person, or by law, and in the
event any such inability or delay shall be so occasioned, then that act which
can be performed shall be performed by the Employers or the Committee which, in
the sole discretion of the Committee, most completely carries out the intention
and purpose of this Plan. All parties of this Plan or in any way interested
therein shall be bound by any acts so performed under such conditions.

 

14.08     Misstatement of Age

 

In the event an Employee misrepresents his age or his spouse’s age to his
Employer or the Committee, he shall be entitled to the lesser of the following
benefits:

 

(a)      The benefit that would be payable on the basis of actual age; or

 

58

--------------------------------------------------------------------------------


 

(b)      The benefit that would be payable on the basis of the misrepresented
age.

 

14.09     Rights of Individuals

 

No Employee, nor any person claiming by, through, or under such Employee, shall
have any right, title, or interest in or to the Retirement Fund except such
right to a benefit as expressly provided herein. No Employee shall be entitled
to receive any part of the contributions of the Employers or any other cash
consideration upon his withdrawal from the services of the Employers, or the
termination of his services by the Employers, unless otherwise provided herein,
or upon the discontinuance of the Plan except to the extent provided herein. All
rights and claims are limited as set forth hereunder and no Participant or other
person shall have any recourse toward satisfaction or payment of any benefit
provided by this Plan from other than the Retirement Fund or the Pension Benefit
Guaranty Corporation. Nothing contained herein gives, nor is intended to give,
any Employee the right to be retained in the service of the Employers, nor to
interfere with the right of the Employers to discharge or terminate the
employment of an Employee at any time and this Plan shall in no event be
construed as a contract of employment between any Employer and the Employee.

 

14.10     Actuarial Computations

 

The Committee, Trustees and the Employer shall be entitled to conclusively rely
upon any actuarial computations or evaluations made by an insurance company or
an actuary or a firm of actuaries. Except in case of a mathematical error, each
Employee,, or person claiming through any Employee, shall be conclusively bound
by any actuarial computation or evaluation made by an insurance company or an
actuary or a firm of actuaries, provided, however, the determination of an
actuarial equivalent of another form of payment or the present value of future
payments that may become payable shall be made on the basis of the following
factors until such time as the applicable law or rulings of the Internal Revenue
Service no longer requires fixed standards for actuarial assumptions used in
determining actuarial equivalents to be set forth in the Plan:

 

Table

 

Unisex Pension Table - 1984 (UP-1984) with a two year age setback, except that
the age setback shall be one year for a contingent annuitant under a joint and
survivor annuity option.

 

59

--------------------------------------------------------------------------------


 

Interest

 

Interest factor of seven and one-half percent (7.5%), except that single sum
distributions shall be based upon an interest factor which shall be adjusted as
of the first day of each calendar month to be the monthly annuity rate
(immediate or deferred) of the Pension Benefit Guaranty Corporation for that
calendar month.

 

The following rules shall apply to the interest factor:

 

(i)           In figuring whether the single sum actuarial equivalent under
Section 7.09 exceeds $3,500 ($5,000 for plan years beginning after August 5,
1997) the interest rate used shall not exceed the Pension Benefit Guaranty
Corporation (“PBGC”) interest rate or rates for purposes of determining the
present value of a lump sum distribution on plan termination, as in effect on
the first day of that calendar month.

 

(ii)          In figuring whether such single sum actuarial equivalent exceeds
$25,000, the interest rate shall not exceed 120% of the PBGC interest rate but
such increase in the allowable PBGC rate may in no event cause the single sum
actuarial equivalent to be less than $25,000.

 

(iii)         This Section shall apply to distributions in Plan Years beginning
after December 31, 1986.  The Section shall also apply to distributions in Plan
Years beginning after December 31, 1984, which were not made

in accordance with regulations issued under the Retirement Equity Act of 1984,
other than distributions under an annuity contract distributed to or owned by a
Participant prior to September 17, 1985, unless additional contributions were
made by the Employer under such contracts.

 

(iv)         Effective for distributions beginning on and after January 1, 1996,
in figuring whether the single sum actuarial equivalent under Section 7.09
exceeds $3,500 ($5,000 for plan years beginning after August 5, 1997), the
interest rate used shall be the annual interest rate on 30-year Treasury
securities as specified by the Commissioner of the Internal Revenue Service for
the September preceding the Plan Year that contains the distribution date. The
applicable mortality table shall be the 1983 Group Annuity Mortality Table, or
as otherwise prescribed in applicable Treasury regulations.

 

60

--------------------------------------------------------------------------------


 

(A)         The following special rule shall apply with respect to any annuity
starting date (as defined under Code § 417(f)(2)) that occurs from January 1
through December 31, 1996: in figuring whether the single sum actuarial
equivalent under Section 7.09 exceeds $3500 the time for determining the
interest rate described under this paragraph (iv) of Section 14.10 shall be
either September, 1995, or the calendar month in which the distribution occurs,
whichever results in the larger distribution.

 

14.11     Notice of Required Action

 

In any case in which an Employer, the Committee, or the Trustee shall be
directed to take any action upon the occurrence of any event, they, or any one
or more of them, shall be under no obligation or liability to take such action
unless and until notice, proper and satisfactory to them shall first have been
received or the occurrence of such event. For the purposes of this
Section 14.11, a certificate in writing signed by an officer of the Company and
delivered to the Committee or the Trustee, or a certificate in writing from the
Committee to the Trustee as to the occurrence or happening of any event, shall
constitute conclusive evidence of such occurrence or happening, and the
Committee and the Trustee, respectively, shall be fully protected and discharged
from all liability whatsoever in accepting and relying on such certificate. No
Trustee shall be required to go a back of any action of the Committee, and no
Trustee shall be responsible to see that any action of the Committee is
authorized by the terms of this agreement.

 

14.12     Reliance Upon Communication

 

Neither the Employers, the Committee, nor any agent of the Trustees shall incur
any liability in acting upon any notice, request, signed letter, telegram, or
other paper or documents reasonably believed by any one of them to be genuine
and to be signed or sent by the proper person.

 

14.13     No Reversion To Employers

 

The Employers shall in no event, either directly or indirectly, receive any fund
or contributions made by it to the Trust, nor directly or indirectly participate
in the distribution, or receive the benefits of the assets or funds comprising
the Retirement Fund prior to the satisfaction of all liabilities with respect to
Employees, beneficiaries, and spouses under this Plan; provided, however, if
there are any assets remaining after all such

 

61

--------------------------------------------------------------------------------


 

liabilities have been satisfied they shall be returned to the Employers;
provided, further: that (subject to the limitations of Revenue Ruling 91-4):

(a)      If a contribution is made by a mistake of fact, the mistaken portion of
the contribution shall be returned within one year after payment of the mistaken
contribution upon the Employer’s written request; and

 

(b)     Each contribution by the Employer is conditioned upon the deductibility
of the contribution under the applicable section of the IRC. Accordingly, to the
extent of disallowance of the deduction for the part or all of the contribution,
the contribution shall be returned within one year after disallowance upon the
Employer’s written request.

 

Upon transfer to the Trustees, all responsibilities of the Employers for each
contribution shall cease, and the Employer shall have no responsibilities for
the acts of the Trustees.

 

14.14     Insurer Not Party To Agreement

 

No insurance company (other than the Employers) shall be deemed a party to this
Plan for any purpose.

 

14.15     Construction

 

It is intended that this Plan and the Trust Agreement which is a part thereof
shall comply with the provisions of ERISA and constitute a qualified plan and
trust under the Provisions of Section 401(a) of the IRC, and be operated in a
manner so as not to discriminate in favor of Highly Compensated Employees as
defined at Section 414(q) of the IRC. Accordingly, the provisions of this Plan
and the Trust Agreement shall be construed and applied in a manner consistent
with such intent. However, to the extent not superseded by ERISA, this Plan and
the Trust Agreement which is a part thereof, shall be construed and enforced in
accordance with the laws of the State of Illinois.

 

14.16     Section Titles Not Part of Agreement

 

The section designations and titles are included solely for convenience and
shall, in no event, be construed to affect or modify any of the provisions of
this Agreement or be construed as a part thereof.

 

62

--------------------------------------------------------------------------------


 

14.17     Gender and Case

 

Where used in this Agreement, words in the masculine shall be read and construed
as in the feminine, and words in the singular shall be read and construed as
though used in the plural, in all cases where such constructions would so apply.
Unless the context requires otherwise, such words as “herein” “hereto”
“hereinafter” “hereinbefore” or “hereunder” refer to this instrument as a whole
and not merely to the subdivisions in which such words appear.

 

14.18     Eligible Rollover Distributions

 

Effective with respect to distributions made on or after January 1, 1993, a
distributee may elect, at the time and in the manner prescribed by the plan
administrator, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the distributee in a Direct
Rollover. For purposes of this Section 14.18:

 

(a)          An “Eligible Rollover Distribution” is any distribution of all or
any portion of the balance to the credit of the distributee, except that an
Eligible Rollover Distribution does not include: any distribution that is one of
a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee and the
distributee’s designated beneficiary, or for a specified period of ten years or
more; any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code; and the portion of any distribution that is not
includable in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities).

 

(b)          An “Eligible Retirement Plan” is an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in
Section 403(a) of the Code, or a qualified trust described in Section 401(a) of
the Code, that accepts the distributee’s Eligible Rollover Distribution. In the
case of an Eligible Rollover Distribution to the surviving spouse, an Eligible
Retirement Plan is an individual retirement account or individual retirement
annuity.

 

(c)          A “Distributee” is an employee or former employee, the employee’s
or former employee’s surviving spouse and the employee’s or former

 

63

--------------------------------------------------------------------------------


 

employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Section 414(p) of the Code.

 

(d)          A “Direct Rollover” is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

 

14.19     Plan Expenses

 

Except as otherwise provided below, all reasonable costs, charges and expenses
incurred in the administration of the Trust and the Plan, including premiums and
other amounts payable pursuant to Title IV of ERISA, compensation to an
investment manager, and any compensation to agents, attorneys, actuaries,
accountants and other persons employed by the Trustees or the Committee, will be
paid from the Trust to the extent not paid by the Employer in such proportions
as the Trustees may direct. The Trustees may be reimbursed from the Trust for
all proper and direct expenses incurred by them in discharge of their duties as
Trustees.

 

14.20     Military Service

 

Notwithstanding any provisions of this Plan to the contrary, effective as to any
re-employment under Code Section 414(u) initiated on or after December 12, 1994,
contributions, benefits and service credits with respect to qualified military
service will be provided in accordance with Code Section 414 (u).

 

64

--------------------------------------------------------------------------------


 

SECTION 15

 

Adoption of Plan by Subsidiary

15.01     Adoption of Plan

 

This Plan has been adopted by Combined Insurance Company of America, Combined
American Insurance Company, Combined Insurance Company of Wisconsin, and
Combined Life Insurance Company of New York. Any other Subsidiary of the
Company, by proper resolutions adopted by its Board, or by an adoption agreement
executed by a principal executive officer, may become a party to this instrument
by adopting this Plan as its pension plan for its Staff Employees. A certified
copy of such resolutions shall be delivered to the Trustees.

 

15.02    Intention of Parties

 

The provisions of this Plan shall be construed as the pension plan of each of
the Employers that may adopt this Plan as its pension plan and each such
Employer shall contribute the cost attributable to its Employees, as may be
determined by the Company. Except as otherwise may be provided herein, or as may
be provided in the resolutions of an adopting Subsidiary, it is the intention of
the parties hereto that the Employees of the Company and the Employees of any
Subsidiary that adopts this Plan or has adopted this Plan shall receive the same
benefits as they would receive if all the Employers were one corporate entity
and this Plan were the plan of such entity, and the provisions of this Plan
shall be interpreted in accordance with this intent.

 

15.03     Termination By One Employer

 

In the event any Employer discontinues the Plan in accordance with the
provisions of Section 10, this Plan shall only be discontinued in respect to
such Employer and its Employees but not in respect to the other Employers that
have adopted the Plan; it being understood that the Plan shall continue in full
force and effect as to any such other Employers and their Employees.

 

65

--------------------------------------------------------------------------------

 

SECTION 16

 

Rights of Former Employees

 

16.01      Rights of Former Employees

 

The rights of Employees whose employment terminated prior to January 1, 1989,
shall be determined by the terms of the Plan as they existed prior to January 1,
1989; provided, however, that if any such individual again becomes an Employee
his rights shall be determined by the terms of the Plan at the time he again
becomes an Employee and such amendments thereto as may thereafter be adopted.

 

66

--------------------------------------------------------------------------------


 

SECTION 17

 

Provisions Applicable if Plan Becomes Top-Heavy

17.01     Applicability

 

The provisions of this Section 17 shall be applicable during any Plan Year
commencing subsequent to December 31, 1983, but only if the Plan was a Top-Heavy
Plan or was part of a Top-Heavy Group on the Determination Date, and in such
case shall override and supersede all other provisions in this Plan to the
contrary; provided, that these provisions shall not apply to a Plan which is not
itself a Top-Heavy Plan and which was included in an Aggregation Group under the
second sentence of Section 17.02(f); provided further, that, these the extent
permitted by law, Section 17.05 shall not apply to any Employee who has received
the minimum contribution and/or benefit for the Plan Year as required under The
Top-Heavy rules from either any defined contribution plan of the Employer, or
from such defined contribution plan plus this Plan.

 

17.02     Additional Definitions

 

(a)       Key Employee. The term “Key Employee” shall refer to any Participant
who at any time during the Plan Year or any of the four preceding Plan years, is

 

(i)                                   an officer of the Employer, but not taking
into account any such Employee whose Compensation is (i) for plan years
beginning before January 1, 2002, less than one hundred fifty percent (150%) of
the maximum dollar limitation in IRC Section 415(c)(1)(A) as in effect for the
calendar year in which the Determination Date falls; or (ii) thereafter, greater
than $130,000, as adjusted under Section 415(i)(1) of the IRC;

 

(ii)                               for plan years beginning before January 1,
2002, one of the ten Employees owning [or considering as owning within the
meaning of Section 318 of the IRC but substituting 5% for 50% in
Section 318(a)(2)(C)] the largest interests in the Employer, but not taking into
account any such Employee whose Compensation is less than the maximum dollar
limitation in IRC Section 415(c)(1)(A) as in effect for the calendar year in
which the Determination Date falls,

 

67

--------------------------------------------------------------------------------


 

(iii)                            a Five Percent Owner of the Employer, or

 

(iv)                           a One Percent Owner of the Employer having an
annual compensation from the Employer of more than $150,000.

 

The term shall also include beneficiaries of a Key Employee. For purposes of
clause (i), no more than 50 Employees (or, if lesser, the greater of 3 or 10% of
the Employees) shall be treated as officers, and the officers taken into account
shall be the officers with the highest compensation. For purposes of Paragraph
(ii), if two Employees have the same interest in the Employer, the Employee
having greater annual Compensation from the Employer shall be treated as having
a larger interest. For purposes of Paragraphs (ii), (iii), and (iv), the
aggregation rules of Subsections (b), (c), and (m) of Section 414 of the IRC
(pertaining to employees of a controlled group of corporation, of partnerships
and proprietorships under common control, and of an affiliated service group)
shall not apply.

 

(b)              Five Percent Owner. The term “Five Percent owner” shall mean
any person who owns (or is considered as owning within the meaning of
Section 318 of the IRC but substituting 5% or 50% in Section 318(a)(2)(C)] more
than five percent of the outstanding stock of the Employer or stock possessing
more than five percent of the total combined voting power of all stock of the
Employer.

 

(c)               One Percent Owner. The term “One Percent Owner” means any
person who owns or is considered as owning within the meaning of Section 318 of
the IRC but substituting 5% for 50% in Section 318(a)(2)(C)] more than one
percent of the outstanding stock of the Employer or stock possessing more than
one percent of the total combined voting power of all stock of the Employer.

 

(d)              Non-Key Employee. The term “Non-Key Employee” shall refer to
any Participant who is not a Key Employee.

 

(b)              Top-Heavy Plan. A Plan is a “Top-Heavy Plan” if, as of the
Determination Date, the present value of the cumulative accrued benefits under
the Plan for Key Employees exceeds 60% of the present value of the cumulative
accrued benefits for all Employees under the Plan, or under the Aggregation
Group if the Plan is required to be included in an Aggregation Group and such
group is a

 

68

--------------------------------------------------------------------------------


 

Top-Heavy Group; provided, that the Plan shall not be a Top-Heavy Plan if the
Plan is part of an Aggregation Group which is not a Top-Heavy Group.

 

(f)                 Aggregation Group. The term “Aggregation Group” means
(i) each plan of the Employer in which a Key Employee is a Participant and
(ii) each other plan of the Company which enables any plan described in (i) to
meet the discrimination requirements of Section 401(a)(4) of the IRC or the
minimum participation standards of Section 410 of the IRC. In addition, at the
option of the Company, it may include any other plan of the Company if the Group
would continue to meet the requirements of Sections 401(a)(4) and 410 of the IRC
with such other plan being taken into account.

 

(g)              Top-Heavy Group. An Aggregation Group is a “Top-Heavy Group”
if, as of the Determination Date, (i) the present value of the cumulative
accrued benefits for Key Employees under all defined benefit plans included in
such group, plus (ii) the aggregate of the accounts for Key Employees under all
defined contribution plans included in such Group, exceeds (ii) 60% of a similar
sum determined for all Employees.

 

(h)              Employee. The term “Employee” shall include the Beneficiaries
of such Employee.

 

(i)                  Determination Date. The term “Determination Date” shall
mean, with respect to any Plan Year, the last day of the preceding Plan Year.

 

(j)                Compensation. The term “Compensation” for purposes of
computing a Participant’s minimum benefit shall mean all of the Participant’s
compensation as defined in Treasury Regulations §1.415-2(d), as limited by Code
Section 401(a)(17). For purposes of determining whether an employee is a key
employee, Compensation means compensation as defined in Code Section 415(c)(3),
including amounts contributed by the Employer pursuant to a salary reduction
agreement.

 

(k)               Annual Retirement Benefit. The term “Annual Retirement
Benefit” means a benefit payable annually in the form of a single life annuity
(with no ancillary benefits beginning at Normal Retirement Date.

 

69

--------------------------------------------------------------------------------


 

Such benefit shall be actuarially adjusted if payment commences before or after
Normal Retirement Date.

 

(1)               Applicable Percentage. The term “Applicable Percentage” means
2 percent multiplied by the number of Years of Top-Heavy Service with the
Employer, disregarding any such years in excess of ten.

 

(m)            Year of Top-Heavy Service. The term “Year of Top-Heavy Service”
shall refer to a Year of Service under Section 2.31, except that no Years of
Service shall be taken into account which may be disregarded under paragraphs
(4), (5) and (6) of IRC Section 411(a), other than under IRC
Section 411(a)(4)(B) for failure of the Participant to make mandatory
contributions. In addition, a Year of Top-Heavy Service with the Employer shall
not be taken into account if

 

(i)      the plan was not a Top-Heavy Plan for the Plan Year ending during such
Year of Service, or

 

(ii)     such Year of Top-Heavy Service was completed in a Plan Year beginning
before January 1, 1984.

 

(n)              Top-Heavy Benefit. The term “Top-Heavy Benefit” shall mean a
Participant’s pension benefit earned under Section 17.05.

 

(o)              Testing Period. The term “Testing Period” shall mean the period
of consecutive Plan Years (not exceeding 5) during which the Participant had the
greatest aggregate Compensation from the Employer. Such years shall be properly
adjusted for years not included as a Year of Top-Heavy Service. Furthermore, a
year shall not be taken into account if

 

(i)       such year ends in a Plan Year beginning before January 1, 1984, or

 

(ii)      such year begins after the close of the last year in which the Plan
was a Top-Heavy Plan.

 

70

--------------------------------------------------------------------------------


 

17.03     Special Rules

 

In determining whether the Plan is a Top-Heavy Plan or part of a Top-Heavy
Group, the following rules shall apply.

 

(a)               Except to the extent provided in regulations issued by the
Secretary of the Treasury, any rollover contribution (or similar transfer)
initiated by an Employee and made after December 31, 1983, to a plan shall not
be taken into account with respect to the transferee plan.

 

(b)              If any individual is a Non-Key Employee with respect to the
Plan for any Plan Year, but such individual was a Key Employee with respect to
the Plan for any prior Plan Year, any accrued benefit for such Employee (and the
account of such Employee) shall not be taken into account for purposes of
Sections 17.02(e), (f) and (g).

 

(c)               To the extent provided in regulations issued by the Secretary
of Treasury, the Top-Heavy rules of this Section shall be applied on the basis
of any year specified in such regulations in lieu of Plan Years.

 

(d)              In determining present values and account balances under
Section 17.02(e), (f), and (g), all distributions made with respect to any
Employee during the 5-year period ending on the Determination Date shall be
added back and included therein. For plan years beginning on and after
January 1, 2002 the distributions to be added and included are any distributions
made during the 1-year period ending on the Determination Date and any
distributions made during the 5-year period ending on the Determination Date if
made for a reason other than termination of employment, death or disability. The
preceding sentence shall also apply to distributions under a terminated plan
which if it had not been terminated would have been required to be included in
an Aggregation Group.

 

(e)               In determining the present value of accrued benefits under
Section 17.02(e) or (g), amounts attributable to deductible employee
contributions shall not be considered to be part of the accrued benefits.

 

(f)                 Effective January 1, 1985, if any Employee has not performed
services for any Employer maintaining the Plan at any time during the 5-Year
period ending on the Determination Date, any accrued benefit

 

71

--------------------------------------------------------------------------------


 

for such Employee (and the account of such individual) shall not be taken into
account.

 

17.04      Vesting With Respect To Participant’s Top-Heavy Benefit

 

In lieu of the vesting schedule set forth in Section 5.02, a Participant,
provided he earns at least one Hour of Service after the Plan becomes Top-Heavy,
shall vest in his Top-Heavy Benefit according to the following schedule:

 

Completed Years of Service

 

Non-Forfeitable %

 

2

 

20

%

3

 

40

%

4

 

60

%

5

 

80

%

6

 

100

%

 

17.05     Minimum Benefit For Non-Key Employee

 

The Normal Retirement Benefit derived from Employer contributions for each
Participant in a Top-Heavy Plan, when expressed as an Annual Retirement Benefit,
shall not be less than the Applicable Percentage of his average Compensation in
the Testing Period. The Participant’s accrued benefit under Section 2.01 shall
not be less than the amount of such Top-Heavy Benefit. Any accrued benefits
derived from Employer contributions, whether or not attributable to years for
which the Plan is a Top-Heavy Plan, may be used to satisfy such minimum benefit.

 

17.06     Maximum Annual Benefit

 

The limitations of Section 13.05 shall be applied by substituting 1.0 for 1.25
where it appears in Section 13.05(g) in the denominators of the defined benefit
plan fraction and the defined contribution plan fraction.   However, if the plan
would not be a Top-Heavy Plan or part of a Top-Heavy Group if 90% were
substituted for 60% in Sections 17.02(e) and (g), then “3 percent” shall be
substituted for “2 percent” as the minimum benefit for any defined benefit plan
in the Top-Heavy Group and the preceding sentence shall not apply. The
application of the first sentence of this Section 17.06 shall be suspended with
respect to any Participant so long as there are no (i) Employer contributions,
forfeitures or voluntary nondeductible contributions allocated to such
Participant or (ii) accruals for such Participant under any defined benefit
plan. If the first sentence of this Section 17.06 is applicable,
Section 13.05(h) shall be applied by

 

72

--------------------------------------------------------------------------------


 

substituting $41,500 for $51,875. The provisions of this Section 17.06 shall not
apply to plan years beginning on and after January 1, 2000.

 

17.07     Simplified Employee Pensions

 

For purposes of Section 17, a Simplified Employee Pension shall be treated as a
defined contribution plan. At the Employer’s election, the aggregate Employer
contributions to a Simplified Employee Pension may be taken into account in lieu
of the aggregate of the accounts of the Employees for the purpose of determining
whether the Plan is part of a Top-Heavy Group pursuant to Section 17.02(g).

 

17.08     Contributions Or Benefits Not Taken Into Account

 

The Plan must meet the requirements of Sections 17.05 and 17.06 without taking
into account (i) contributions or benefits under Chapter 2 of the IRC (relating
to tax on self-employment income); (ii) Chapter 21 of the IRC (relating to
Federal insurance Contributions Act; (iii) Title 11 of the Social Security Act;
or (iv) any other Federal or State law.

 

17.09     Employment in Bargaining Unit

 

The provisions of Sections 17.02(j), 17.04 and 17.05 shall not apply with
respect to any Employee employed in a bargaining unit described in
Section 3.02(d).

 

17.10     Commencement of Benefits

 

Notwithstanding Section 7.11(a), distributions to a Key Employee shall commence
not later than the end of his taxable year in which he attains age 70-1/2
whether or not he has retired.

 

17.11     Forfeitures

 

No portion of a Participant’s Top-Heavy Benefit maybe forfeited under
Section 7.11 or because of his withdrawal of any amount attributable to the
benefit derived from mandatory contributions made by such Participant.

 

73

--------------------------------------------------------------------------------

 

SECTION 18

 

Mergers and Transitional Rules

 

18.01              General

 

As part of the 1989 Restatement of The Plan, both the Retirement Plan for
Employees of the Life Insurance Company of Virginia and Designated Subsidiaries
and Designated Affiliates (“LOV Pension Plan”) and the Miller, Mason &
Dickenson, Inc. Pension Plan (“MMD Pension Plan”) were merged into this Plan as
set forth below. It is the intention of this Section to set forth the
transitional rules applicable to former participants in those plans, and also to
set forth transitional rules for former participants in the Rollins Burdick
Hunter Co. Employees Pension Plan which was merged into this Plan effective
January 1, 1986; and for former participants in the Pension Plan for the
Employees of Booke and Company (“Booke Plan”) which was merged into this Plan
effective August 1,1993.

 

18.02                 Mergers And Transfers Of Assets And Liabilities

 

Effective as of January 1, 1989, or as soon as administratively convenient
thereafter, the following mergers and transfers of assets and liabilities took
place.

 

(a)                              Participants under the LOV Pension Plan became
Participants in this Plan as of January 1, 1989. The Trustee shall deposit and
hold as part of the Retirement Fund the transferred assets, as certified to by
the Trustee under the LOV Pension Plan as provided for by the Amendment to such
plan pursuant to which the assets of such plan are turned over and delivered to
the Trustee of this Plan.

 

(b)                             Participants under the MMD Pension Plan shall
became Participants in this Plan as of January 1, 1989. The Trustee shall
deposit and hold as part of the Retirement Fund the transferred assets, as
certified to by the Trustee under the MMD Pension Plan as provided for by the
Amendment to such plan pursuant to which the assets of such plan are turned over
and delivered to the Trustee of this Plan.

 

74

--------------------------------------------------------------------------------


 

18.03              The Retirement Plan For Employees Of The Life Insurance
Company Of Virginia And Designated Subsidiaries

 

In figuring the normal retirement benefit under Section 4.01, the 25 years of
Service maximum under Section 4.01(b) shall take into account years of credited
service for a former Participant in the LOV Pension Plan prior to such date and
such years of credited service shall reduce the remaining years available as of
January 1, 1989. The post-retirement cost of living adjustment (“COLA”) under
the LOV Pension Plan at former Section IX is eliminated but the accrued benefit
of a Participant as of December 31, 1988, shall be calculated so as to take into
account an actuarial increase to reflect the COLA as of such date but only for
Participants who attain age 55 with 10 or more years of credited service. A
Participant’s pre-retirement death benefit under the 66-2/3% joint and survivor
annuity form as of December 31, 1988, shall be the minimum amount of such
benefit. As required under Reg. Section 1.410(a)-7(f) upon transfer from an
elapsed time plan to a plan using the general method, as of January 1, 1989,
former participants shall get credit for the same number of Years under this
Plan as were credited under the LOV Pension Plan; provided, however, that future
benefits shall be reduced to take into account any part year credited under the
LOV Pension Plan; provided further, however, that the actual Hours of Service
for the full Plan Year beginning January 1, 1989, shall be used since the
computation period which includes the date of transfer is a full year and not a
fractional year. Since the accrual rate of benefits is reduced, the amendment to
the early termination rule at Section 11 shall not apply. The career average
formula for Ordinary Field Representatives (as defined in the LOV Pension Plan)
is preserved through December 31, 1988, and the normal retirement benefit under
Section 4.01 shall apply for service on or after January 1, 1989; provided,
however, that service of an Ordinary Field Representative prior to January 1,
1989 shall be taken into account in figuring years available under
Section 4.01(b) and Final Average Earnings. The formula for such field
representatives shall be 1 % of pay up to $17,000 plus 1.5% of pay in excess of
$17,000. Accrued benefits as of December 31, 1988 shall be calculated as set
forth at Section 5.03(c).

 

18.04              Miller, Mason & Dickenson, Inc. Pension Plan

 

With respect to the maximum credit under Section 4.01(b) of 25 Years of Service
on or after January 1, 1989, prior years of credited service under the MMD
Pension Plan shall be taken into account and reduce the 25 years maximum in the
same manner as provided under Section 18.03 for the LOV Pension Plan. The offset
to the retirement benefit for account balances in the former Miller, Mason &
Dickenson, Inc. Money Purchase Pension Plan is preserved. Any Participant with
four years of vesting service as of December 31, 1988 shall be given 40% vesting
as of January 1, 1989.

 

75

--------------------------------------------------------------------------------


 

Accrued benefits as of December 31, 1988 shall be calculated as set forth at
Section 5.03(d).

 

18.05              Rollins Burdick Hunter Co. Employees Pension Plan

 

The formula for compensation at former Section 19.01(g) shall include overtime.
The special pre-retirement death benefit for a Participant with 20 Years of
Service or after age 55 with 10 Years of service under former Section 19.15, for
payment of 50% of the accrued benefit immediately as the death benefit is
preserved, but only for the amount accrued as of December 31, 1988. The
retirement benefit formula at former Section 19.07 shall continue to apply
except that the new offset at Section 4.01(c) shall apply. Service previously
not taken into account as of December 31, 1988 pursuant to former Sections
18(b)(ii) and 19.13 shall continue not to be taken into account. The offsets at
former Sections 18(b)(vi) and 19.10 shall continue to apply.

 

18.06              Booke and Company Pension Plan

 

Effective August 1, 1993, the assets and liabilities of the Pension Plan for the
Employees of Booke and Company (“Booke Plan”) shall be transferred to this Plan.
The following special provisions apply, effective as of August 1, 1993, to an
Employee who was employed by Booke and Company on July 31, 1993 (“Former Booke
Employee”):

 

(a)                               Participation. Notwithstanding the provisions
of Section 3 (“Eligibility”) of this Plan, both active and inactive participants
in the Booke Plan shall become Participants in this Plan as of August 1, 1993. A
Former Booke Employee who was not an active participant in the Booke Plan on
July 31, 1993, shall become a Participant in this Plan following satisfaction of
the requirements of Section 3.02.

 

(b)                              Hours of Service. For purposes of satisfying
Section 3.02 (relating to service requirements for eligibility), and
Section 5.02 (relating to service requirements for vesting) hours of service
performed for Booke shall be considered hours of service performed for an
Employer.

 

(c)                               Normal Retirement Benefit. The Normal
Retirement Benefit for a Former Booke Employee under Section 4.01 of this Plan
shall be the sum of (i) and (ii):

 

76

--------------------------------------------------------------------------------


 

(i)                                   For Years of Participation (as defined in
the Booke Plan) before January 1, 1993: the normal retirement benefit as
computed under Section 5.1 of the Booke Plan but adjusted to reflect Annual
Earnings on and after January 1, 1993, as defined under the Aon Pension Plan.

 

(ii)                                For Years of Service after December 31,
1992: the Normal Retirement Benefit as computed under Section 4.01 of this Plan.
The 25 Years of Service maximum under Section 4.01(b) shall take into account
years of credited service under the Booke Plan, and such years of credited
service shall reduce the remaining years available effective December 31, 1992.

 

(d)                              Early Commencement Election. A Participant who
terminates employment prior to his Normal Retirement Date shall be entitled to a
vested retirement benefit computed under Sections 5.02 and 5.04 provided,
however, that Accrued Retirement Income shall be computed in accordance with
subsection (c) of this Section 18.06, using the reduction factors and excess
factors specified in Section 5.2 of the Booke Plan with respect to Years of
Service before January 1, 1993, and that the reductions of Sections 5.04(b) and
(c) shall apply only to Accrued Retirement Income for Years of Service after
December 31, 1992.

 

(e)                               Special Rules. In no event shall the Normal
Retirement Benefit nor the Accrued Retirement Income of a Former Booke Employee
under the terms of this Plan be less than his minimum accrued benefit under the
terms of the Booke Plan as of July 31, 1993.

 

(f)                                 Benefit Options. Benefit options under the
Booke Plan which shall continue to apply to benefits accrued under the Booke
Plan through July 31, 1993, shall include, under Section 7.8 of the Booke Plan,
the ability of the spouse of a deceased Participant to elect a benefit
commencement date prior to the date the Participant would have attained age 55.

 

77

--------------------------------------------------------------------------------


 

18.07              Pension Plan for Employees of Alexander & Alexander Services
Inc. and Subsidiaries

 

Effective January 1, 1998, the assets and liabilities of the Pension Plan for
Employees of Alexander & Alexander Services Inc. and Subsidiaries (The “A&A
Plan”) shall be transferred to this Plan. The following special provisions apply
(in addition to those set forth in the Tenth Amendment to this Plan), effective
as of January 1, 1998, to an Employee who was employed by Alexander & Alexander
Services Inc. or its subsidiaries (“A&A”) on January 15, 1997 (“Former A&A
Employee”):

 

(a)                             Participation. Notwithstanding the provisions of
Section 3 of this Plan (“Eligibility”), a Former A&A Employee who was a
participant in the A&A Plan on December 31, 1997, became a Participant in this
Plan as of January 1, 1998.

 

A Former A&A Employee who was not a participant in the A&A Plan on December 31,
1997, shall become a Participant in this Plan upon satisfaction of the
requirements of Section 3.02 of this Plan. For purposes of Section 3.02 of this
Plan, Service shall be computed in accordance with paragraph (b), below.

 

(b)                            Credit for service for eligibility.  For purposes
of satisfying Section 3.02 (relating to service requirements for eligibility), a
Former A&A Employee shall receive credit for periods of Service with A&A prior
to January 1, 1998. In addition, with respect to any individual who terminated
employment with A&A before January 15, 1997, but is employed by the Company
before incurring five consecutive One-Year Breaks-in-Service, service for A&A
shall be considered Service for the Company.

 

(c)                             Vesting. For purposes of satisfying Section 5.02
(relating to service requirements for vesting), each participant in the A&A Plan
who is a Former A&A Employee and who completed at least two years of continuous
employment under the terms of the A&A Plan as of January 15, 1997, shall have a
100% nonforfeitable interest in such employee’s Accrued Retirement Income. In
addition, with respect to any individual who:

 

(i)                                  is a Former A&A Employee not described in
the previous sentence; or

 

78

--------------------------------------------------------------------------------


 

(ii)                               terminated employment with A&A before
January 15, 1997, but is employed by the Company before incurring five
consecutive One-Year Breaks-in-Service,

 

service for A&A shall be considered Service for the Company.

 

(d)                              Total and Permanent Disability. A participant
in the A&A Plan who was totally and permanently disabled on or before
December 31, 1997, shall be credited with Years of Service under Section 4.01 of
this Plan (with earnings assumed to have continued unchanged during such period)
for the duration of the period in which the participant is totally and
permanently disabled up to the earliest of: (i)   Normal Retirement Date;
(ii) such participant’s election to be treated as a terminated employee;
(iii) such Participant’s election of an early commencement of benefits under
Section 5.04; or (iv) recovery.

 

(e)                               Part-time Employment. A participant in the A&A
Plan whose employment under the terms of the A&A Plan was attributable to less
than regular full-time employment, and who is described in Section 3(f) of
Article IV of the A&A Plan (regarding less than regular full-time employees
employed for 10 or more years) shall be credited with Years of Service under
Section 4.01 of this Plan through January 15, 2000, as described in
Section 3(f) of Article IV of the A&A Plan.

 

(f)                                 $5,000 Minimum Distribution. For purposes of
computing the lump sum cashout under Section 7.09 of this Plan with respect to
any annuity starting date in 1998, the time for determining the interest rate
described in Section 14.10 shall be either September, 1997, or December, 1997,
whichever results in a larger distribution.

 

18.08               Sodarcan and Affiliated Companies Pension Plan and Trust

 

Effective January 1, 1998, the assets and liabilities of the Sodarcan and
Affiliated Companies Pension Plan and Trust (the “Sodarcan Plan”) shall be
transferred to this Plan. The following special provisions apply, effective as
of January 1, 1998, to an

Employee who was employed by BEP International Corp. on June 20, 1997 (“Former
BEP Employee”):

 

(a)                              Participation. Notwithstanding the provisions
of Section 3 of this Plan (“Eligibility”), a Former BEP Employee who was a
participant

 

79

--------------------------------------------------------------------------------


 

in the Sodarcan Plan on December 31, 1997, became a Participant in this Plan as
of January 1, 1998.

 

A Former BEP Employee who was not a participant in the Sodarcan Plan on
December 31, 1997, shall become a Participant in this Plan upon satisfaction of
the requirements of Section 3.02 of this Plan. For purposes of Section 3.02 of
this Plan, Service shall be computed in accordance with paragraph (b), below.

 

(b)                             Credit for service for eligibility.  For
purposes of satisfying Section 3.02 (relating to service requirements for
eligibility), a Former BEP Employee shall receive credit for periods of Service
with BEP prior to January 1, 1998. Hours of service, for purposes of determining
Years of Service for eligibility on and after January 1, 1998, shall be as
defined in the Aon Pension Plan.

 

(c)                              Vesting. For purposes of satisfying
Section 5.02 (relating to service requirements for vesting), a Former BEP
Employee shall receive credit for periods of Service with BEP prior to
January 1, 1998. Hours of service, for purposes of determining Years of Service
for vesting and for benefits accruing on and after January 1, 1998, shall be as
defined in the Aon Pension Plan.

 

(d)                             Normal Retirement Benefit. The Normal Retirement
Benefit for a Former BEP Employee under Section 4.01 of this Plan shall be the
sum of (i) and (ii):

 

(i)                                     For Years of Service before January 1,
1998, the Accrued Benefit as computed under Section 1.1 of the Sodarcan Plan as
of December 31, 1997, multiplied by the greater of: (A) 1; or (B) a fraction,
the numerator of which is Final Average Earnings at date of termination of
employment and the denominator of which is Final Average Earnings at
December 31, 1997.

 

(ii)                                  For Years of Service after December 31,
1997, the Normal Retirement Benefit as computed under Section 4.01 of this Plan,
as amended effective January 1, 1998.

 

(e)                              Minimum Accrued Benefit. In no event shall the
Normal Retirement Benefit nor the Accrued Retirement Income of a Former BEP

 

80

--------------------------------------------------------------------------------


 

Employee be less than such individual’s minimum accrued benefit under the terms
of the Sodarcan Plan as of January 15, 1998.

 

(f)                                Early Commencement Election.  A Former BEP
Employee who terminates employment prior to such employee’s Normal Retirement
Date shall be entitled to a vested retirement benefit computed under
Section 5.04; provided, however, that Accrued Retirement Income shall be
computed in accordance with subsection (d) of this Section 18.07, using the
reduction factors and excess factors specified in Section 5.1(b) of the Sodarcan
Plan or those specified in Section 5.04 of the Aon Pension Plan with respect to
Years of Service before January 1, 1998, whichever is more favorable to the
Former BEP Employee. Reductions of Section 5.04(b) and (c) shall apply to
Accrued Retirement Income for Years of Service after December 31, 1997.

 

(g)                             Benefit Options. Benefit options under the
Sodarcan Plan which shall continue to apply to benefits accrued under the
Sodarcan Plan through January 15, 1998, are:

 

(i)                                     life annuity of ten years certain and
for life when payment in the form of a Qualified Joint and Survivor Annuity or
Pre-Retirement Survivor Annuity is not required and when an optional form of
benefit is not elected under the terms of the Sodarcan Plan.

 

(ii)                                  annuity that will guarantee payments for
the earlier of 20 years or age 85.

 

(h)                             $5000 Minimum Distribution. For purposes of
computing the lump sum cashout under Section 7.09 of this Plan with respect to
any annuity starting date in 1998, the time for determining the interest rate
described in Section 14.10 shall be either September, 1997, or January, 1998,
whichever results in the larger distribution.

 

(i)                                 Total and Permanent Disability. No
Participant who becomes totally and permanently disabled after December 31,
1997, or who became totally and permanently disabled before that date, as that
term is defined in the Sodarcan Plan, shall continue to accrue retirement
benefits.

 

81

--------------------------------------------------------------------------------


 

18.09             Bain Hogg Robinson, Inc. Employees’ Retirement Plan

 

Effective January 1, 1998, the assets and liabilities of the Bain Hogg
Robinson, Inc. Employees’ Retirement Plan (the “BHR Plan”) shall be transferred
to this Plan. The following special provisions apply, effective as of January 1,
1998, to participants in the BHR Plan (“BHR Participants”):

 

(a)                              No benefit accruals on and after January 1,
1998. No benefits will be accrued under the terms of this Plan by BHR
Participants on and after January 1, 1998.

 

(b)                             Benefit Options.  Benefit options under the BHR
Plan which shall continue to apply to benefits accrued under the BHR Plan are:

 

(i)                                distribution options available to
beneficiaries with respect to BHR Participants who die after attainment of
normal retirement age but prior to commencement of benefits, as described in
Section 7.03 and Exhibit B of the BHR Plan;

 

(ii)                             full cash refund option, as described in
Section 3(a) of Exhibit A and Exhibit B of the BHR Plan;

 

(iii)                          period certain and life option, as described in
Section 3(a) of Exhibit A and Exhibit B of the BHR Plan.

 

(c)                              Early Commencement Election.  A BHR Participant
who terminates employment prior to such participant’s normal retirement date (as
defined in the BHR Plan) shall be entitled to a vested retirement benefit
computed under Section 5.05 and Exhibit B of the BHR Plan.

 

(d)                             Disability. A Participant who becomes disabled
will receive a 100% vested interest in such Participant’s accrued benefit. Such
Participant may elect commencement of benefits at any time following termination
of employment; provided, however, that such accrued benefit will be determined
in accordance with Section 5.03 and Exhibit B of the BHR Plan.

 

18.10                ASA Pension Plan

 

Effective December 31, 2000, the assets and liabilities of the ASA Pension Plan
(“ASA Plan”) shall be transferred to this Plan. The following special provisions

 

82

--------------------------------------------------------------------------------


 

apply, effective as of December 31, 2000, to employees of ASA Acquisition Corp.
(or its affiliates (“ASA”) as of December 31, 2000 (“Former ASA Employees”).

 

(a)                              Participation. Notwithstanding the provisions
of Section 3 of this Plan (“Eligibility”), a Former ASA Employee who was a
participant in the ASA Plan on December 31, 2000, became a Participant in this
Plan as of January 1, 2001.

 

A Former ASA Employee who was not a participant in the ASA Plan on December 31,
2000, shall become a Participant in this Plan upon satisfaction of the
requirements of Section 3.02 of this Plan. For purposes of Section 3.02 of this
Plan, Service shall be computed in accordance with paragraph (b), below.

 

(b)                             Credit for service for eligibility. For purposes
of satisfying Section 3.02 (relating to service requirements for eligibility), a
Former ASA Employee shall receive credit for periods of Service with ASA prior
to January 1, 2001 In addition, with respect to any individual who terminated
employment with ASA before January 1, 2001, but is employed by the Company
before incurring five consecutive One-Year Breaks-in-Service, service for ASA
shall be considered Service for the Company.

 

(c)                              Vesting. For purposes of satisfying
Section 5.02 (relating to service requirements for vesting), each participant in
the ASA Plan who is a Former ASA Employee shall receive credit for Periods of
Service with ASA prior to January 1, 2001. In addition, with respect to any
individual who is a Former ASA Participant not described in the prior sentence
but who terminated employment prior to January 1, 2001, but is employed by the
Company before he has incurred five consecutive One-Year Breaks-in-Service,
service for ASA shall be considered service under Section 5.02.

 

(d)                              Benefit Options. Benefit options under the ASA
Plan which shall continue to apply to benefits accrued under the ASA Plan as of
December 31, 2000 are:

 

(i)                                   joint and 100% survivor annuity, as
described in Section 8.01(a)(i) of the ASA Plan;

 

83

--------------------------------------------------------------------------------


 

(ii)                                lump sum distribution, as described in
Section 8.01(a)(ii) of the ASA Plan;

 

(iii)                             a cash payment option, as described in
Section 8.01(a)(iii) of the ASA Plan.

 

(e)                               Interest Crediting Rate. With respect to the
Cash Balance Plan Account existing on December 31, 2000, interest shall be
credited at an effective annual rate of six percent (6%) from January 1, 2001 to
July 30, 2001, and credited at an effective annual rate of 4% thereafter.

 

18.11               International Risk Management (Americas) Inc. Retirement
Plan

 

Effective January 1, 2002, the assets and liabilities of the International Risk
Management (Americas) Inc. Retirement Plan (“IRM-Plan”) shall be transferred to
this Plan. The following special provisions apply, effective as of January 1,
2002, to employees of International Risk Management (Americas) Inc. or its
affiliates (“IRM”) on December 31, 2001 (“Former IRM Employees”);

 

(a)                             Participation. Notwithstanding the provisions of
Section 3 of this Plan (“Eligibility”), a Former IRM Employee who was a
participant in the IRM Plan on December 31, 2001, became a Participant in this
Plan as of January 1, 2002.

 

A Former IRM Employee who was not a participant in the IRM Plan on December 31,
2001, shall become a Participant in this Plan upon satisfaction of the
requirements of Section 3.02 of this Plan. For purposes of Section 3.02 of this
Plan, Service shall be computed in accordance with paragraph (b), below.

 

(b)                            Credit for service for eligibility. For purposes
of satisfying Section 3.02 (relating to service requirements for eligibility), a
Former IRM Employee shall receive credit for periods of Service with IRM prior
to January 1, 2002 In addition, with respect to any individual who terminated
employment with IRM before December 31, 2001, but is employed by the Company
before incurring five consecutive One-Year Breaks-in-Service, service for IRM
shall be considered Service for the Company.

 

84

--------------------------------------------------------------------------------


 

(c)                              Vesting. For purposes of satisfying
Section 5.02 (relating to service requirements for vesting), each participant in
the IRM Plan who is a Former IRM Employee shall receive credit for Periods of
Service with IRM prior to January 1, 2002. In addition, with respect to any
individual who is a Former IRM Employee not described in the prior sentence but
who terminated employment prior to January 1, 2002 but who is employed by the
Company before he has incurred five consecutive One-Year Breaks-in Service,
service for IRM shall be considered service under Section 5.02.

 

(d)                             Benefit Options. With respect to the accrued
benefit of IRM Participants on December 31, 2001, the distribution options set
forth in Section 6.1 and 6.2 of the IRM Plan shall be available to the IRM
Participants when payments are due under the Plan.

 

(e)                              Early Retirement Benefit. If a Participant has
ten Years of Service, has attained age 55 and decides to commence benefits
before attaining age 65, the actuarial reduction applicable to such commencement
of benefits shall be those set forth in Section 4.2 of the IRM Plan with respect
to the accrued benefit of such participants on December 31, 2001.

 

18.12                Schirmer Engineering Corporation Pension Plan

 

Effective January 1, 2002, or such earlier or later date determined by the
Committee, the assets and liabilities of the Schirmer Engineering Corporation
Pension Plan (“Schirmer Plan”) shall be transferred to this Plan. The following
special provisions apply, effective as of January 1, 2002, to employees of
Schirmer Engineering Corp. or its affiliates (“Schirmer”) on December 31, 2001
(“Former Schirmer Employees”);

 

(a)                               Participation. Notwithstanding the provisions
of Section 3 of this Plan (“Eligibility”), a Former Schirmer Employee who was a
participant in the Schirmer Plan on December 31, 2001, became a Participant in
this Plan as of January 1, 2002.

 

A Former Schirmer Employee who was not a participant in the Schirmer Plan on
December 31, 2001, shall become a Participant in this Plan upon satisfaction of
the requirements of Section 3.02 of this Plan. For purposes of Section 3.02 of
this Plan, Service shall be computed in accordance with paragraph (b), below.

 

85

--------------------------------------------------------------------------------


 

(b)                              Credit for service for eligibility. For
purposes of satisfying Section 3.02 (relating to service requirements for
eligibility), a Former Schirmer Employee shall receive credit for periods of
Service with Schirmer prior to January 1, 2002 In addition, with respect to any
individual who terminated employment with Schirmer before December 31, 2001, but
is employed by the Company before incurring five consecutive One-Year
Breaks-in-Service, service for Schirmer shall be considered Service for the
Company.

 

(c)                               Vesting. For purposes of satisfying
Section 5.02 (relating to service requirements for vesting), each participant in
the Schirmer Plan who is a Former Schirmer Employee shall receive credit for
Periods of Service with Schirmer prior to January 1, 2002. In addition, with
respect to any individual who is a Former Schirmer Employee not described in the
prior sentence but who terminated employment prior to January 1, 2002 but who is
employed by the Company before he has incurred five consecutive One-Year
Breaks-in Service, service for Schirmer shall be considered service under
Section 5.02.

 

(d)                              Benefit Options. With respect to the accrued
benefit of Schirmer Participants on December 31, 2001, the distribution options
set forth in Section I(2) of the adoption agreement under the Schirmer Plan
shall be available to the Schirmer Participants when payments are due under the
Plan.

 

(e)                               Disability and Early Retirement Benefit. If a
Participant becomes disabled (as defined in the Schirmer Plan) or has 20 Years
of Service, has attained age 55 and decides to terminate benefits before
attaining age 65, the actuarial reduction applicable to such commencement of
benefits shall be those set forth in the Schirmer Plan with respect to the
accrued benefit of such participants on December 31, 2001.

 

86

--------------------------------------------------------------------------------

 

 

SECTION 19

 

Voluntary Retirement Program

 

19.01      Voluntary Retirement Program

 

The terms of this Section 19 are effective to provide supplemental retirement
benefits (subject to Section 13.05) for certain Participants who terminate
employment with an Employer under the terms of the Voluntary Retirement Program.

 

19.02      Definitions

 

In addition to those of Section 2, the following definitions shall apply for
purposes of this Section 19:

 

(a)          “Additional Temporary Supplement” shall mean an amount equal to
$150, to be paid monthly until the first to occur of:

 

(i)                                     attainment of age 65;

 

(ii)                                  death of the Participant; or

 

(iii)                               completion of 24 payments.

 

(b)                              “Lifetime Pension Supplement” shall mean an
amount equal to 0.5 percent of the Participant’s Final Average Earnings
multiplied by Years of Service up to but not in excess of 20 Years of Service.
The Lifetime Pension Supplement shall be paid at the same time and in the same
optional form as benefits paid to the Participant under Section 4 or 5 and shall
terminate coincident with the termination of such benefits.

 

(c)                               “Temporary Pension Supplement” shall mean an
amount equal to 0.5 percent of a Participant’s Final Average Earnings multiplied
by Years of Service up to but not in excess of 20 Years of Service.

 

The Temporary Pension Supplement shall be paid monthly until the first to occur
of:

 

(i)                                     attainment of age 65;

 

87

--------------------------------------------------------------------------------


 

(ii)                                  death of the Participant; or

 

(iii)                               completion of 120 payments.

 

(d)                              “Voluntary Retirement Participant” shall mean a
Participant who:

 

(i)            is at least 54 years of age on or before December 31, 1992;

 

(ii)           terminates employment with an Employer between December 18, 1992,
and February 15, 1993, inclusive; and

 

(iii)          meets the requirements of (A) or (B):

 

(A)                              has Annual Earnings in 1992 of less than
$62,345 and whose combined total Years of Employment and age as of January 1,
1993, is at least 66; or

 

(B)                                has Annual Earnings in 1992 of $62,345 or
more and whose combined total Years of Employment and age as of January 1, 1993,
is at least 72.

 

Commissioned agents of Combined Life Insurance Company of America and
commissioned representatives of Life Insurance Company of Virginia are not
eligible for the Voluntary Retirement Program.

 

(e)                               “Years of Employment” shall mean total number
of years of Employment with an Employer, beginning on the date an Employee first
performs an Hour of Service and ending on the date the Voluntary Retirement
Participant retires under the terms of this Section 19, excluding intervening
periods, if any, commencing with such Employee’s discharge or termination and
ending with such Employee’s rehire by an Employer. Years of Employment shall
include years of employment by a Voluntary Retirement Participant for an
employer the stock or assets of which was acquired by an Employer at the time of
such employee’s employment by the acquired entity.

 

(f)                                 “Years of Service” shall have the same
meaning as stated in Section 2.28. However, for the sole purpose of determining
amounts under Section 19.02(a), (b) and (c), Years of Service shall include
credited service as that term is used in the Frank B. Hall & Co. Inc.

 

88

--------------------------------------------------------------------------------


 

Retirement Account Plan for those formerly employed by Frank B. Hall companies
and who were active participants in the Frank B. Hall & Co. Inc. Retirement
Account Plan as of December 31, 1992.

 

19.03     Coverage

 

A Voluntary Retirement Participant shall be entitled to receive a Temporary
Pension Supplement, an Additional Temporary Pension Supplement and a Lifetime
Pension Supplement upon satisfaction of (a) and (b) on or before February 15,
1993:

 

(a)          receipt by an Employer of properly executed election form; and

 

(b)          receipt by an Employer of properly executed waiver and release.

 

19.04     Commencement of Benefits

 

Payment of the Temporary Pension Supplement and the Additional Temporary Pension
Supplement shall commence as soon as practicable upon satisfaction of the
requirements of Section 19.03 by the Voluntary Retirement Participant. Payment
of the Lifetime Pension Supplement shall commence coincident with commencement
of benefits paid to the Voluntary Retirement Participant in accordance with any
election made by such Participant under Section 4 or 5. The amount of the
Lifetime Pension Supplement, if payment is deferred, shall be the actuarial
equivalent of the Lifetime Pension Supplement as if payment had commenced upon
the later of attainment of age 55 or termination of employment.

 

89

--------------------------------------------------------------------------------


 

SECTION 20

 

Ad Hoc Retiree Benefit Adjustment

 

20.01     Retirement Benefit Adjustment

 

Participants or beneficiaries for whom benefit payments commenced before
January 1, 1994, shall receive an adjustment for payments, effective as of
January 1, 1994. Such adjustment shall be an addition to the monthly payment
equal to: 3 percent times the Normal Retirement Benefit times the number of full
years of retirement; provided, however, that:

 

(a)                          “11/2 percent” shall be substituted for “3 percent”
with respect to the Normal Retirement Benefit of: (i) former Participants or
beneficiaries in the LOV Pension Plan who are eligible for the actuarial
increase set forth in Section 18.03 of this Plan; and (ii) former Participants
and beneficiaries under the LOV Pension Plan currently eligible for ongoing COLA
adjustments;

 

(b)                                 the Normal Retirement Benefit shall be
computed in accordance with the adjustments set forth in Section 5.04 for
Participants and beneficiaries for whom the rules regarding early commencement
of benefits are applicable; and

 

(c)                                  the maximum increase in any monthly payment
shall not exceed $60.00 per month.

 

For purposes of this Section 20.01, a “full year of retirement” shall be the 12-
month period beginning on the date of a Participant’s benefit commencement as
defined in Section 4.01 or 5.04, and each complete 12-month period thereafter.

 

90

--------------------------------------------------------------------------------


 

SECTION 21

 

1996 Voluntary Retirement Program

 

21.01     Voluntary Retirement Program

 

The terms of this Section 21 are effective to provide retirement benefits to
supplement those otherwise provided under this Plan to certain Participants
described herein who terminate employment with an Employer.   Participants
employed by The Life Insurance Company of Virginia; Union Fidelity Life
Insurance Company; Forth Financial Resources, Ltd.; and Newco Properties, Inc.,
shall not be eligible to receive benefits under this Section 21.

 

21.02     Definitions

 

In addition to those of Section 2, the following definitions shall apply for
purposes of this Section 21:

 

(a)                             “Additional Temporary Supplement” shall mean an
amount equal to $150, to be paid monthly until the first to occur of:

 

(i)         attainment of age 65;

 

(ii)        death of the Participant; or

 

(iii)       completion of 24 payments.

 

(b)                            “Lifetime Pension Supplement” shall mean an
amount equal to 0.5 percent of one twelfth of the Participant’s Final Average
Earnings multiplied by Years of Employment up to but not in excess of 20 Years
of Employment. The Lifetime Pension Supplement shall be paid monthly at the same
time and in the same optional form as benefits paid to the Participant under
Section 4 or 5 and shall terminate coincident with the termination of such
benefits.

 

(c)                             “Temporary Pension Supplement” shall mean an
amount equal to 0.5 percent of one twelfth of the Participant’s Final Average
Earnings multiplied by Years of Employment up to but not in excess of 20 Years
of Employment.  The Temporary Pension Supplement shall be paid monthly until the
first to occur of:

 

91

--------------------------------------------------------------------------------


 

(i)         attainment of age 65;

 

(ii)        death of the Participant; or

 

(iii)       completion of 120 payments.

 

(d)                            “Voluntary Retirement Participant” shall mean a
Participant, other than a Participant employed by The Life Insurance Company of
Virginia; Union Fidelity Life Insurance Company; Forth Financial Resources,
Ltd.; and Newco Properties, Inc., who:

 

(i)      is actively employed on May 1, 1996;

 

(ii)     has attained 55 years of age on or before June 30, 1996; and

 

(iii)    meets the requirements of (A) or (B):

 

(A)                                     has Annual Earnings in 1995 of less than
$66,000 and whose combined total Years of Employment and age as of June 30,
1996, is at least 60; or

 

(B)                                       has Annual Earnings in 1995 of $66,000
or more and whose combined total Years of Employment and age as of June 30,
1996, is at least 72.

 

Employees defined in Section 2.13 of this Plan (“Field Sales Agent”) are not
eligible for benefits under this Section 21.

 

(e)                             “Years of Employment” shall mean total number of
years of Employment with an Employer, beginning on the date an Employee first
performs an Hour of Service and ending on the date the Voluntary Retirement
Participant retires under the terms of this Section 21. Periods of service as a
Field Sales Agent shall not be included in the determination of Years of
Employment. Years of Employment shall include years of employment by a Voluntary
Retirement Participant for an employer the stock or assets of which were
acquired by an Employer at the time such employee was employed by the acquired
entity. In determining Years of Employment (including with respect to
preacquisition service), partial years of employment and periods commencing with
an Employee’s discharge or termination and ending with such Employee’s rehire
shall

 

92

--------------------------------------------------------------------------------


 

be excluded. In no event shall Years of Employment be less than Years of Service
as defined in Section 2.31.

 

The determination of a Participant’s Years of Employment shall be used solely
for purposes of eligibility under Section 21.02(d)(iii)(A) and (B) and
computation of the Lifetime Pension Supplement and the Temporary Pension
Supplement under this Section 21, and not for any other purpose under this Plan.

 

21.03     Voluntary Retirement Program Benefits

 

A Voluntary Retirement Participant shall be entitled to receive the Temporary
Pension Supplement, the Additional Temporary Pension Supplement and the Lifetime
Pension Supplement upon satisfaction of (a) and (b):

 

(a)                               receipt by an Employer of a Voluntary
Retirement Participant’s election pursuant to the requirements of Sections 7.06
and 7.14; and

 

(b)                              termination of employment with an Employer on
or after May 1, 1996, but no later than June 30, 1996.

 

A Voluntary Retirement Participant who is entitled to receive a Temporary
Pension Supplement, an Additional Temporary Pension Supplement or a Lifetime
Pension Supplement upon satisfaction of (a) and (b) shall be 100% vested in the
Temporary Pension Supplement, the Additional Temporary Pension Supplement and
the Lifetime Pension Supplement upon termination of Employment. With regard to
all other benefits due the Voluntary Retirement Participant under the terms of
this Plan, the Voluntary Retirement Participant’s nonforfeitable percentage of
such benefit shall be as determined under Section 5 of this Plan.

 

21.04     Commencement of Benefits

 

Payment of the Temporary Pension Supplement and the Additional Temporary Pension
Supplement shall commence as soon as practicable upon satisfaction of the
requirements of Section 21.03 by the Voluntary Retirement Participant. Payment
of the Lifetime Pension Supplement shall commence coincident with commencement
of benefits paid to the Voluntary Retirement Participant in accordance with any
election made by such Participant under Section 4 or 5. The amount of the
Lifetime Pension Supplement, if payment is deferred, shall be the actuarial
equivalent of the Lifetime Pension Supplement

 

93

--------------------------------------------------------------------------------


 

as if payment had commenced upon the later of attainment of age 55 or
termination of employment.

 

21.05     Credit for Years of Service for 1996

 

A Voluntary Retirement Participant who satisfies the requirements of
Section 21.03, and who has continuously worked for an Employer from January 1,
1996, through Employment termination, shall be deemed to have earned a Year of
Service under Section 2.31 regardless of the Hours of Service that would
otherwise be credited to such Participant. Nothing in this Section 21.05 shall
permit a Voluntary Retirement Participant to accrue more than one Year of
Service for 1996.

 

94

--------------------------------------------------------------------------------


 

SECTION 22

 

1999 Voluntary Retirement Program

 

22.01     Voluntary Retirement Program

 

The terms of this Section 22 are effective to provide retirement benefits to
supplement those otherwise provided under this Plan to certain Participants
described herein who terminate employment with an Employer. Employees defined in
Section 2.13 of this Plan (“Field Sales Agent”) are not eligible for benefits
under this Section 22.

 

22.02     Definitions

 

In addition to those of Section 2, the following definitions shall apply for
purposes of this Section 22:

 

(a)          “Additional Temporary Supplement” shall mean an amount equal to
$150, to be paid monthly until the first to occur of:

 

(i)        attainment of age 65;

 

(ii)       death of the Participant; or

 

(iii)      completion of 24 payments.

 

(b)          “Lifetime Pension Supplement” shall mean an amount equal to 0.5
percent of one twelfth of the Participant’s Final Average Earnings multiplied by
Years of Employment up to but not in excess of 20 Years of Employment. The
Lifetime Pension Supplement shall be paid monthly at the same time and in the
same optional form as benefits paid to the Participant under Section 4 or 5 and
shall terminate coincident with the termination of such benefits.

 

(c)          “Temporary Pension Supplement” shall mean an amount equal to 0.5
percent of one twelfth of the Participant’s Final Average Earnings multiplied by
Years of Employment (not including partial years) up to but not in excess of 20
Years of Employment. The Temporary Pension Supplement shall be paid monthly
until the first to occur of:

 

(i)         attainment of age 65; or

 

95

--------------------------------------------------------------------------------


 

(ii)          death of the Participant.

 

(d)          “Voluntary Retirement Participant” shall mean a Participant who
meets the requirements of (i) through (iv):

 

(i)           was actively employed on February 15, 1999, was included on the
U.S. staff payroll as of February 5, 1999, and had a scheduled rate of service
in 1999 of at least 1000 hours a year;

 

(ii)          attained 55 years of age on or before March 31, 1999;

 

(iii)         meets the requirements of (A) or (B):

 

(A)         has Annual Earnings in 1998 of less than $80,000 and whose combined
total Years of Employment and age as of March 31, 1999, is at least 60; or

 

(B)          has Annual Earnings in 1998 of $80,000 or more and whose combined
total Years of Employment and age as of March 31, 1999, is at least 72; and

 

(iv)          was approved for participation in the Aon 1999 Voluntary
Retirement Program by the Board or its delegee.

 

Notwithstanding the foregoing, a person who participated in the Aon 1993
Voluntary Retirement Program, the Aon 1996 Voluntary Retirement Program, or any
similar program offered by Alexander & Alexander Services, Inc., shall not be a
Voluntary Retirement Participant.

 

(e)           “Years of Employment” shall mean total number of years of
Employment with an Employer, beginning on the date an Employee first performs an
Hour of Service and ending on the date the Voluntary Retirement Participant
retires under the terms of this Section 22. Periods of service as a Field Sales
Agent shall not be included in the determination of Years of Employment. Years
of Employment shall include years of employment by a Voluntary Retirement
Participant for an employer the stock or assets of which were acquired by an
Employer at the time such employee was employed by the acquired entity. In
determining Years of Employment (including with respect to preacquisition
service),

 

96

--------------------------------------------------------------------------------


 

periods commencing with an Employee’s discharge or termination and ending with
such Employee’s rehire shall be excluded.

 

The determination of a Participant’s Years of Employment shall be used solely
for purposes of eligibility under Section 22.02(d)(iii)(A) and (B) and
computation of the Lifetime Pension Supplement and the Temporary Pension
Supplement under this Section 22, and not for any other purpose under this Plan.

 

22.03     Voluntary Retirement Program Benefits

 

A Voluntary Retirement Participant shall be entitled to receive the Temporary
Pension Supplement, the Additional Temporary Pension Supplement and the Lifetime
Pension Supplement upon satisfaction of (a), (b), and (c):

 

(a)          receipt by an Employer of a Voluntary Retirement Participant’s
election pursuant to the requirements of Sections 7.06 and 7.14;

 

(b)                              termination of employment with an Employer on
or after February 15, 1999, but no later than March 31, 1999; and

 

(c)                               timely receipt by an Employer of a Voluntary
Retirement Participant’s election and waiver and release of claims under the Aon
1999 Voluntary Retirement Program.

 

A Voluntary Retirement Participant who is entitled to receive a Temporary
Pension Supplement, an Additional Temporary Pension Supplement or a Lifetime
Pension Supplement upon satisfaction of (a), (b), and (c) shall be 100% vested
in the Temporary Pension Supplement, the Additional Temporary Pension
Supplement, the Lifetime Pension Supplement, and in benefits otherwise provided
under this Plan upon termination of Employment. The nonforfeitable percentage of
benefits of an individual who meets the requirements of subsection (d) of
Section 22.02, but who fails to meet the requirements of subsections (a), (b),
and (c) of this Section 22.03, shall be as determined under Section 5 of this
Plan.

 

22.04     Commencement of Benefits

 

Payment of the Temporary Pension Supplement and the Additional Temporary Pension
Supplement shall commence as soon as practicable upon satisfaction of the
requirements of Section 22.03 by the Voluntary Retirement Participant. Payment
of

 

97

--------------------------------------------------------------------------------


 

the Lifetime Pension Supplement shall commence coincident with commencement of
benefits paid to the Voluntary Retirement Participant in accordance with any
election made by such Participant under Section 4 or 5.  The amount of the
Lifetime Pension Supplement, if payment is deferred, shall be the actuarial
equivalent of the Lifetime Pension Supplement as if payment had commenced upon
the later of attainment of age 55 or termination of employment.

 

98

--------------------------------------------------------------------------------


 

SCHEDULE A - AON PENSION PLAN
SPECIAL PROVISIONS RELATING TO SERVICE

 

I tended that this schedule will be updated periodically by the Committee
without need for plan amendment.

 

Company Name

 

Acquisition
Codes

 

Stating Date for
Computing Service
For ELIGIBILITY

 

Stating Date for
Computing Service
For Vesting

 

Stating Date for
Computing Service
For Benefit Accrual

AA Burrows

 

 

 

Anniversary

 

Anniversary

 

1-Dec-78

Adams & Porter

 

AI

 

Anniversary

 

Anniversary

 

30-Oct-87

ADC

 

D

 

Anniversary

 

Anniversary

 

18-Mar-91

AH Horan & Company

 

BF

 

Anniversary

 

Anniversary

 

15-Mar-95

Albert G Ruben & Company

 

AM

 

Anniversary

 

Anniversary

 

1-Sep-93

Alexander & Alexander

 

BZ

 

Anniversary

 

Anniversary

 

Anniversary

Alexander & Associates

 

BC

 

Anniversary

 

Anniversary

 

1-Jan-95

Allen Hart Frantz Zehnder

 

 

 

Anniversary

 

Anniversary

 

1-Jan-87

AMNA

 

AB

 

Anniversary

 

Anniversary

 

l-Jan-92

ANC Advisory

 

DH

 

Anniversary

 

Anniversary

 

l-Jul-00

Anderson & Anderson

 

CB

 

Anniversary

 

Anniversary

 

17-Oct-97

Aon Risk Reinsurance

 

A

 

Anniversary

 

Anniversary

 

28-Sep-88

ARM Tech

 

DI

 

Anniversary

 

Anniversary

 

l-Jul-00

ASA

 

DM

 

Anniversary

 

Anniversary

 

l-Oct-00

[ILLEGIBLE] Insurance Specialists

 

CL

 

Anniversary

 

Anniversary

 

18-Sep-98

Avon Consulting

 

DT

 

Anniversary

 

Anniversary

 

8-Feb-01

Bailey Martin & Fay

 

F

 

Anniversary

 

Anniversary

 

l-Jul-89

Bain Hogg

 

BW

 

Anniversary

 

Anniversary

 

l-Jan-98

Beck Kuklich & Swartman Inc BK

 

CF

 

Anniversary

 

Anniversary

 

10-Mar-98

Beebe Blakely & Forbes

 

 

 

Anniversary

 

Anniversary

 

11-Oct-79

BEP International

 

CC

 

Anniversary

 

Anniversary

 

Anniversary

Berkely ARMS

 

BI

 

Anniversary

 

Anniversary

 

l-Sep-95

Berrigan & Berrigan

 

 

 

Anniversary

 

Anniversary

 

l-Oct-82

Booke & Company

 

AH

 

Anniversary

 

Anniversary

 

Anniversary

Booth Potter Seal

 

P

 

Anniversary

 

Anniversary

 

14-Apr-72

Bougn Eader Reynolds & Wheller (?)

 

 

 

Anniversary

 

Anniversary

 

l-Jan-81

Brockington & Associates{S Mark}

 

BU

 

Anniversary

 

Anniversary

 

30-Aug-96

Bryson Associations Inc

 

AJ

 

Anniversary

 

Anniversary

 

17-May-93

Buckalew-Pryor & Company

 

 

 

Anniversary

 

Anniversary

 

25-Apr-80

Butler & Company

 

 

 

Anniversary

 

Anniversary

 

8-May-79

California Group Services

 

 

 

Anniversary

 

Anniversary

 

3I-Aug-82

Cal-Pacific Administration

 

 

 

Anniversary

 

Anniversary

 

 

Cal-Pacific Security

 

 

 

Anniversary

 

Anniversary

 

11-Jul-80

Cambridge Medical Associates

 

BP

 

Anniversary

 

Anniversary

 

12-Apr-96

Cananwill

 

 

 

Anniversary

 

Anniversary

 

1-Jan-91

[ILLEGIBLE] Systems Corporation

 

CU

 

Anniversary

 

Anniversary

 

5-Feb-99

Carl D Jacobs

 

CI

 

Anniversary

 

Anniversary

 

l-Apr-98

Carroll J Keane

 

 

 

Anniversary

 

Anniversary

 

11-Nov-85

CD Benefits

 

CH

 

Anniversary

 

Anniversary

 

l-Apr-98

Charles Ryan & Rivers

 

 

 

Anniversary

 

Anniversary

 

l-Nov-76

 

1

--------------------------------------------------------------------------------


 

SCHEDULE A - AON PENSION PLAN
SPECIAL PROVISIONS RELATING TO SERVICE

 

Company Name

 

Acquisition
Codes

 

Stating Date for
Computing Service
For ELIGIBILITY

 

Stating Date for
Computing Service
For Vesting

 

Stating Date for
Computing Service
For Benefit Accrual

Charles Southern Group

 

 

 

Anniversary

 

Anniversary

 

1-Jun-94

CLI

 

BL

 

Anniversary

 

Anniversary

 

16-Sep-95

Cole Booth Potter

 

P

 

Anniversary

 

Anniversary

 

14-Apr-72

Cole Clark & Cunningham

 

 

 

Anniversary

 

Anniversary

 

30-Dec-71

Columbia Association

 

 

 

Anniversary

 

Anniversary

 

11-Sep-79

Compensation & Capital

 

E

 

Anniversary

 

Anniversary

 

17-Jun-91

Compensation Management Inc

 

S

 

Anniversary

 

Anniversary

 

11-Nov-89

Congressional (D Craft)

 

 

 

Anniversary

 

Anniversary

 

2-Feb-90

Copeland Marsha & David

 

 

 

Anniversary

 

Anniversary

 

28-Feb-78

Credit life Insurance

 

 

 

Anniversary

 

Anniversary

 

29-Sep-90

Curtis Day

 

Y

 

Anniversary

 

Anniversary

 

1-Nov-91

Daniel Head Insurance Agency

 

CY

 

Anniversary

 

Anniversary

 

26-Mar-99

Diversified Claims

 

Q

 

Anniversary

 

Anniversary

 

17-Jun-91

Don Flower Associates

 

 

 

Anniversary

 

Anniversary

 

1-Feb-74

Don Huff

 

 

 

Anniversary

 

Anniversary

 

25-Nov-76

Dowler Agency

 

 

 

Anniversary

 

Anniversary

 

20-Dec-76

Energy Insurance International Inc

 

BB

 

Anniversary

 

Anniversary

 

1-Jan-95

[ILLEGIBLE]

 

BX

 

Anniversary

 

Anniversary

 

15-Nov-96

Ferguson Group

 

AG

 

Anniversary

 

Anniversary

 

31-Jan-93

First Security

 

 

 

Anniversary

 

Anniversary

 

22-Nov-85

Frank B Hall*

 

AF

 

Anniversary

 

Anniversary

 

31-Dec-92

Freemont

 

DR

 

Anniversary

 

Anniversary

 

30-Oct-00

Freemont

 

DN

 

Anniversary

 

Anniversary

 

27-Nov-00

Freemont

 

DS

 

Anniversary

 

Anniversary

 

25-Dec-00

Freemont

 

DX

 

Anniversary

 

Anniversary

 

16-Feb-01

Freemont

 

EF

 

Anniversary

 

Anniversary

 

11-Jun-01

Friis & Company

 

BJ

 

Anniversary

 

Anniversary

 

8-Aug-95

Galaher Settlements

 

CW

 

Anniversary

 

Anniversary

 

27-Jan-99

Gene Sause & Company

 

AY

 

Anniversary

 

Anniversary

 

l-Jan-94

George V Kane & Company

 

 

 

Anniversary

 

Anniversary

 

2-Apr-78

Giesy Greer & Gunn

 

CT

 

Anniversary

 

Anniversary

 

4-May-99

Goetz-Haessler-James

 

 

 

Anniversary

 

Anniversary

 

21-Mar-79

Great Northern

 

DV

 

Anniversary

 

Anniversary

 

l-Mar-01

Hammond & Regine

 

AS

 

Anniversary

 

Anniversary

 

l-Apr-94

Harty & Associates Incorporated

 

DB

 

Anniversary

 

Anniversary

 

23-Aug-99

Higdon & Higdon Incorporated

 

DE

 

Anniversary

 

Anniversary

 

l-Nov-99

Horizon

 

DJ

 

Anniversary

 

Anniversary

 

21-Aug-00

Horton Agency

 

 

 

Anniversary

 

Anniversary

 

29-Oct-79

[ILLEGIBLE]

 

CZ

 

Anniversary

 

Anniversary

 

18-Mar-99

HR Strategies

 

BA

 

Anniversary

 

Anniversary

 

1-Jan-95

HR Strategies / Independent Contract

 

BH

 

Anniversary

 

Anniversary

 

l-Jan-95

Hudas Pellerito

 

DC

 

Anniversary

 

Anniversary

 

l-Sep-99

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A - AON PENSION PLAN
SPECIAL PROVISIONS RELATING TO SERVICE

 

Company Name

 

Acquisition
Codes

 

Stating Date for
Computing Service
For ELIGIBILITY

 

Stating Date for
Computing Service
For Vesting

 

Stating Date for
Computing Service
For Benefit Accrual

Hudig-Langeveldt

 

 

 

Anniversary

 

Anniversary

 

24-Oct-91

Hunter Insurance Agency

 

 

 

Anniversary

 

Anniversary

 

19-Aug-82

Huntington T Block

 

H

 

Anniversary

 

Anniversary

 

10-Apr-91

Hutchinson & Associates

 

BG

 

Anniversary

 

Anniversary

 

1-Jul-95

INAC

 

DO

 

Anniversary

 

Anniversary

 

16-Oct-00

Independent Dealers Services Inc

 

AU

 

Anniversary

 

Anniversary

 

1-Jun-94

Insurance Brokers Services

 

AL

 

Anniversary

 

Anniversary

 

11-May-93

Insurance Marketing

 

 

 

Anniversary

 

Anniversary

 

 

Insurance Thrift Agency

 

BV

 

Anniversary

 

Anniversary

 

25-Jul-96

Insurmark

 

BN

 

Anniversary

 

Anniversary

 

19-Dec-95

Integremark

 

DK

 

Anniversary

 

Anniversary

 

14-Sep-00

IRMG

 

DQ

 

Anniversary

 

Anniversary

 

l-Feb-00

IRISC

 

I

 

Anniversary

 

Anniversary

 

l-Apr-91

ISA

 

CA

 

Anniversary

 

Anniversary

 

l-Apr-97

James T Phelps Company

 

 

 

Anniversary

 

Anniversary

 

14-Dec-77

Jardine Claims Management

 

 

 

Anniversary

 

Anniversary

 

17-Apr-87

JH Blades

 

AZ

 

Anniversary

 

Anniversary

 

l-Jan-95

[ILLEGIBLE] Rooney Welch

 

DF

 

Anniversary

 

Anniversary

 

11-Jan-99

JOS U Moore Incorporated

 

BS

 

Anniversary

 

Anniversary

 

10-May-96

JS Kemper

 

 

 

Anniversary

 

Anniversary

 

l-Jan-83

K&K Insurance Group

 

AK

 

Anniversary

 

Anniversary

 

10-Jun-93

Kahn & Nippert

 

 

 

Anniversary

 

Anniversary

 

5-Aug-82

Karl Singer

 

Z

 

Anniversary

 

Anniversary

 

10-Mar-83

Keeling & Company

 

AV

 

Anniversary

 

Anniversary

 

l-Jan-95

Key Royal

 

K

 

Anniversary

 

Anniversary

 

l-Feb-92

KPMG

 

CQ

 

Anniversary

 

Anniversary

 

11-Dec-98

Labow Haynes of Alaska

 

 

 

Anniversary

 

Anniversary

 

25-Apr-73

Laverack & Haines

 

 

 

Anniversary

 

Anniversary

 

17-Apr-87

Leak Mann Patrick Assocation

 

 

 

Anniversary

 

Anniversary

 

29-Dec-88

Le Blanc de Nicolay

 

CK

 

Anniversary

 

Anniversary

 

15-May-98

Lemma Gill Cusick & Hensley

 

 

 

Anniversary

 

Anniversary

 

l-Oct-85

Life of Virginia

 

L

 

Anniversary

 

Anniversary

 

Anniversary

Lucas & Company

 

 

 

Anniversary

 

Anniversary

 

l-Dec-86

Lynn & Schaller Inc

 

AT

 

Anniversary

 

Anniversary

 

l-Apr-94

Marcom Tech

 

G

 

Anniversary

 

Anniversary

 

16-Sep-91

Markel Services

 

AD

 

Anniversary

 

Anniversary

 

17-Jan-92

Martin Boyer

 

J

 

Anniversary

 

Anniversary

 

l-Feb-90

Maryland Casualty Company

 

 

 

Anniversary

 

Anniversary

 

l-Apr-91

[ILLEGIBLE] & Associates

 

CN

 

Anniversary

 

Anniversary

 

27-Jan-99

McLagan

 

EG

 

Anniversary

 

Anniversary

 

9-May-01

MC Vucinich & Company

 

 

 

Anniversary

 

Anniversary

 

26-Jun-79

Media Professional

 

AA

 

Anniversary

 

Anniversary

 

l-Apr-92

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A  AON PENSION PLAN
SPECIAL-PROVISIONS RELATING TO SERVICE

 

Company Name

 

Acquisition
Codes

 

Stating Date for
Computing Service
For ELIGIBILITY

 

Stating Date for
Computing Service
For Vesting

 

Stating Date for
Computing Service
For Benefit Accrual

Mills Group

 

BR

 

Anniversary

 

Anniversary

 

1-May-96

Minet Group

 

BY

 

Anniversary

 

Anniversary

 

16-May-97

Minet Swett & Crawford

 

 

 

Anniversary

 

Anniversary

 

16-May-97

More Benefits

 

EC

 

Anniversary

 

Anniversary

 

2-Jul-01

Morency Weible & Sapa

 

BD

 

Anniversary

 

Anniversary

 

l-Jan-95

Miller Mason & Dickenson

 

M

 

Anniversary

 

Anniversary

 

Anniversary

National Benefit Corporation

 

AN

 

Anniversary

 

Anniversary

 

20-May-93

National Transportation Adjusters

 

CF

 

Anniversary

 

Anniversary

 

10-Mar-98

Northcutt Cathey Houseman

 

 

 

Anniversary

 

Anniversary

 

Anniversary

NFS

 

N

 

Anniversary

 

Anniversary

 

l-Jul-89

Ogle & Waters

 

X

 

Anniversary

 

Anniversary

 

25-Nov-91

Olympic Health Management Systems

 

CM

 

Anniversary

 

Anniversary

 

15-Sep-98

OUM Associates

 

AR

 

Anniversary

 

Anniversary

 

l-Jan-95

Pecos River Learning Centers

 

AX

 

Anniversary

 

Anniversary

 

l-Oct-94

Peirano Brothers

 

 

 

Anniversary

 

Anniversary

 

12-Jul-74

Pension Associates

 

 

 

Anniversary

 

Anniversary

 

31-Dec-82

PHH Insurance Associates

 

CR

 

Anniversary

 

Anniversary

 

27-Dec-98

[ILLEGIBLE] Agency

 

 

 

Anniversary

 

Anniversary

 

l-Jan-87

Powell & Company

 

 

 

Anniversary

 

Anniversary

 

9-Oct-77

Presidium

 

CV

 

Anniversary

 

Anniversary

 

6-Apr-99

Rath & Strong

 

CD

 

Anniversary

 

Anniversary

 

l-Jan-98

Reid & Carr

 

 

 

Anniversary

 

Anniversary

 

l-Mar-91

Reliance

 

DP

 

Anniversary

 

Anniversary

 

15-Dec-00

Reliance

 

DL

 

Anniversary

 

Anniversary

 

22-Jan-01

Reliance

 

DY

 

Anniversary

 

Anniversary

 

2-Apr-01

Reliance

 

DZ

 

Anniversary

 

Anniversary

 

30-Apr-01

Reliance/Cannanwill

 

W

 

Anniversary

 

Anniversary

 

1-Mar-91

Resource Dealer Group

 

CX

 

Anniversary

 

Anniversary

 

26-Feb-99

Roberry & Associates - UM

 

 

 

Anniversary

 

Anniversary

 

28-Jun-79

Rollins Burdick Hunter

 

B

 

Anniversary

 

Anniversary

 

l-Jan-67

Ryan & Company - WF

 

 

 

Anniversary

 

Anniversary

 

2-Sep-74

Ryan Insurance

 

R

 

Anniversary

 

Anniversary

 

l-Jul-79

Schirmer Engineering

 

EB

 

Anniversary

 

Anniversary

 

l-May-01

Schroeder White & Johnson

 

 

 

Anniversary

 

Anniversary

 

10-Oct-77

Security California

 

 

 

Anniversary

 

Anniversary

 

l-Jan-87

Selective Staffing Incorporated

 

CG

 

Anniversary

 

Anniversary

 

31-Mar-98

S Mark Brockington & Associates

 

BU

 

Anniversary

 

Anniversary

 

30-Aug-96

Soriero & Company

 

BT

 

Anniversary

 

Anniversary

 

25-Jul-96

[ILLEGIBLE] Marine Group

 

DA

 

Anniversary

 

Anniversary

 

l-Jul-99

Springhouse Financial Corporation

 

 

 

Anniversary

 

Anniversary

 

l-Jan-92

Sten Recole

 

 

 

Anniversary

 

Anniversary

 

31-Dec-86

Strong & Company

 

 

 

Anniversary

 

Anniversary

 

l-Jul-85

 

4

--------------------------------------------------------------------------------


 

SCHEDULE A - AON PENSION PLAN
SPECIAL PROVISIONS RELATING TO SERVICE

 

Company Name

 

Acquisition
Codes

 

Stating Date for
Computing Service
For ELIGIBILITY

 

Stating Date for
Computing Service
For Vesting

 

Stating Date for
Computing Service
For Benefit Accrual

SUI

 

DVV

 

Anniversary

 

Anniversary

 

25-May-01

Sutherland Paige & Company

 

BE

 

Anniversary

 

Anniversary

 

11-Feb-95

Synerconsultants

 

 

 

Anniversary

 

Anniversary

 

10-Nov-77

Taylor

 

T

 

Anniversary

 

Anniversary

 

l-Jan-90

Tittle & Jones

 

 

 

Anniversary

 

Anniversary

 

l-Jan-90

Todorovich

 

 

 

Anniversary

 

Anniversary

 

15-Mar-76

Transporation Risk Management Services

 

BK

 

Anniversary

 

Anniversary

 

l-Oct-95

Treacy & Rhodes Consultants

 

 

 

Anniversary

 

Anniversary

 

 

UFAC

 

ED

 

Anniversary

 

Anniversary

 

3-Jul-01

Underwriters Marine Services

 

AP

 

Anniversary

 

Anniversary

 

l-Mar-94

Union Fidelity Life Insurance Company

 

U

 

Anniversary

 

Anniversary

 

l-Jul-79

Western Treaty Underwriters

 

 

 

Anniversary

 

Anniversary

 

18-Nov-80

Weil & Sons

 

 

 

Anniversary

 

Anniversary

 

 

Wentcher & Associates {Ernest C}

 

 

 

Anniversary

 

Anniversary

 

9-Dec-82

Wexford

 

AE

 

Anniversary

 

Anniversary

 

l-Jul-92

WTR of Baltimore

 

DD

 

Anniversary

 

Anniversary

 

29-Oct-99

WTR of Bethesda

 

CJ

 

Anniversary

 

Anniversary

 

8-May-98

[ILLEGIBLE] of Virginia

 

CP

 

Anniversary

 

Anniversary

 

12-Jan-99

Youngberg Carlson

 

 

 

Anniversary

 

Anniversary

 

 

 

--------------------------------------------------------------------------------

No Benefit Accrual Date Listed

 

*Refers to employees of Frank B Hall & Company, Inc or any of its subsidiaries
on November 1, 1992, and employed by the Company on or after November 2,1992.

 

Anniversary Date is the date the Employee first performed an hour of service for
the acquired company.

 

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Aon Corporation has adopted the 2002 Restatement of the Aon
Pension Plan.

 

 

 

 

AON CORPORATION

 

 

 

By:

 

 

 

/s/ John Reschke

 

John Reschke

 

Vice President

 

 

November 16, 2001

 

 

6

--------------------------------------------------------------------------------

 

 

First Amendment to

the 2002 Restatement of

Aon Pension Plan

 

WHEREAS, the Aon Pension Plan (the “Plan”) is currently set out in the 2002
Restatement of Aon Pension Plan, which was generally effective as of January 1,
2002 (the “Restatement”).

 

WHEREAS, the Board of Directors of Aon Corporation desires to amend the Plan
pursuant to the Board’s authority to do so under Section 9.02 of the Plan.

 

Now, therefore, the Plan, as set out in the Restatement, is amended by
substituting the following for the last paragraph of Section 2.02 to the Plan,
effective January 1, 2002:

 

“In no Plan Year shall a Participant’s Annual Earnings exceed the amount
permitted pursuant to Section 401(a)(17) of the IRC (as indexed). For purposes
of determining the limit on Annual Earnings for Plan Years prior to January 1,
2002, the provisions of Section 401(a)(17) of the IRC, as in effect on
December 31, 2001, shall apply, except as provided in this paragraph with
respect to a Participant who was employed by an Employer on December 31, 2001
and who has at least one Hour of Service on or after January 1, 2002. With
respect to such Participant who has at least one Hour of Service on or after
January 1, 2002, for purposes of determining Final Average Earnings under
Section 4.01(a) and Section 4.01(b), and for determining Final Average Earnings
in the numerator of Section 4.01(c)(i)(B) and Section 4.01(d)(i)(B), the maximum
amount permitted pursuant to IRC Section 401(a)(17) shall be considered to be
$200,000 for calendar years beginning prior to January 1, 2002.”

 

IN WITNESS WHEREOF, Aon Corporation has adopted this First Amendment to the Aon

 

Pension Plan, effective as set forth above, on April 19, 2002.

 

 

AON CORPORATION

 

 

 

By:

John Reschke

 

Its:

VICE PRESIDENT

 

 

June 6, 2002

 

 

--------------------------------------------------------------------------------


 

Second Amendment to

The 2002 Restatement of

Aon Pension Plan

 

Whereas, the Aon Pension Plan (the “Plan”) is currently set out in the 2002
Restatement of Aon Pension Plan, which was generally effective as of January 1,
2002 (the “Restatement”).

 

Whereas, the Board of Directors of Aon Corporation desires to amend the Plan
pursuant to the Board’s authority to do so under Section 9.02 of the Plan,
effective January 1, 2002.

 

Now, therefore, the Plan, as set out in the Restatement is amended as follows,
effective January 1, 2002, or as otherwise specified:

 

Section 3.07.   Section 3.07 shall be deleted, and the following substituted in
its place:

 

3.07                        Limitation on Benefits for Employment as Field Sales
Agent or with Certain Aon Entities

 

In the event an Employee was employed or becomes employed:

 

(a)        as a Field Sales Agent;

(b)       by Aon Solutions, Inc.;

(c)        by Proudfoot Reports Incorporated;

(d)       by Aon Human Capital Services, LLC;

(e)        by Aon Consulting, Inc., on or after February 1, 2002, and such
Employee of Aon Consulting, Inc., works in the Aon Consulting, Inc., Human
Resources Outsourcing Group,

 

then the following rules shall apply:

 

(i)                                   Such Employee shall not accrue any
retirement benefit hereunder while employed as described by subsections
(a) through (e) of this Section 3.07, provided, however, that any Employee
described in subsection (e) of this Section 3.07 who had been a Participant in
the Aon Pension Plan in the 30-day period prior to February 1, 2002,, shall
continue to accrue retirement benefits under the terms of this Plan.

 

(ii)                                 Compensation paid to such Employee for
services while employed as described by subsections (a) through (e) of this
Section 3.07 shall be disregarded in determining Final Average Earnings.

 

--------------------------------------------------------------------------------


 

(iii)                              Years of Service while employed as described
by subsections (a) through (e) of this Section 3.07 shall be counted for the
purpose of determining such Employee’s vested or non-forfeitable interest in
such Employee’s Accrued Retirement Income in the event employment terminates
prior to the Employee’s Normal Retirement Date.

 

(iv)                             Service while employed as described by
subsections (a) through (e) of this Section 3.07 shall in no event be considered
for the purpose of determining an Employee’s Normal Retirement Benefit under
Section 4.01 or Accrued Retirement Income, it being the express intent that such
service shall be counted for the purpose of determining eligibility to
participate hereunder and non-forfeitable percentage but not for the purpose of
increasing the amount of benefits to which such percentage shall apply.

 

Section 4.01. The first paragraph of Section 4.01 shall be deleted and the
following substituted in its place:

 

Each participant who is employed in the service of the Employer on his Normal
Retirement Date and who retires on or after his Normal Retirement Date shall be
entitled to receive a monthly Normal Retirement Benefit beginning the first day
of the month following his actual retirement and continuing for his life, equal
to one-twelfth of the sum of (a) through (e):

 

Section 4.01(e)   A new Section 4.01(e) shall be added to read as follows:

 

(e)                               the accrued retirement income of a Participant
as of December 31, 2001, under the terms of the International Risk Management
(Americas) Inc. Retirement Plan (“The IRMG Plan”).

 

(i)                                   in the case of Participant who is employed
by an Employer on December 31, 2001, and is accruing a benefit under the IRMG
Plan on that date, the amount described in (e) shall be multiplied by the
greater of: (A) 1; or (B) a fraction, the numerator of which is Final Average
Earnings (as defined under the Aon Pension Plan) at date of termination of
employment and the denominator of which is the Final Average Earnings (as
defined under the Aon Pension Plan) at December 31, 2001.

 

2

--------------------------------------------------------------------------------


 

Section 7.09 The following shall be added as the final paragraph of
Section 7.09:

 

In determining the actuarial equivalent value of benefits for purposes of
applying this Section 7.09, the benefit accrued under any plan merged into the
Aon Pension Plan and the benefit accrued under the Aon Pension Plan will be
combined without regard to whether the merged plan benefit has previously been
distributed. If the actuarial equivalent value of the combined benefits exceeds
$5,000, the benefit payable from the Aon Pension Plan will not be eligible for
distribution as a single sum payment under Section 7.09.

 

Section 14.01 The title of Section 14.01 shall be changed to read as follows:

 

Spendthrift Trust and QDRO Provision

 

Section 14.01 The following shall be added as the final sentence of
Section 14.01:

 

For purposes of this Section 14.01, a qualified domestic relations order shall
mean a domestic relations order which relates to alimony, child support or
marital property rights and which has been determined by the Company to meet the
requirements of IRC Section 414(p) as amended from time to time. The Company
shall establish policies and procedures relating to the administration of QDROs.

 

Section 14.10 The following shall be added as the final sentence of
Section 14.10(iv):

 

Effective for distributions beginning on and after January 1, 2003, and
notwithstanding any other plan provisions to the contrary, the applicable
mortality table used for purposes of adjusting any benefit or limitation under
Section 415(b)(2)(B), (C) or (D) of the Internal Revenue Code as set forth in
Section 13.05 of this Plan and the applicable mortality table used for purposes
of satisfying the requirement of Section 417(e) of the Internal Revenue Code as
set forth in Section 14.10 of this Plan is the table prescribed in Rev. Rul.
2001-62.

 

Section 18.10. Subsection (d) of Section 18.10 shall be deleted and the
following substituted in its place:

 

(d)                           Benefit Options. Benefit options under the ASA
Plan which shall continue to apply to benefits accrued under the ASA Plan as of
December 31, 2000 are:

 

3

--------------------------------------------------------------------------------


 

(i)          an annuity (including an annuity for the life of the Participant or
the Participant’s spouse, in the case of a benefit payable upon the death of the
Participant), a Qualified Joint and Survivor Annuity, or a 100% joint and
survivor annuity, as described in Section 8.01(a)(i) of the ASA Plan;

 

(ii)         lump sum distribution, as described in Section 8.01(a)(ii) of the
ASA Plan;

 

(iii)        a cash payment option, consisting of (1) a lump sum payment as
described in Section 8.01(a)(iii) of the ASA Plan; plus (2) a residual annuity
in the form of a single life annuity, a Qualified Joint and Survivor Annuity, or
a 100% joint and survivor annuity also as described in section 8.01(a)(iii) of
the ASA Plan, with the amount of the annuity determined so that the total
payments under this cash payment options will be the actuarial equivalent of the
Participant’s Accrued Benefits;

 

(iv)        guaranteed period annuity as described in Section 7.02 of the Plan;

 

(v)         joint and survivor annuity distributions as described in
Section 7.04 of the Plan which are not described in subsection (d)(i) of this
Section 18.10;

 

(vi)        temporary annuity with Social Security adjustment option as
described in Section 7.05 of the Plan.

 

For purposes of adjusting benefits and limitations required under Code
Section 415, and for purposes of computing actuarially equivalent benefits under
the Plan with respect to subsection (d)(i) through (d)(iii) of this
Section 18.10, the actuarial assumptions and factors set forth in Section 6.07
of the ASA Plan shall be used.

 

For purposes of adjusting benefits and limitations required under Code
Section 415, and for purposes of computing actuarially equivalent benefits under
the Plan with respect to subsection (d)(iv) through (d)(vi) of this
Section 18.10, the actuarial assumptions and factors set forth in Section 14.10
of the Plan shall be used.

 

Benefit options under the Plan as described in Section 7 of the Plan, and the
actuarial assumptions outlined in Section 14.10 of the Plan, shall be the sole

 

4

--------------------------------------------------------------------------------


 

benefit options and actuarial assumptions that shall apply to benefits accrued
under the Plan on and after January 1,2001, by Former ASA Employees.

 

Section 18.11. Subsection (f) of Section 18.11 shall be added to read as
follows:

 

(f)                              Years of Service. Years of Service for purposes
of determining the amount of benefits under Section 4.01(e) shall not consider
Years of Service prior to January 1, 2002.

 

IN WITNESS WHEREOF, Aon Corporation has adopted this Second Amendment to the
2002 Restatement of the Aon Pension Plan, as of the 20th day of September, 2002.

 

 

 

AON CORPORATION

 

 

 

By:

/s/ John A. Reschke

 

John A. Reschke

 

Vice President

 

Global Employee Benefits

 

5

--------------------------------------------------------------------------------


 

Third Amendment to

The 2002 Restatement of

Aon Pension Plan

 

Whereas, the Aon Pension Plan (the “Plan”) is currently set out in the 2002
Restatement of Aon Pension Plan, which was generally effective as of January 1,
2002 (the “Restatement”).

 

Whereas, the Board of Directors of Aon Corporation desires to amend the Plan
pursuant to the Board’s authority to do so under Section 9.02 of the Plan.

 

Now, therefore, the Plan, as set out in the Restatement, is amended as follows,
effective November 15, 2002:

 

Section 8.03.  A new Section 8.03 shall be added to read as follows:

 

8.03. Investment Committee.

 

(a)            Appointment by Board. The Investment Committee shall be appointed
by the Board. The Board shall have the right at any time, and from time to time,
to remove any member of the Investment Committee. Each member shall serve until
60 days after the earlier of (a) the day notice of resignation is given to the
Board (or its representative); or (b) the day notice of removal by the Board (or
its representative) is given to the member. By mutual agreement, the 60-day
notice may be waived. In the event of the death, resignation, or removal of a
member acting hereunder, the Board shall appoint a successor to fill the
vacancy, and such successor, upon accepting appointment by an instrument in
writing delivered to the Board (or its representative) shall, without further
action, become vested with all the estate, rights, powers, discretion and duties
of the predecessor.

 

(b)           Membership. The Investment Committee shall consist of not less
than three (3) nor more than seven (7) members. Any person appointed shall
signify acceptance by filing written confirmation with the Board or its
representative.  The members of the Investment Committee shall serve without
compensation.

 

(c)            Discretionary Authority. The Investment Committee shall have the
discretionary authority to set investment policy and guidelines, select and fire
investment managers, monitor investment performance, and determine funding
requirements for the Plan, and shall have such other powers, rights and duties
vested in it elsewhere in the Plan or Trust.

 

--------------------------------------------------------------------------------


 

(d)           Delegation. The Investment Committee may delegate these
responsibilities to other persons designated by the Investment Committee as
named fiduciaries for such purposes or to persons other than named fiduciaries,
as described in Section 405(c) of ERISA. The Investment Committee, by its
action, may employ one or more persons to render advice with respect to their
responsibilities.

 

(e)            Transaction of Business. The Investment Committee shall hold
meetings upon such notice, at such place or places, and at such time or times as
it may from time to time determine. A majority of the members of the Investment
Committee at the time in office shall constitute a quorum for the transaction of
business. All resolutions or other actions taken by the Investment Committee at
any meeting shall be by the vote of a majority of the members of the Investment
Committee present at the meeting. Actions may be taken by the Investment
Committee without a meeting where such actions are consented to in writing by
the entire Investment Committee.

 

(f)              Limitations on Liability. To the extent permitted by law, each
member of the Investment Committee, and each employee of the Company who is
involved in the work of the Investment Committee, shall be relieved and released
from all personal liability by reasons of any act or failure to act on his part
with respect to such work, except to the extent such act or failure to act was a
result of fraud or gross negligence

 

(g)           Indemnity. Each member of the Investment Committee, and any other
employee of the Company involved in the work of the Investment Committee (and
his or her respective assigns, heirs, executors and administrators) shall be
entitled to be indemnified by Aon against all costs and expenses reasonably
incurred by or imposed upon him in connection with or resulting from any action,
suit or proceeding or threat thereof, to which he may be made a party by reason
of his being involved in the administration of the Plan, except in relation to
matters as to which a recovery shall be had against him by reason of his having
been finally adjudged in such action, suit or proceeding to have committed a
fraudulent act or omission. The foregoing right to indemnity shall include
reimbursement of the costs and expenses paid in settling any such action, suit
or proceeding or threat thereof when it appears to Aon that the person did not
commit a fraudulent act or omission.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Aon Corporation has adopted this Third Amendment to the 2002
Restatement of the Aon Pension Plan, as of the 15th day of November, 2002.

 

 

AON CORPORATION

 

 

 

 

 

By:

/s/ John A. Reschke

 

John A. Reschke

 

 

Vice President

 

 

Global Employee Benefits

 

 

3

--------------------------------------------------------------------------------

 

Fourth Amendment to the
2002 Restatement of Aon Pension Plan

 

WHEREAS, the Board of Directors of Aon Corporation desires to amend the 2002
Restatement of Aon Pension Plan (the “Plan”) pursuant to the Board’s authority
to do so under Section 9.02 of the Plan;

 

NOW, THEREFORE, the following provisions of the Plan are hereby amended,
effective January 1, 2004, except as otherwise indicated:

 

1.        Section 2.13. Section 2.13 of the Plan shall be amended by adding the
following sentence:

 

“Effective January 1, 2004, and specifically applicable to
Section 3.07(a) hereunder, a ‘Field Sales Agent’ shall also refer to a full-time
commissioned employee who represents Sterling Life Insurance Company as an
insurance salesperson (and who is under an employment contract with the Company
denominating such employee as an agent, field sales manager, marketing manager
or other comparable title).”

 

2.        Section 2.15. The existing second sentence shall be deleted and the
following substituted in its place to read as follows:

 

“Effective for Plan Years beginning January 1, 1997, ‘Highly Compensated
Employee’ means any employee who was a 5-percent owner (as defined in
Section 416 (i)) at any time during the current year or for the preceding year,
or had Compensation in excess of $80,000 and was in the top-paid group for the
preceding year.

 

3.        Section 3.02. Section 3.02 of the Plan shall be amended by adding the
following new paragraph (e) to read as follows:

 

“(e)           Notwithstanding any provision in the Plan to the contrary, no
Employee who begins employment on or after January 1, 2004 shall become a
participant hereunder. Any Employee who began employment before January 1, 2004
but who has not met all of the eligibility requirements set forth in
(a)-(d) above by January 1, 2004 may become a participant, but only if the
requirements set forth in (a)-(d) above are satisfied by January 1, 2005;
provided that no Employee whose participation was

 

2

--------------------------------------------------------------------------------


 

excluded because of the restrictions of Section 3.07 may participate in the Plan
unless such Employee meets the requirements set forth in (a)-(d) above by
December 31, 2003. Except as provided in Section 3.07, any Participant who
terminates employment with the Employers after December 31, 2003 and is
reemployed by an Employer thereafter may only resume participation in the Plan
if such termination of employment is less than 31 days.”

 

4.        Section 3.03. Section 3.03 of the Plan shall be deleted and the
following substituted in its place:

 

“3.03  Termination of Employment

 

Any Participant whose employment with the Employers is terminated for any reason
whatsoever, shall cease to be eligible to participate hereunder. Any Participant
whose employment with the Employers is terminated shall, in the event of his
later reemployment as an Employee, again become a Participant on the first day
of his reemployment, provided he meets the requirements of Section 3.02(c),
(d) and (e), unless his prior service is not taken into account under the
rule set forth in Section 2.31(b).”

 

5.              Section 3.07. Section 3.07 of the Plan shall be deleted and the
following substituted in its place:

 

“3.07       Employment as Field Sales Agent or with Certain Subsidiaries

 

In the event an Employee was employed or becomes employed:

 

(a)     as a Field Sales Agent

 

(b)    by Aon Solutions, Inc.

 

(c)     by Proudfoot Reports Incorporated

 

(d)    by Aon Human Capital Resources, LLC

 

(e)              by Aon Consulting, Inc. after February 1, 2002, and performs
services for its Human Resources Outsourcing Group (‘HROG’)

 

(i)                              Such Employee shall not accrue any benefits
hereunder while employed as described in subsections (a)-(e) above. However, any
Employee described in subsection (e) who had been an Employee during the 30 day
period

 

3

--------------------------------------------------------------------------------


 

ending January 31, 2002 shall  continue to accrue benefits (or accrue upon
becoming eligible) under the Plan, and if such employee terminates employment
with the HROG but returns to work with the HROG or the Employer within 30 days,
he shall again continue to accrue benefits (or accrue upon becoming eligible)
under the Plan.

 

(ii)                    Compensation paid to such Employee for services while
employed as described by subsections (a) through (e) of this Section 3.07 shall
be disregarded in determining Final Average Earnings unless 3.07(e)(i) indicated
such Employee shall continue to accrue benefits under the plan.

 

(iii)                 Years of Service while employed as described by
subsections (a) through (e) of this Section .3.07 shall be counted for the
purpose of determining such Employee’s vested or non-forfeitable interest in
such Employee’s Accrued Retirement Income in the event employment terminates
prior to the Employee’s Normal Retirement Date unless 3.07(e)(i) indicated such
Employee shall continue to accrue benefits under the plan.

 

(iv)                Service while employed as described by subsections
(a) through (e) of this Section 3.07 shall in no event be considered for the
purpose of determining an Employee’s Normal Retirement Benefit under
Section 4.01 or Accrued Retirement Income, it being the express intent that such
service shall be counted for the purpose of determining eligibility to
participate hereunder and non-forfeitable percentage but not for the purpose
increasing the amount of benefits to which such percentage shall apply unless
3.07(e)(i) indicated such Employee shall continue to accrue benefits under the
plan.”

 

6.              Section 3.08     Section 3.08 shall be deleted in its entirety

 

7.              Section 7.08.    The second paragraph of Section 7.08 shall be
deleted and the following substituted in its place:

 

“Effective for Participants who are employed in the U.S. by an Employer and who
die after December 31, 2003, the Surviving Spouse Benefit will be paid to a
‘Qualified Domestic Partner.’ A ‘Qualified Domestic Partner’ is a person of the
same or opposite

 

4

--------------------------------------------------------------------------------


 

sex of the Participant whose domestic partnership was certified with the Company
meet all of the following requirements: (1) an intimate, committed relationship
of mutual caring; (2) shared principal residence; (3) agreement to be
responsible for the other’s basic living expenses; (4) both partners are age 18
or older; (5) neither partner is married to another person or has another
domestic partner; (6) neither partner is related by blood; and (7) neither
partner has had a different domestic partner in the past six months. A copy of
any domestic partner certification shall be filed by the Participant with the
Committee, together with any other information the Committee deems necessary to
authenticate a domestic partner relationship. If such certification shall not be
filed with the Committee prior to the Participant’s death and a domestic partner
shall claim survivor benefits, the Committee shall require that such domestic
partner provide information that the Committee deems necessary to authenticate a
domestic partner relationship existed at the time of the Participant’s death. If
a person is a ‘Qualified Domestic Partner,’ the benefit provided in the fist
paragraph of this Section 7.08 shall be paid as if the person were the surviving
spouse of the Participant.”

 

8.           Section 18.10. Subsection (c) of Section 18.10 should be amended by
adding the following sentence, effective December 31, 2000, to read as follows:

 

“If any Former ASA Employee had any service under the ASA Plan during a calendar
year which did not result in a Year of Service for vesting purposes under the
elapsed time rules, but such service would constitute at least 1,000 Hours of
Service under the Aon Pension Plan, such service shall count as a Year of
Service for vesting purposes hereunder. If such Hours of Service cannot be
determined, such Former ASA Employee shall be given credit for working 45 Hours
of Service during each week he performed at least one Hour of Service.”

 

IN WITNESS WHEREOF, Aon Corporation hereby adopts this Fourth Amendment to the
2002 Restatement of Aon Pension Plan, effective as set forth above, as of this
21 day of November, 2003.

 

 

AON CORPORATION

 

 

 

 

 

By:

/s/ John A. Reschke

 

 

 

 

 

 

 

Its:

VICE PRESIDENT

 

5

--------------------------------------------------------------------------------


 

Fifth Amendment to the
2002 Restatement of Aon Pension Plan

 

WHEREAS, the Board of Directors of Aon Corporation desires to amend the 2002
Restatement of Aon Pension Plan (the “Plan”) pursuant to the “Board’s authority
to do so under Section 9.02 of the Plan;

 

NOW, THEREFORE, the following provisions of the Plan are hereby amended,
effective January 1, 2004, except as otherwise indicated:

 

1.        Subparagraph 3.02(e) is hereby amended by substituting the following:

 

“(e)                  Notwithstanding any provision in the Plan to the contrary,
no Employee who begins employment on or after January 1, 2004 shall become a
participant hereunder. Any Employee who began employment before January 1, 2004
but who has not met all of the eligibility requirements set forth in
(a)-(d) above by January 1, 2004 may become a participant, but only if the
requirements set forth in (a)-(d) above are satisfied by January 1, 2005;
provided that no Employee whose participation was excluded because of the
restrictions of Section 3.07 may participate in the Plan unless such Employee
meets the requirements set forth in (a)-(d) above by December 31, 2003. Except
as provided in Section 3.07, any Participant who terminates employment with the
Employers after December 31, 2003 and is reemployed by an Employer thereafter
may only resume participation in the Plan if (1) such termination of employment
is less than 32 days; or (2) if such termination of employment is in excess of
31 days, the participant had commenced receiving benefits hereunder, and the
participants described in (1) and (2) shall be ineligible to receive Retirement
Plan Contributions under the Aon Savings Plan.”

 

2.          A new subparagraph 3.02(f) is added to read as follows:

 

“(f)                    If an Employee’s status changes from employment where he
or she is not accruing benefits hereunder to a status where he or she is
accruing benefits hereunder, he or she will not receive credit for any Earnings
or Years of Service under Section 4.01 for benefit accrual purposes during
noncovered employment, but will receive it for covered employment. If an
Employee’s status changes from employment where he or she is accruing benefits
hereunder, he or she will receive credit for any Earnings or Years of Service
under Section 4.01 for benefit accrual purposes during covered employment, but
not for uncovered employment.”

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Aon Corporation has adopted this Fifth Amendment to the 2002
Restatement of Aon Pension Plan, effective as set forth above.

 

 

AON CORPORATION

 

 

 

By:

/s/ John A. Reschke

 

 

 

 

Its:

VICE PRESIDENT

 

2

--------------------------------------------------------------------------------


 

Sixth Amendment to the 2002

 

Restatement of Aon Pension Plan

 

WHEREAS, the Aon Pension Plan (the “Plan”) is currently set out in the 2002
Restatement of the Aon Pension Plan, which was generally effective as of
January 1, 2002 (the “Restatement”).

 

WHEREAS, the Board of Directors of Aon Corporation desires to amend the Plan
pursuant to the Board’s authority to do so under Section 9.01 of the Plan.

 

NOW, THEREFORE, the Plan, as set out in the Restatement, is amended as follows,
effective as of January 1,2004, or as otherwise specified:

 

Section 2.02. Subsection (b)(ii) of Section 2.02 shall be deleted and the
following substituted in its place:

 

(ii) bonuses paid pursuant to periodic individual performance appraisals and
formal contractual bonus programs (including the value of restricted stock units
or stock awards as may be granted by the Company in substitution for a portion
of such bonuses, calculated as if the value of the units or awards were equal to
the cash portion of the bonus foregone), but excluding other bonus and
miscellaneous income;

 

Section 5.03. A new subsection (f) of Section 5.03 shall be added to read as
follows:

 

(f)  The Accrued Retirement Income of Participants defined as “Transitioned
Employees” under the Information Technology Services Agreement by and between
Aon Service Corporation and Computer Sciences Corporation Effective as of
July 21, 2004, shall be 100% vested as of the date of termination of employment
of each such Participant from the Company.

 

Section 7.15 shall be deleted and the following substituted in its place:

 

Section 7.15 Election and Notice

 

(a)      Election. A Participant may elect a method of payment during the 90-day
period ending on his Annuity Starting Date. Any election made during the
election period shall be revocable, and another such election may be made at any
time

 

--------------------------------------------------------------------------------


 

before the close of the election period, at which time the most recent such
election made shall be irrevocable. Any election or revocation shall be made by
written notice to the Committee on a form provided by the Committee.

 

(b)      Notice. Consistent with regulations prescribed by the Secretary of the
Treasury and no less than 30 days and no more than 90 days before his Annuity
Starting Date, a written explanation shall be mailed or personally delivered to
a Participant describing the joint and one-half survivor annuity with his Spouse
as Beneficiary and the circumstances under which it shall be provided unless the
Participant elects another method of payment, the availability of such election,
a general explanation of the financial effect of such election, and a statement
of the rights of the Participant’s Spouse. It also shall notify the Participant
that he may make a written request at any time during the election period for an
additional written explanation of the terms and conditions of such joint and
one-half survivor annuity and the financial effect of payment in some other
method.

 

Notwithstanding the foregoing, the written explanation may be provided after the
Participant’s or Inactive Participant’s Annuity Starting Date; provided, that
the election period shall not end for 30 days following the date the explanation
is provided. With any applicable Spouse consent, a Participant may waive such
30-day requirement; provided, that the distribution begins more than seven days
after the election is made.

 

Section 18.10(e) shall be deleted and the following substituted in its place:

 

(e)      Interest Crediting Rate. With respect to the Cash Balance Plan Account
existing on December 31, 2000, interest shall be credited at an effective annual
rate of six (6%) from January 1, 2001 to December 31, 2001, and credited at an
effective annual rate of 4% thereafter.”

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Aon Corporation has adopted the Sixth Amendment to the 2002
Restatement of the Aon Pension Plan, effective as set forth above.

 

 

AON CORPORATION

 

 

 

By:

/s/ John A. Reschke

 

John A. Reschke

 

Vice President, Benefits

 

--------------------------------------------------------------------------------


 

Seventh Amendment to Aon Pension Plan

As Amended and Restated Effective January 1, 2002

 

WHEREAS, the Aon Pension Plan (the “Plan”) is currently set out in the 2002
Restatement of the Aon Pension Plan, which was generally effective as of
January 1, 2002 (the “Restatement”).

 

WHEREAS, the Board of Directors of Aon Corporation desires to amend the Plan
pursuant to the Board’s authority to do so under Section 9.01 of the Plan.

 

NOW, THEREFORE, the Plan, as set out in the Restatement, is amended as follows,
effective as of November 1, 2005, or as otherwise specified herein:

 

Section 3.07. A new subsection (v) of Section 3.07 shall be added, effective
January 1, 2006, to read as follows:

 

(v)      Notwithstanding anything to the contrary set forth in subsections
(i) through (iv) above, if (a) an Employee becomes employed by Aon
Consulting, Inc. on or after February 1, 2002 in any group other than its Human
Resources Outsourcing Group (“HROG”), (b) such Employee is subsequently
transferred to the HROG, and (c) such Employee is then subsequently transferred
out of the HROG to any staff position with the Company or any of its affiliates,
the following rules shall apply:

 

(A)                          Such Employee shall not accrue any retirement
benefit hereunder while employed as described in subsections (a) through (e) of
this Section 3.07;

 

(B)                            Compensation paid to such Employee for services
while employed as described by subsections (a) through (e) of this Section 3.07
shall be disregarded in determining Final Average Earnings.

 

(C)                            Years of Service while employed as described by
subsections (a) through (e) of this Section 3.07 shall be counted for the
purpose of determining such Employee’s vested or non-forfeitable interest in
such Employee’s Accrued Retirement Income in the event employment terminates
prior to the Employee’s Normal Retirement Date.

 

(D)                           Service while employed as described by subsections
(a) through (e) of this Section 3.07 shall in no event be considered for the
purpose of determining an Employee’s Normal Retirement Benefit under
Section 4.01 or Accrued Retirement Income, it being the express intent that such
service shall be counted for the purpose of determining eligibility to
participate hereunder and non-forfeitable percentage but not for the purpose of
increasing the amount of benefits to which such percentage shall apply.

 

--------------------------------------------------------------------------------


 

Section 5.03. A new subsection (g) of Section 5.03 shall be added to read as
follows:

 

(g)          The Accrued Retirement Income of Participants whose employment with
the Company or any of its subsidiaries shall terminate pursuant to
Section 8.2(a) of the Purchase Agreement among Minet Holdings, Inc., CJP, Inc.,
Aon Services Group, Inc., Aon Corporation, Swett & Crawford and HMSC Holdings
Corp., dated as of November 15, 2005, shall be 100% vested as of the date of
such termination of employment.

 

IN WITNESS WHEREOF, Aon Corporation has adopted this Seventh Amendment to the
2002 Restatement of the Aon Pension Plan, effective as set forth above.

 

 

Aon Corporation By:

 

 

 

By:

/s/ John A. Reschke

 

John A. Reschke

 

Vice President, Employee Benefits

 

2

--------------------------------------------------------------------------------

 

Eighth Amendment to Aon Pension Plan
As Amended and Restated Effective January 1, 2002

 

WHEREAS, the Aon Pension Plan (the “Plan”) is currently set out in the 2002
Restatement of the Aon Pension Plan, which was generally effective as of
January 1, 2002 (the “Restatement”).

 

WHEREAS, the 9.01 of the Plan allows the Board of Directors of Aon Corporation
to amend the Plan, and the Board has delegated to the undersigned officers of
Aon Corporation the authority to make certain amendments to the Plan.

 

WHEREAS, the undersigned officers desire to amend the Plan to allow participants
with the actuarial value of accrued benefits greater than $5,000 but less than
$10,000 to elect an early distribution of such benefits.

 

NOW, THEREFORE, the Plan, as set out in the Restatement, is amended as follows,
effective as of January 1, 2006:

 

A new Section 7.18 shall be added to the Plan as follows:

 

7.18     Early Distribution of Benefits

 

Notwithstanding anything to the contrary set forth in this Article 7, in the
event the actuarial equivalent of any monthly benefit pursuant to any of the
provisions of this Plan expressed as a single sum is greater than $5,000 but
less than $10,000 as of a date, or dates, in 2006 as determined by the
Committee, the Committee shall allow a Participant whose employment terminated
at any time on or prior to December 31, 2005 and whose retirement benefit has
not already commenced under the Plan to elect the early distribution of such
benefits in accordance with this Section 7.18. At the Participant’s election no
later than November 15, 2006 and, if applicable, with the requisite written
consent of the Participant’s legal spouse pursuant to Section 7.06 herein, the
Committee shall direct the Trustee to commence the distribution of such monthly
benefit in the form of a single sum of such actuarial equivalent.

 

A Participant who elects an early distribution of benefits under this
Section 7.18 and who is under age 55 at the date the single sum is to be paid,
is entitled to elect either a straight life annuity or a reduced 50% Qualified
Joint and Survivor Annuity, or such other Normal Form of Payment as may be
required under Section 18, in lieu of the single sum payment. For this purpose,
the Participant’s vested retirement benefit shall be reduced for early
commencement according to Section 5.04, and further actuarially reduced,
pursuant to Section 14.10, from age 55 to the date of payment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Aon Corporation has adopted this Eighth Amendment to the
2002 Restatement of the Aon Pension Plan, effective as set forth above.

 

 

 

Aon Corporation

 

 

 

By:

/s/ Jeremy G.O. Farmer

 

Jeremy G.O. Farmer

 

Senior Vice President, Head of Human Resources

 

 

 

/s/ David P. Bolger

 

David P. Bolger

 

Executive Vice President, Chief Financial Officer

 

and Chief Administrative Officer

 

2

--------------------------------------------------------------------------------


 

Ninth Amendment to Aon Pension Plan

As Amended and Restated Effective January 1, 2002

 

WHEREAS, the Aon Pension Plan (the “Plan”) is currently set out in the 2002
Restatement of the Aon Pension Plan, which was generally effective as of
January 1, 2002 (the “Restatement”).

 

WHEREAS, the Board of Directors of Aon Corporation desires to amend the Plan
pursuant to the Board’s authority to do so under Section 9.01 of the Plan.

 

NOW, THEREFORE, the Plan, as set out in the Restatement, is amended as follows,
effective as of January 1, 2006:

 

Section 9.02. The first paragraph of Section 9.02 shall be revised to read as
follows:

 

“Except as herein limited, the Company, by action of the Board or by action of
any person or entity authorized by the Board, shall have the right to amend this
Plan at any time. Such amendment shall be stated in an instrument in writing.
This Agreement shall then be deemed to have been amended in the manner set
forth, provided, however, except as may be required to maintain this Plan as a
qualified Plan under the IRC:”

 

IN WITNESS WHEREOF, Aon Corporation has adopted this Ninth Amendment to the 2002
Restatement of the Aon Pension Plan, effective as set forth above.

 

 

Aon Corporation

 

 

 

By:

John A. Reschke

 

Its:

VICE PRESIDENT, Employee Benefits

 

--------------------------------------------------------------------------------


 

Ninth Amendment to Aon Pension Plan
As Amended and Restated Effective January 1, 2002

 

WHEREAS, the Aon Pension Plan (the “Plan”) is currently set out in the 2002
Restatement of the Aon Pension Plan, which was generally effective as of
January 1, 2002 (the “Restatement”).

 

WHEREAS, the Board of Directors of Aon Corporation desires to amend the Plan
pursuant to the authority to do so under Section 9.01 of the Plan.

 

NOW, THEREFORE, the Plan, as set out in the Restatement and as amended from time
to time, is further amended as follows:

 

1.              Section 2.01. By substituting for Section 2.01 a new
Section 2.01, effective as of January 1, 2007, to read as follows:

 

“Accrued Retirement Income” shall mean the monthly amount determined in
accordance with Section 4.01 of the Plan, but based on Years of Service, Final
Average Earnings and Annual Earnings, if applicable, as of any date before the
Participant’s Normal Retirement Date; provided, however, that the Accrued
Retirement Income of a Participant shall not be less than the Minimum Accrued
Benefit determined in accordance with Section 4.03.

 

2.              Section 2.02. By substituting for the last sentence of
Section 2.02 a new sentence, effective as of December 31, 2006, to read as
follows:

 

With respect to such Participant who has at least one Hour of Service on or
after January 1, 2002, for purposes of determining Final Average Earnings under
Section 4.01(A) (but not for purposes of determining Final Average Earnings at
December 31, 1997), the maximum amount permitted pursuant to IRC
Section 401(a)(17) shall be considered to be $200,000 for calendar years
beginning prior to January 1, 2002.

 

3.              Section 2.14. By substituting for the first paragraph of
Section 2.14 a new paragraph, effective as of December 31, 2006, to read as
follows:

 

“Final Average Earnings” shall mean the average of the Participant’s Annual
Earnings paid to him by the Employers for service during the highest five
consecutive calendar years of the last ten calendar years of Employment
immediately preceding the earlier of (i) his retirement date or his Termination
Date, or (ii) January 1, 2007; provided, however, that if he was not an Employee
during any five consecutive calendar years during such period, his Final Average
Earnings shall be the average of his Annual Earnings during the five calendar
years (or lesser period if he was not an Employee for such five calendar years)
immediately preceding the earlier of (i) the calendar year he was last an
Employee or (ii) January 1, 2007.

 

4.              Section 2.16. A new sentence shall be added at the end of
Section 2.16, effective as of January 1, 2006, to read as follows:

 

1

--------------------------------------------------------------------------------


 

In order to clarify the usage of the 45 Hours of Service equivalency described
above and consistent with past administrative practice and procedure under the
Plan, payroll and other Company records reflect the actual number of hours
worked by an Employee, and accordingly the 45 Hours of Service equivalency shall
not apply, where such records reflect the actual number of hours for which the
Employee is directly or indirectly paid or entitled to payment.

 

5.             Section 2.19. By substituting for Section 2.19 a new Section
2.19, effective as of January 1, 2006, to read as follows:

 

“Covered Compensation” shall mean the average of the Taxable Wage Bases (as
defined pursuant to Section 3121(a)(1) of the IRC) for the 35 calendar years
ending with the last day of the year in which a Participant attains Social
Security Retirement Age (as defined at Section 13.05(n)), and assuming for any
particular Plan Year that the Taxable Wage Base on January 1st will remain the
same for all future years.

 

6.             Section 2.31. A new subsection (i) of Section 2.31 shall be
added, effective as of January 1, 2006, to read as follows:

 

(i)           Participants whose employment with the Company or any of its
subsidiaries shall terminate pursuant to Section 7.1 of the Renewal Rights and
Asset Purchase Agreement between Muirfield Underwriters, Ltd., a Delaware
corporation, and AmTrust North America, Inc., a Delaware corporation, dated as
of May 9, 2006, shall be credited with a Year of Service for the period
commencing January 1, 2006 and ending on the date of such termination of
employment regardless of whether they complete 1,000 Hours of Service during
such period.

 

7.             Section 4.01. By substituting for Section 4.01 a new
Section 4.01, effective as of December 31, 2006, to read as follows:

 

4.01         Normal Retirement Benefit

 

Subject to Section 4.01(C), each Participant who is employed in the service of
the Employer on his Normal Retirement Date and who retires on or after his
Normal Retirement Date shall be entitled to receive a monthly Normal Retirement
Benefit beginning on the first day of the month following his actual retirement
and continuing for his life, equal to one-twelfth of the sum of the amounts
determined under Sections 4.01(A) and 4.01(B) below.

 

(A)          Benefit Accrual For Years of Service Completed As Of December 31,
2006.

 

No Participant shall accrue any benefit under this Section 4.01(A) with respect
to Years of Service completed after December 31, 2006 or with respect to Annual
Earnings earned during the Participant’s Employment after December 31, 2006. A
Participant’s accrued benefit under this Section 4.01(A) shall be the sum of
(a) through (e) below:

 

2

--------------------------------------------------------------------------------


 

(a)                                  1.15% of the Participant’s Final Average
Earnings multiplied by his or her Years of Service on and after January 1, 1998
and completed on or before December 31, 2006.

 

(b)                                 0.45% of the Participant’s Final Average
Earnings in excess of Covered Compensation (as defined in Section 2.19) at
December 31, 2006, multiplied by the lesser of: (i) his or her Years of Service
on and after January 1, 1998 and completed on or before December 31, 2006; or
(ii) 35 years, less Years of Service as of December 31, 1997.

 

(c)                                  the accrued retirement income of a
Participant as of December 31, 1997, under the terms of the Aon Pension Plan.

 

(i)                             in the case of a Participant who is employed by
an Employer on December 31, 1997, and is accruing a benefit under the Aon
Pension Plan on that date, the amount described in (c) shall be multiplied by
the greater of: (A) 1; or (B) a fraction, the numerator of which is Final
Average Earnings at date of termination of employment or December 31, 2006,
whichever is earlier, and the denominator of which is Final Average Earnings at
December 31, 1997.

 

(d)                               the accrued retirement income of a Participant
as of December 31, 1997, under the terms of the Pension Plan for Employees of
Alexander & Alexander Services Inc. and Subsidiaries (the “A&A Plan”).

 

(i)                              in the case of a Participant who is employed by
an Employer on December 31, 1997, and is accruing a benefit under the A&A Plan
on that date, the amount described in (d) shall be multiplied by the greater of:
(A) 1; or (B) a fraction, the numerator of which is Final Average Earnings (as
defined under the Aon Pension Plan) at date of termination of employment or
December 31, 2006, whichever is earlier, and the denominator of which is Final
Average Earnings (as defined under the Aon Pension Plan) at December 31, 1997.

 

(e)                                the accrued retirement income of a
Participant as of December 31, 2001, under the terms of the International Risk
Management (Americas) Inc. Retirement Plan (the “IRMG Plan”).

 

(i)                             in the case of a Participant who is employed by
an Employer on December 31, 2001, and is accruing a benefit under the IRMG Plan
on that date, the amount described in (e) shall be multiplied by the greater of:
(A) 1; or (B) a fraction, the numerator of which is Final Average Earnings (as
defined

 

3

--------------------------------------------------------------------------------


 

under the Aon Pension Plan) at date of termination of employment or December 31,
2006, whichever is earlier, and the denominator of which is the Final Average
Earnings (as defined under the Aon Pension Plan) at December 31, 2001.

 

(B)           Benefit Accrual For Years of Service Completed After December 31,
2006.

 

A Participant’s accrued benefit under this Section 4.01(B) shall be the
aggregate amount equal to the sum for all Years of Service completed after
December 31, 2006, of the amounts determined under (a) and (b) below with
respect to each Year of Service completed after December 31, 2006:

 

(a)                                1.15% of the Participant’s Annual Earnings
for each Year of Service completed after December 31, 2006; plus

 

(b)                               0.45% of the Participant’s Annual Earnings for
each such Year of Service in excess of Covered Compensation (as defined in
Section 2.19); provided however, that no such excess shall be recognized for any
Year of Service following the year in which the total number of the
Participant’s Years of Service completed after December 31, 2006, plus the total
number (if any) of his or her Years of Service completed as of December 31, 2006
equals 35.

 

For purposes of clause (b) above, in any year, if termination of employment
occurs before the fifteenth of a month, Covered Compensation shall be multiplied
by a fraction, the numerator of which is the number of full calendar months of
service completed by the Participant in the year of termination of employment
and the denominator of which is 12. If termination of employment occurs on or
after the fifteenth of a month, Covered Compensation shall be multiplied by a
fraction, the numerator of which is the number of full calendar months of
service completed by the Participant in the year of termination of employment
plus one and the denominator of which is 12.

 

(C)                              Special Provision for Participants Who Have
Attained Their Normal Retirement Date as of December 31, 2006.

 

In the event that a Participant attains his Normal Retirement Date on or before
December 31, 2006, his Normal Retirement Benefit under the Plan shall not be
less than that determined under the provisions of the Plan as in effect
immediately preceding December 31, 2006.

 

8.             Section 5.03. New subsections (h) and (i) of Section 5.03 shall
be added, effective as of January 1, 2006, to read as follows:

 

(h)                                 The Accrued Retirement Income of
Participants whose employment with the Company or any of its subsidiaries shall
terminate pursuant to Section 7.1 of the Renewal Rights and Asset Purchase
Agreement between Muirfield Underwriters, Ltd., a

 

4

--------------------------------------------------------------------------------


 

Delaware corporation, and AmTrust North America, Inc., a Delaware corporation,
dated as of May 9, 2006, shall be 100% vested as of the date of such termination
of employment.

 

(i)            The Accrued Retirement Income of Participants whose employment
with the Company or any of its subsidiaries shall terminate pursuant to
Section 8.2 of the Purchase Agreement Between Aon Corporation, a Delaware
corporation, and Warrior Acquisition Corp., a Delaware corporation, dated as of
June 30, 2006, shall be 100% vested as of the date of such termination of
employment.

 

9.             Section 5.04. By substituting for the reference to
“Section 4.01(c)” in clause (d) of the first sentence of Section 5.04 a new
reference to “Section 4.01,” effective as of December 31, 2006.

 

10.           Section 7.09. By substituting for the first sentence of
Section 7.09 a new sentence, effective as of January 1, 2006, to read as
follows:

 

In the event the actuarial equivalent of any monthly benefit pursuant to any of
the provisions of this Plan expressed as a single sum is $5,000 or less, the
Committee shall direct the Trustee, following termination of the Participant’s
employment and as soon as administratively feasible thereafter, to pay to the
person entitled to such monthly benefit, in a single sum, the amount of such
actuarial equivalent.

 

11.           Section 18.01. A new sentence shall be added at the end of
Section 18.01, effective December 31, 2006, to read as follows:

 

References in this Section 18 to Section 4.01 of the Plan or to any subsection
of Section 4.01 of the Plan shall mean and refer to such Section, and
subsections thereof, as in effect immediately prior to January 1, 1998, except
as otherwise clearly indicated from the text.

 

12.           Section 18.11. By substituting for the reference to
“Section 4.01(e)” in subsection (f) of Section 18.11 a new reference to “clause
(e) of the second sentence of Section 4.01(A),” effective as of December 31,
2006.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Aon Corporation has adopted this Ninth Amendment to the 2002
Restatement of the Aon Pension Plan, effective as set forth above.

 

 

 

Aon Corporation

 

 

 

 

 

By:

 

 

Jeremy G.O. Farmer

 

Senior Vice President, Head of Human

 

Resources

 

 

 

By:

 

 

David P. Bolger

 

Executive Vice President, Chief Financial

 

Officer and Chief Administrative Officer

 

6

--------------------------------------------------------------------------------

 


 

Tenth Amendment to Aon Pension Plan

As Amended and Restated Effective January 1, 2002

 

WHEREAS, the Aon Pension Plan (the “Plan”) is currently set out in the 2002
Restatement of the Aon Pension Plan, which was generally effective as of
January 1, 2002 (the “Restatement”).

 

WHEREAS, Aon Corporation desires to amend the Plan pursuant to the authority to
do so under Section 9.01 of the Plan.

 

NOW, THEREFORE, the Plan, as set out in the Restatement and as amended from time
to time, is further amended as follows, effective as of January 1, 2006, unless
otherwise specified below:

 

Section 2.31. A new subsection (i) of Section 2.31 shall be added to read as
follows:

 

(i)                                    Participants whose employment with the
Company or any of its subsidiaries shall terminate pursuant to Section 7.1 of
the Renewal Rights and Asset Purchase Agreement between Muirfield Underwriters,
Ltd., a Delaware corporation, and AmTrust North America, Inc., a Delaware
corporation, dated as of May 9, 2006, shall be credited with a Year of Service
for the period commencing January 1, 2006 and ending on the date of such
termination of employment.

 

Section 5.03. New subsections (h) and (i) of Section 5.03 shall be added to read
as follows:

 

(h)                                The Accrued Retirement Income of Participants
whose employment with the Company or any of its subsidiaries shall terminate
pursuant to Section 7.1 of the Renewal Rights and Asset Purchase Agreement
between Muirfield Underwriters, Ltd., a Delaware corporation, and AmTrust North
America, Inc., a Delaware corporation, dated as of May 9, 2006, shall be 100%
vested as of the date of such termination of employment.

 

(i)                                    The Accrued Retirement Income of
Participants whose employment with the Company or any of its subsidiaries shall
terminate pursuant to Section 8.2 of the Purchase Agreement Between Aon
Corporation, a Delaware corporation, and Warrior Acquisition Corp., a Delaware
corporation, dated as of June 30, 2006, shall be 100% vested as of the date of
such termination of employment.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Aon Corporation has adopted this Tenth Amendment to the 2002
Restatement of the Aon Pension Plan, effective as set forth above.

 

2

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, Aon Corporation has adopted the 2002 Restatement of the Aon
Pension Plan.

 

 

 

AON CORPORATION

 

 

 

By:

/s/ John Reschke

 

John Reschke

 

Vice President

 

 

November 16, 2001

 

 

--------------------------------------------------------------------------------

 
